Exhibit 10.3

Execution Version

Published CUSIP Number: 20903EAY1

Revolving Loan CUSIP Number: 20903EAZ8

Initial Term Loan CUSIP Number: 20903EBA2

CREDIT AGREEMENT

Dated as of October 2, 2020

among

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.,

as Holdings,

CONSOLIDATED COMMUNICATIONS, INC.,

as Borrower,

THE LENDERS REFERRED TO HEREIN,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and Swingline Lender,

and

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

WELLS FARGO SECURITIES, LLC,

GOLDMAN SACHS BANK USA,

DEUTSCHE BANK SECURITIES INC.,

TD SECURITIES (USA) LLC,

COBANK, ACB

and

MIZUHO BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I        DEFINITIONS       

Section 1.01

  Defined Terms      1  

Section 1.02

  Classification of Loans and Borrowings      46  

Section 1.03

  Terms Generally      46  

Section 1.04

  UCC Terms      46  

Section 1.05

  Rounding      46  

Section 1.06

  References to Agreement and Laws      47  

Section 1.07

  Times of Day      47  

Section 1.08

  Letter of Credit Amounts      47  

Section 1.09

  Limited Condition Transactions      47  

Section 1.10

  Certain Calculations and Tests      48  

Section 1.11

  Divisions      48  

Section 1.12

  Rates; LIBO Rate Notification      49   ARTICLE II        THE CREDITS       

Section 2.01

  Credit Commitments      49  

Section 2.02

  Procedure for Borrowing      50  

Section 2.03

  Conversion and Continuation Options for Loans      51  

Section 2.04

  Swingline Loans      51  

Section 2.05

  Optional and Mandatory Prepayments of Loans      53  

Section 2.06

  Letters of Credit      55  

Section 2.07

  Repayment of Loans; Evidence of Debt      59  

Section 2.08

  Interest Rates and Payment Dates      60  

Section 2.09

  Computation of Interest      61  

Section 2.10

  Fees      61  

Section 2.11

  Termination, Reduction or Adjustment of Commitments      61  

Section 2.12

  Alternate Rate of Interest      62  

Section 2.13

  Pro Rata Treatment and Payments      63  

Section 2.14

  Illegality      65  

Section 2.15

  Increased Costs      65  

Section 2.16

  Taxes      66  

Section 2.17

  Indemnity      69  

Section 2.18

  Change of Lending Office      69  

Section 2.19

  [Reserved]      69  

Section 2.20

  Assignment of Commitments Under Certain Circumstances      69  

Section 2.21

  Increase in Commitments      70  

Section 2.22

  Extension Offers      72  

Section 2.23

  Defaulting Lenders      73  

Section 2.24

  Cash Collateral      75  

Section 2.25

  Refinancing Amendments      75   ARTICLE III        REPRESENTATIONS AND
WARRANTIES       

Section 3.01

  Organization, etc.      76  

 

-i-



--------------------------------------------------------------------------------

        

Page

 

Section 3.02

  Due Authorization, Non-Contravention, etc.      76  

Section 3.03

  Government Approval, Regulation, etc.      77  

Section 3.04

  Validity, etc.      77  

Section 3.05

  Financial Information      77  

Section 3.06

  No Material Adverse Effect      77  

Section 3.07

  Litigation      77  

Section 3.08

  Compliance with Laws and Agreements      77  

Section 3.09

  Subsidiaries      78  

Section 3.10

  Ownership of Properties      78  

Section 3.11

  Taxes      78  

Section 3.12

  Pension and Welfare Plans      79  

Section 3.13

  Environmental Warranties      79  

Section 3.14

  Regulations T, U and X      80  

Section 3.15

  Disclosure; Accuracy of Information; Projected Financial Statements      80  

Section 3.16

  Insurance      80  

Section 3.17

  Labor Matters      80  

Section 3.18

  Solvency      81  

Section 3.19

  Securities      81  

Section 3.20

  Security Documents      81  

Section 3.21

  Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions      82  

Section 3.22

  Communications Matters      82  

Section 3.23

  Beneficial Ownership Certificate      83   ARTICLE IV        CONDITIONS       

Section 4.01

  Conditions to Closing and Initial Extensions of Credit      83  

Section 4.02

  Conditions to Each Credit Event after the Closing Date      85   ARTICLE V   
    AFFIRMATIVE COVENANTS       

Section 5.01

  Financial Information, Reports, Notices, etc.      86  

Section 5.02

  Compliance with Laws, etc.      88  

Section 5.03

  Maintenance of Properties      89  

Section 5.04

  Insurance      89  

Section 5.05

  Books and Records; Visitation Rights      90  

Section 5.06

  Environmental Covenant      90  

Section 5.07

  Information Regarding Collateral      91  

Section 5.08

  Existence; Conduct of Business      91  

Section 5.09

  Performance of Obligations      91  

Section 5.10

  Casualty and Condemnation      91  

Section 5.11

  Pledge of Additional Collateral      91  

Section 5.12

  Further Assurances      92  

Section 5.13

  Use of Proceeds      92  

Section 5.14

  Payment of Taxes and Other Claims      92  

Section 5.15

  Equal Security for Loans and Notes      92  

Section 5.16

  Guarantees      93  

Section 5.17

  Covenants Regarding Post-Closing Deliveries      93  

Section 5.18

  Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
     93  

Section 5.19

  Lender Calls      93  

Section 5.20

  Ratings      93  

 

-ii-



--------------------------------------------------------------------------------

        

Page

  ARTICLE VI        NEGATIVE COVENANTS       

Section 6.01

  Indebtedness; Certain Equity Securities      94  

Section 6.02

  Liens      97  

Section 6.03

  Fundamental Changes; Line of Business      100  

Section 6.04

  Investments, Loans, Advances, Guarantees and Acquisitions      101  

Section 6.05

  Asset Sales      102  

Section 6.06

  Sale and Leaseback Transactions      103  

Section 6.07

  Restricted Payments      103  

Section 6.08

  Transactions with Affiliates      105  

Section 6.09

  Restrictive Agreements      105  

Section 6.10

  Amendments or Waivers of Certain Documents      106  

Section 6.11

  Consolidated First Lien Leverage Ratio      106   ARTICLE VII        EVENTS OF
DEFAULT       

Section 7.01

  Listing of Events of Default      107  

Section 7.02

  Right to Cure      109  

Section 7.03

  Action if Bankruptcy      110  

Section 7.04

  Action if Financial Covenant Event of Default      110  

Section 7.05

  Action if Other Event of Default      110  

Section 7.06

  Action if Event of Termination      110  

Section 7.07

  Crediting of Payments and Proceeds      111  

Section 7.08

  Rights and Remedies Cumulative; Non-Waiver; etc.      111   ARTICLE VIII     
  THE ADMINISTRATIVE AGENT       

Section 8.01

  Appointment and Authority      112  

Section 8.02

  Rights as a Lender      112  

Section 8.03

  Exculpatory Provisions      112  

Section 8.04

  Reliance by the Administrative Agent      113  

Section 8.05

  Delegation of Duties      113  

Section 8.06

  Resignation of Administrative Agent      114  

Section 8.07

  Non-Reliance on Administrative Agent and Other Lenders.      115  

Section 8.08

  No Other Duties, Etc.      115  

Section 8.09

  Collateral and Guaranty Matters      115  

Section 8.10

  Secured Hedging Agreements and Secured Cash Management Agreements      116  

Section 8.11

  Withholding Taxes      116  

Section 8.12

  Certain ERISA Matters      117   ARTICLE IX        MISCELLANEOUS       

Section 9.01

  Notices      118  

Section 9.02

  Amendments, Waivers and Consents      120  

Section 9.03

  Expenses; Indemnity      123  

Section 9.04

  Right of Set Off      124  

Section 9.05

  Governing Law; Jurisdiction, Etc.      125  

 

-iii-



--------------------------------------------------------------------------------

        

Page

 

Section 9.06

  Waiver of Jury Trial      125  

Section 9.07

  Reversal of Payments      125  

Section 9.08

  Injunctive Relief      126  

Section 9.09

  Accounting Matters      126  

Section 9.10

  Successors and Assigns; Participations      126  

Section 9.11

  Confidentiality      130  

Section 9.12

  Performance of Duties      131  

Section 9.13

  All Powers Coupled with Interest      131  

Section 9.14

  Survival of Indemnities      131  

Section 9.15

  Titles and Captions      131  

Section 9.16

  Severability of Provisions      131  

Section 9.17

  Counterparts; Integration; Effectiveness; Electronic Execution      131  

Section 9.18

  Term of Agreement      132  

Section 9.19

  USA PATRIOT Act      132  

Section 9.20

  Conflict with Other Loan Documents      132  

Section 9.21

  No Advisory or Fiduciary Responsibility      132  

Section 9.22

  Affiliate Lenders      133  

Section 9.23

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
134  

Section 9.24

  Acknowledgment Regarding Any Supported QFCs      134  

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT A    Form of Borrowing Request EXHIBIT B-1    Form of Assignment and
Assumption EXHIBIT B-2    Form of Permitted Loan Purchase Assignment and
Assumption EXHIBIT B-3    Form of Affiliate Lender Assignment and Assumption
EXHIBIT C    Form of Compliance Certificate EXHIBIT D-1    Form of Initial Term
Loan Note EXHIBIT D-2    Form of Revolving Loan Note EXHIBIT E-1    Form of U.S.
Tax Compliance Certificate (Non-Partnership Foreign Lenders) EXHIBIT E-2    Form
of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
EXHIBIT E-3    Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships) EXHIBIT E-4    Form of U.S. Tax Compliance Certificate (Foreign
Lender Partnerships) EXHIBIT F    Form of Mortgage EXHIBIT G    Form of Notice
of Prepayment EXHIBIT H    Form of Notice of Account Designation EXHIBIT I   
Form of Notice of Conversion/Continuation EXHIBIT J    Form of First Lien
Intercreditor Agreement EXHIBIT K    Form of Solvency Certificate EXHIBIT L   
Form of Secured Hedging Provider Designation SCHEDULE 1.01(a)    Material Real
Properties SCHEDULE 1.01(b)    Existing Letters of Credit SCHEDULE 2.01   
Commitments SCHEDULE 3.03    Government Approval, Regulation SCHEDULE 3.05(b)   
Other Liabilities SCHEDULE 3.07    Litigation SCHEDULE 3.08    Compliance with
Laws and Agreements SCHEDULE 3.09    Subsidiaries SCHEDULE 3.10(b)    Leased and
Owned Real Property SCHEDULE 3.12    ERISA Matters SCHEDULE 3.13(a)   
Facilities/Properties Not in Compliance with Environmental Laws SCHEDULE 3.13(b)
   Environmental Claims SCHEDULE 3.13(c)    Hazardous Materials SCHEDULE 3.13(e)
   Sites listed for Clean-up/Investigation SCHEDULE 3.16    Insurance SCHEDULE
3.19    Securities SCHEDULE 3.22    Consents SCHEDULE 5.17    Post Closing
Matters SCHEDULE 6.01(a)(v)    Indebtedness to Remain Outstanding SCHEDULE
6.02(iv)    Liens to Remain Outstanding SCHEDULE 6.03(c)    Other Businesses
SCHEDULE 6.04(ii)    Existing Investments SCHEDULE 6.08(v)    Existing Affiliate
Transactions SCHEDULE 6.09(iii)    Existing Restrictions

 

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of October 2, 2020, among
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a Delaware corporation (
“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an Illinois corporation (the
“Borrower”), the financial institutions holding Loans or Commitments hereunder
from time to time (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”).

WHEREAS, The Borrower has requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions of this
Agreement.

NOW THEREFORE, in consideration of the forgoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.

“ABR Revolving Loans” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Accepting Revolving Lenders” has the meaning assigned to such term in
Section 2.22(a).

“Accepting Term Lenders” has the meaning assigned to such term in
Section 2.22(c).

“Additional Collateral” has the meaning assigned to such term in Section 5.11.

“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.25; provided that each Additional
Refinancing Lender shall be subject to the approval of (i) the Administrative
Agent, such approval not to be unreasonably withheld or delayed, to the extent
that each such Additional Refinancing Lender is not then an existing Lender, an
Affiliate of a then existing Lender or an Approved Fund, (ii) each Issuing Bank,
such approval not to be unreasonably withheld or delayed, to the extent that the
Credit Agreement Refinancing Indebtedness to be provided by such Additional
Refinancing Lender is in the form of Refinancing Revolving Commitments,
(iii) the Swingline Lender, such approval not to be unreasonably withheld or
delayed, to the extent that the Credit Agreement Refinancing Indebtedness to be
provided by such Additional Refinancing Lender is in the form of Refinancing
Revolving Commitments and (iv) the Borrower.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. Notwithstanding anything to the
contrary herein in no event shall the Adjusted LIBO Rate be deemed to be less
than (i) 0.0% per annum, in the case of the Revolving Loans and (ii) 1.0% per
annum, in the case of the Initial Term Loans.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.10(c).



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 9.01.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

(a) solely for purposes of determining compliance with Section 6.08, to vote 10%
or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managing general partners; or

(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

“Affiliate Lender” has the meaning assigned to such term in Section 9.22(a).

“Agent Parties” has the meaning assigned to such term in Section 9.01(e).

“Aggregate Revolving Exposure” means the aggregate amount of the Revolving
Lenders’ Revolving Exposures.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“All-in Yield” means, as to any Indebtedness on any date of determination, the
per annum yield thereon, as determined by the Administrative Agent, based on the
interest rate spreads, interest rate benchmark floors, upfront fees and original
issue discount (with upfront fees and original issue discount being equated to
yield based on an assumed four-year life to maturity, or if less, the then
remaining life to maturity), but excluding any structuring, commitment,
amendment and arranger fees or other similar fees unless such similar fees are
paid to all lenders generally in the primary syndication of such Indebtedness.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.12(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than (x) in the case of the Initial Term Loans, 2.00%, such rate shall
be deemed to be 2.00% for purposes of this Agreement and (y) in the case of the
Revolving Loans, 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the

 

-2-



--------------------------------------------------------------------------------

United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Applicable Rate” means, for any day, (a) with respect to the Initial Term Loan,
(i) in the case of ABR Loans, 3.75% per annum, and (ii) in the case of
Eurodollar Loans, 4.75% per annum; (b) with respect to Revolving Loans, (i) in
the case of ABR Loans, 3.00% per annum, and (ii) in the case of Eurodollar
Loans, 4.00% per annum; (c) with respect to the Commitment Fee, 0.50% per annum;
and (d) with respect to any Incremental Term Loans, the rate(s) set forth in the
applicable Incremental Facility Amendment; provided, that after the Trigger
Date, the rates set forth in the preceding clause (b) shall be subject to a
0.25% reduction and the rate set forth in clause (c) shall be subject to a
0.125% reduction in each case if and for so long as the Consolidated First Lien
Leverage Ratio does not exceed 3.20 to 1.00 as of the most recent determination
date. For purposes of such calculation, (a) the Consolidated First Lien Leverage
Ratio shall be determined as of the end of each Fiscal Quarter of Holdings’
Fiscal Year based upon the consolidated financial statements delivered pursuant
to Section 5.01(a) or (b) and (b) each change in the Applicable Rate resulting
from a change in the Consolidated First Lien Leverage Ratio shall be effective
ten (10) Business Days after the date on which the Administrative Agent shall
have received the applicable financial statements and a Compliance Certificate
calculating such Consolidated First Lien Leverage Ratio pursuant to Sections
5.01(a) and (c) or Section 5.01(b), as applicable. If at any time the Borrower
has not submitted to the Administrative Agent the applicable information as and
when required under Section 5.01(a), (b) or (c), the Applicable Rate shall be
the rate set forth in clauses (b) and (c) (for the avoidance of doubt, without
giving effect to the proviso to the first sentence of this definition) until
such time as the Borrower has provided the information required under
Section 5.01(a), (b) or (c). Within one (1) Business Day of receipt of the
applicable information as and when required under Sections 5.01(a) and (c), or
Section 5.01(b), as applicable, the Administrative Agent shall give each Lender
written notice of the Applicable Rate in effect from such date.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.01(a), (b) or (c) is
shown to be inaccurate (regardless of whether (a) this Agreement is in effect,
or (b) the Revolving Commitments are in effect, or (c) any Loans or Obligations
hereunder are outstanding when such inaccuracy is discovered or such financial
statement or Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate with
respect to Revolving Loans and the Commitment Fee for any period (an “Applicable
Period”) than the relevant Applicable Rate applied for such Applicable Period,
then (x) the Borrower shall immediately deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (y) the Applicable
Rate for such Applicable Period shall be determined as if the Consolidated First
Lien Leverage Ratio in the corrected Compliance Certificate were applicable for
such Applicable Period, and (z) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.13.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Section 7.01.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-3-



--------------------------------------------------------------------------------

“Arrangers” means JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding,
Inc., Wells Fargo Securities, LLC, Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., TD Securities (USA) LLC, CoBank, ACB and Mizuho Bank Ltd. and
each of their respective successors and assigns.

“Asset Sale” means any non-ordinary course Disposition, except (a) sales,
dispositions and leases permitted by Section 6.05 (other than clause
(h) thereof), (b) any such transaction or series of transactions which, if not
otherwise excluded pursuant to clause (a), would not generate Net Proceeds in
excess of $5.0 million and (c) any transactions which are not otherwise excluded
pursuant to clause (a), but in the aggregate (taken together with all such
dispositions made pursuant to clause (c)) since the Closing Date have a Fair
Market Value not exceeding the greater of $100.0 million and 3.0% of Total
Assets.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.10), and accepted by the Administrative Agent, in substantially the
form of Exhibit B-1 (or, in the case of an assignment to an Affiliate Lender, in
the form of Exhibit B-3) or any other form approved by the Administrative Agent.

“Attributable Sale Leaseback Obligations” in respect of a Sale and Leaseback
Transaction means, at the time of determination, the present value of the
obligation of the lessee for net rental payments during the remaining term of
the lease included in such Sale and Leaseback Transaction, including any period
for which such lease has been extended or may, at the option of the lessor, be
extended. Such present value will be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings and its Subsidiaries as of as of December 31, 2017, 2018 and 2019 and
related statements of income, stockholders’ equity and cash flows of Holdings
and its Subsidiaries for the three fiscal years ended December 31, 2019.

“Authorized Officer” means, with respect to the Borrower, its chief executive
officer, president, chief financial officer, controller, treasurer or assistant
treasurer or any other officer thereof designated in writing and reasonably
acceptable to the Administrative Agent, in each case whose signature and
incumbency has been certified to the Administrative Agent and the Lenders by the
Secretary of the Borrower in a certificate dated the Closing Date or any
successor thereto.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(b).

“Available Cash” means, for any Fiscal Year, for the period commencing on the
first day of such Fiscal Year and ending on the last day of such Fiscal Year, an
amount equal to the sum (as calculated for Holdings and its Subsidiaries on a
consolidated basis for such Fiscal Year) of:

(a) Consolidated EBITDA for such period (without giving pro forma effect to the
events described in the last paragraph of such definition) minus

(b) to the extent not deducted in the determination of Consolidated EBITDA for
such period, the sum (without duplication) of the following in each case, for
such period:

(i) (X) non-cash dividend income and (Y) any other non-cash credits included in
Consolidated EBITDA;

(ii) cash Consolidated Interest Expense;

(iii) Capital Expenditures from Internally Generated Funds;

(iv) cash income taxes;

(v) scheduled principal payments of Indebtedness from Internally Generated
Funds, if any;

 

-4-



--------------------------------------------------------------------------------

(vi) voluntary prepayments of Indebtedness from Internally Generated Funds
(other than in (i) connection with any Permitted Refinancing, (ii) prepayments
of the Revolving Facility or (iii) any voluntary prepayment of the Term Loans
which shall be the subject of Section 2.05(c)(iii)(B)), including any premium,
make-whole or penalty payments related thereto;

(vii) the cash cost of any extraordinary or unusual losses or charges;

(viii) all cash payments made on account of losses or charges expensed during or
prior to such period (to the extent not deducted in the determination of
Consolidated EBITDA for such prior period);

(ix) all Transaction Fees added back in clause (a)(v) of the definition of
Consolidated EBITDA for such period;

(x) all cash amounts added back in clause (d) of the definition of Consolidated
EBITDA;

(xi) all cash payments in respect of cash contributions for pension obligations
and “other post-employment benefit” related expenditures; and

(xii) all increases in Consolidated Working Capital; plus

(c) to the extent not included in the determination of Consolidated EBITDA,
(i) cash interest income for such period, (ii) the cash amount realized in
respect of extraordinary or unusual gains during such period other than to the
extent subject to the requirements of Section 2.05(c)(ii) and (iii) all
decreases in Consolidated Working Capital during such period.

“Available Incremental Amount” has the meaning assigned to such term in
Section 2.21(a).

“Available Proceeds” means, at any time, the net cash proceeds received by
Holdings following the Closing Date (other than proceeds from any Cure Amount
(solely during any period in which such Cure Amount is included in the
calculation of Consolidated EBITDA) or the Second Purchase Price Payment (as
defined in the Investment Agreement)) from the sum of (i) equity contributed to
its common capital, (ii) the sale of Equity Interests (other than Disqualified
Stock) of Holdings or (iii) the incurrence of Indebtedness or issuance of
Disqualified Stock of Holdings or any of its Subsidiaries that has been
converted into or exchanged for such Equity Interests (other than Equity
Interests sold to, or Indebtedness held by, a Subsidiary of Holdings and except
to the extent converted into or exchanged for Disqualified Stock), to the extent
that such proceeds were not previously applied to make an Investment pursuant to
Section 6.04, or a Restricted Payment pursuant to Section 6.07.

“Available Revolving Commitment” means as to any Revolving Lender, at any time
of determination, an amount equal to such Revolving Lender’s Revolving
Commitment at such time minus such Revolving Lender’s Revolving Exposure at such
time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

-5-



--------------------------------------------------------------------------------

“Bank Equity Interests” means investments in non-voting participation
certificates of CoBank, ACB acquired by the Borrower from CoBank, ACB.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, in no event shall the Benchmark
Replacement be deemed to be less than (i) 0.00%, in the case of the Revolving
Loans and (ii) 1.00%, in the case of the Initial Term Loans for the purposes of
this Agreement.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution

 

-6-



--------------------------------------------------------------------------------

authority over the administrator for the LIBO Screen Rate, which states that the
administrator of the LIBO Screen Rate has ceased or will cease to provide the
LIBO Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Screen Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.12 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.12.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Big Boy Letter” means a letter from a Lender acknowledging that (1) an assignee
may have information regarding Holdings and its Subsidiaries, their ability to
perform the Obligations or any other material information that has not
previously been disclosed to the Administrative Agent and the Lenders (“Excluded
Information”), (2) the Excluded Information may not be available to such Lender,
(3) such Lender has independently and without reliance on any other party made
its own analysis and determined to assign Term Loans to such assignee pursuant
to Section 9.10(h) notwithstanding its lack of knowledge of the Excluded
Information and (4) such Lender waives and releases any claims it may have
against the Administrative Agent and its Related Parties, such assignee,
Holdings and its Subsidiaries with respect to the nondisclosure of the Excluded
Information, or otherwise in form and substance reasonably satisfactory to such
assignee, the Administrative Agent and the assigning Lender.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business for financial investment
purposes which is managed, sponsored or advised by any Person controlling,
controlled by or under common control with (a) any competitor of Holdings and/or
any of its Subsidiaries or (b) any Affiliate of such competitor, but, in each
case, with respect to which no personnel involved with any investment in such
Person or the management, control or operation of such Person (i) directly or
indirectly makes, has the right to make or participates with others in making
any investment decisions, or otherwise causing the direction of the investment
policies, with respect to such debt fund, investment vehicle, regulated bank
entity or unregulated entity or (ii) has access to any information (other than
information that is publicly available) relating to Holdings or its Subsidiaries
or any entity that forms a part of any of

 

-7-



--------------------------------------------------------------------------------

their respective businesses; it being understood and agreed that the term “Bona
Fide Debt Fund” shall not include any Person that is a Disqualified Lender
pursuant to clause (i) of the definition thereof.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowing” means a Loan or group of Loans to the Borrower of the same Class and
Type made (including through a conversion or continuation) by the applicable
Lenders on a single date and, with respect to any Eurodollar Loan, as to which a
single Interest Period is in effect.

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 as a date on which the Borrower requests Loans to be made
hereunder.

“Borrowing Request” has the meaning assigned to such term in Section 2.02(a).

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Capital Expenditures” means, for any period, any and all expenditures made by
Holdings or any of its Subsidiaries in such period for assets added to or
reflected in its property, plant and equipment accounts or other similar capital
asset accounts or comparable items or any other capital expenditures that are,
or should be, set forth as “additions to plant, property and equipment” on the
financial statement prepared in accordance with GAAP, whether such asset is
purchased for cash or financed as an account payable or by the incurrence of
Indebtedness, accrued as a liability or otherwise including, without limitation,
as a result of incurring any Capital Lease Obligations.

“Capital Lease Obligations” means all monetary or financial obligations of
Holdings or any of its Subsidiaries under any leasing or similar arrangement
conveying the right to use real or personal property, or a combination thereof,
which, in accordance with GAAP, would or should be classified and accounted for
as capital or finance leases, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date on which such lease may be
terminated by the lessee without payment of a penalty.

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Bank (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Banks, the Swingline Lender or the Revolving Lenders, as collateral for
LC Exposure or obligations of the Revolving Lenders to fund participations in
respect of LC Exposure or Swingline Loans, cash or deposit account balances or,
if the Administrative Agent and the applicable Issuing Bank and the Swingline
Lender shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Bank and the Swingline Lender, as applicable.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

 

-8-



--------------------------------------------------------------------------------

(b) marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s or carrying an equivalent rating by a
nationally recognized statistical ratings organization (within the meaning of
Section 3(62) of the Exchange Act), if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally);

(c) commercial paper issued by a corporation (other than an Affiliate of the
Borrower), at the time of acquisition, having a rating of at least A-1 from S&P
or at least P-1 from Moody’s, or carrying an equivalent rating by a nationally
recognized statistical ratings organization (within the meaning of Section 3(62)
of the Exchange Act), if both of the two named rating agencies cease publishing
ratings of commercial paper issuers generally), and in each case maturing within
one year after the date of acquisition;

(d) time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits or bankers’ acceptances maturing within one year from the date of
acquisition thereof or overnight bank deposits, in each case, issued by any bank
organized under the laws of the United States of America or any State thereof or
the District of Columbia or any U.S. branch of a foreign bank having at the date
of acquisition thereof combined capital and surplus of not less than
$500.0 million;

(e) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (d) above;

(f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States of America, any member of the European Union or,
in each case, by any political subdivision or taxing authority thereof, which
are unconditionally guaranteed as a full faith and credit obligation of such
government with maturities of 24 months or less from the date of acquisition;

(g) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (f) above;

(h) [reserved];

(i) [reserved];

(j) investments in so-called “auction rate securities” rated AAA by S&P or Aaa
by Moody’s and which have an interest rate reset date not more than 90 days from
the date of acquisition thereof.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Loan Party, in each case in its capacity as a party to such Cash
Management Agreement.

“Cash Management Obligations” means all existing or future payment and other
obligations owing by any Loan Party under any Cash Management Agreement (which
such Cash Management Agreement is permitted hereunder) with any Cash Management
Bank.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

-9-



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.

“Change in Control” means the occurrence of any of the following:

(a) Holdings becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision) (including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act))
other than any of the Permitted Holders, in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase, of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than 40% of
the total voting power of the Voting Stock of Holdings; or

(b) the Borrower ceases to be a wholly-owned Subsidiary of Holdings.

For the purposes of clause (a) of this definition the Contingent Payment Rights
(and any securities into which such Contingent Payment Rights are converted)
shall be treated as Voting Stock of Holdings.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, the Initial
Term Loan, Incremental Term Loans, Incremental Revolving Loans, Extended
Revolving Loans, Extended Term Loans, Refinancing Revolving Loans, Refinancing
Term Loans or Swingline Loans, and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, Incremental
Revolving Commitment, Incremental Term Commitment, Refinancing Revolving
Commitment, Refinancing Term Commitment or Extended Revolving Commitment, and
when used in reference to any Lender, refers to whether such Lender is a
Revolving Lender, an Initial Term Lender, an Incremental Term Lender, a Lender
holding Incremental Revolving Commitments and/or Incremental Revolving Loans, a
Lender holding Extended Revolving Commitments and/or Extended Revolving Loans, a
Refinancing Term Lender, or a Lender holding Refinancing Revolving Commitments
and/or Refinancing Revolving Loans.

“Closing Date” means October 2, 2020.

“Closing Date Purchase Price Payment” means the Initial Purchase Price Payment
(as defined in the Investment Agreement).

“Closing Date Refinancing” means the repayment in full (or the termination,
discharge or defeasance in full) of all outstanding indebtedness under
(including the release of all guarantees, liens, security interests, pledges,
mortgages and other encumbrances with respect thereto, to the extent applicable)
the Existing Credit Agreement and the Existing Indenture, together with any
premium accrued and unpaid interest thereon and any fees and expenses with
respect thereto.

“Closing Date Transactions” means, collectively, the transactions to occur
pursuant to the Investment Agreement, the Loan Documents and the Senior Secured
Notes Documents that are contemplated pursuant to such

 

-10-



--------------------------------------------------------------------------------

agreements to be consummated on the Closing Date, including (a) the making of
the Closing Date Purchase Price Payment and consummation of the Initial Closing
(as defined in the Investment Agreement); (b) the execution, delivery and
performance of the Loan Documents, the creation of the Liens pursuant to the
Security Documents, and the initial borrowings hereunder and the use of proceeds
thereof; (c) the execution, delivery and performance of the Senior Secured Notes
Documents and the issuance of the Senior Secured Notes; (d) the Closing Date
Refinancing; and (e) the payment of all fees and expenses to be paid and owing
in connection with the foregoing.

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Security Agreement or
the Pledge Agreement (as applicable), or, as the context requires, in any other
applicable Security Document and shall include all Mortgaged Property and all
other assets a Lien on which is granted or purported to be granted to secure the
Obligations. “Collateral” shall also include the “Trust Property” or similar
defined term as such terms are defined in the Mortgages.

“Commitment” means, with respect to any Lender, such Lender’s Initial Term
Commitment, Revolving Commitment, Refinancing Revolving Commitment, Refinancing
Term Commitment, Incremental Revolving Commitment, Incremental Term Commitment,
Extended Revolving Commitment or any combination thereof (as the context
requires).

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

“Commitment Fee Average Daily Amount” has the meaning assigned to such term in
Section 2.10(a).

“Commitment Fee Termination Date” has the meaning assigned to such term in
Section 2.10(a).

“Commitment Letter” means that certain commitment letter dated September 13,
2020 among Holdings, JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding,
Inc., Wells Fargo Securities, LLC, Wells Fargo Bank, N.A., Goldman Sachs Bank
USA, Deutsche Bank AG New York Branch, Deutsche Bank AG Cayman Islands Branch,
Deutsche Bank Securities Inc., TD Securities (USA) LLC and The Toronto-Dominion
Bank, New York Branch as amended or supplemented.

“Commitment Percentage” means the percentage of the Total Revolving Commitment
represented by such Lender’s Revolving Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications Laws” has the meaning assigned to such term in Section 3.22(a).

“Communications Licenses” has the meaning assigned to such term in
Section 3.22(a).

“Company Material Adverse Effect” has the meaning assigned to the term “Company
Material Adverse Effect” in the Investment Agreement as in effect on
September 13, 2020.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(b) and shall be substantially in the form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, as of any date of determination, the sum of
the total assets of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP excluding
cash and Cash Equivalents, amounts related to current or deferred taxes based on
income or

 

-11-



--------------------------------------------------------------------------------

profits, assets held for sale (other than assets that, were they not classified
as assets held for sale, would otherwise be classified as “Consolidated Current
Assets”), loans (permitted) to third parties, pension assets, deferred bank
fees, derivative financial instruments and any assets in respect of Hedging
Agreements, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting as
the case may be, in relation to the Closing Date Transactions or any consummated
acquisition.

“Consolidated Current Liabilities” means, as of any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding (A) the current portion of any Funded Debt, (B) the current portion of
interest, (C) accruals for current or deferred taxes based on income or profits,
(D) accruals of any costs or expenses related to restructuring reserves or
severance, (E) Revolving Loans, Swingline Loans and L/C Exposure under this
Agreement or any other revolving loans, swingline loans and letter of credit
obligations under any other revolving credit facility, (F) the current portion
of any Capital Lease Obligation, (G) liabilities in respect of unpaid earn-outs,
(H) the current portion of any other long-term liabilities, (I) accrued
litigation settlement costs, (J) any liabilities in respect of Hedging
Agreements, (K) bonuses, pension and other post-retirement benefit obligations
and (L) accruals, if any, of transaction costs resulting from the Closing Date
Transactions, and, furthermore, excluding the effects of adjustments pursuant to
GAAP resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Closing Date Transactions or
any consummated acquisition.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period,

(a) plus all amounts deducted in arriving at Consolidated Net Income for such
period in respect of, without duplication, (i) Consolidated Interest Expense,
amortization or write-off of debt discount and non-cash expense incurred in
connection with equity compensation plans, (ii) foreign, federal, state and
local income Taxes, (iii) charges for depreciation of fixed assets and
amortization of intangible assets, (iv) all non-cash charges (excluding any
non-cash charge to the extent that it represents an accrual of or reserve for
cash charges in any future period or amortization of a prepaid cash expense that
was paid in a prior period) and (v) Transaction Fees as specified in reasonable
detail;

(b) minus (in the case of gains) or plus (in the case of losses) gain or loss on
any Disposition during such period;

(c) plus extraordinary loss (as defined by GAAP) during such period;

(d) plus the aggregate amount of all (x) unusual and non-recurring charges or
expenses (including, for the avoidance of doubt, relating to storm damage and
other extreme weather events) deducted in arriving at Consolidated Net Income
for such period and not otherwise included in clause (a) above (y) restructuring
and similar charges, fees, costs (including severance costs), expenses and
reserves deducted in arriving at Consolidated Net Income for such period and not
otherwise included in clause (a) above and (z) the amount of any cost savings,
operating expense reductions, operating enhancements and other synergies (net of
the amount of actual amounts realized) from the Investment Transactions, and any
mergers, acquisitions, Investments, cost savings initiatives, operating
improvements, restructurings, cost savings and similar initiatives, actions or
events and that are reasonably expected to be realized within 24 months of the
date of the relevant event; provided that the aggregate amount permitted to be
added back pursuant to this clause (d)(z) for any Test Period shall not exceed
20% of Consolidated EBITDA after giving effect to such adjustments; provided
further, that each such adjustment described in this clause (d)(z) shall be set
forth in a certificate signed by a Financial Officer of the Borrower and
delivered to the Administrative Agent;

(e) plus, solely for purposes of calculating the Cumulative Credit and without
duplication of any amounts included under clause (i) of paragraph (a) above,
Fixed Charges; and

(f) minus the sum of (x) interest income, (y) extraordinary income or gains as
defined by GAAP and (z) all non-cash items increasing Consolidated Net Income,
in each case, for such period.

 

-12-



--------------------------------------------------------------------------------

For purposes of this definition, Investments, acquisitions, Dispositions,
mergers, amalgamations, consolidations and discontinued operations (as
determined in accordance with GAAP), in each case with respect to an operating
unit of a business, and (at the Borrower’s election) any operating improvements,
restructurings, cost savings and similar initiatives, actions or events, that
Holdings or any of its Subsidiaries has made during the Test Period or
subsequent to such Test Period and on or prior to or simultaneously with the
date for which the calculation of Consolidated EBITDA is made shall be
calculated on a pro forma basis assuming that all such mergers, acquisitions,
dispositions, amalgamations, consolidations, Investments, cost savings
initiatives, operating improvements, restructurings, cost savings and similar
initiatives, actions or events and discontinued operations had occurred on the
first day of the Test Period; provided that, notwithstanding any classification
of any Person, business, assets or operations as discontinued operations because
a definitive agreement for the sale, transfer or other disposition in respect
thereof has been entered into, the Borrower shall not make such computations on
a pro forma basis for any such classification for any period until such sale,
transfer or other disposition has been consummated.

“Consolidated First Lien Indebtedness” means, at a particular date, the
aggregate principal amount of Consolidated Indebtedness at such date that, at
such date, is secured by a Lien on assets of Holdings or any of its Subsidiaries
that is pari passu with the Liens securing the Obligations, net of (i) prior to
the Unlimited Cash Netting Date, the lesser of (a) the amount of Qualified Cash
and Cash Equivalents and (b) $50.0 million and (ii) on and after the Unlimited
Cash Netting Date, the amount of Qualified Cash and Cash Equivalents.

“Consolidated First Lien Leverage Ratio” means, at a particular date the ratio
of (a) Consolidated First Lien Indebtedness on such date to (b) Consolidated
EBITDA for the Test Period most recently ended (calculated on a pro forma basis
as described in the definition of “Consolidated EBITDA”). In the event that
Holdings, the Borrower or any Subsidiary thereof incurs, repays, repurchases or
redeems any Indebtedness (other than fluctuations in revolving borrowings in the
ordinary course of business) subsequent to the commencement of the period for
which the Consolidated First Lien Leverage Ratio is being calculated, but prior
to or in connection with the event for which the calculation of the Consolidated
First Lien Leverage Ratio is made, then the Consolidated First Lien Leverage
Ratio shall be calculated giving pro forma effect to such incurrence, repayment,
repurchase or redemption of Indebtedness as if the same had occurred at the
beginning of the applicable four-quarter period.

“Consolidated Indebtedness” means, at a particular date, the sum of (without
duplication) all debt for borrowed money of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP. For purposes of
calculating any financial ratio under this Agreement, including the Consolidated
First Lien Leverage Ratio, the Consolidated Senior Secured Ratio and the Total
Net Leverage Ratio, all obligations owed by any Loan Party or any of their
respective Subsidiaries under the Subordinated Notes shall be excluded from
“Consolidated Indebtedness.”

“Consolidated Interest Expense” means, with respect to Holdings and its
Subsidiaries on a consolidated basis for any period, the sum of (a) gross
interest expense for such period, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, and (b) capitalized interest, but excluding non-cash interest expense
booked with respect to (i) tax reserves, (ii) Hedging Agreements and (iii) the
refinancing of any Indebtedness (including any Permitted Refinancing).

For the purposes of this Agreement, in the event that any underwriting fees paid
in connection with the original issuance of the Senior Secured Notes or the
entry into this Agreement on the Closing Date, or the fees (or any portion
thereof) referred to in any fee letter related to the foregoing or any similar
fee paid in connection with any Permitted Refinancing is required to be expensed
in the Fiscal Quarter in which such fee is paid, rather than being capitalized
and amortized over the term of the respective Indebtedness associated therewith,
the entire amount of such fee shall not be included in Consolidated Interest
Expense for the Fiscal Quarter in which such fee is paid, but instead shall be
included in the calculation of Consolidated Interest Expense for such Fiscal
Quarter and succeeding Fiscal Quarters as if such fee was capitalized and
amortized over the term of such Indebtedness. For the avoidance of doubt,
Consolidated Interest Expense shall include interest expense and capitalized
interest with respect to the Subordinated Notes, to the extent outstanding at
any time during the applicable period.

 

-13-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom,
without duplication:

(a) the income or loss of any Person (other than consolidated Subsidiaries of
Holdings) in which any other Person (other than Holdings or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person during such period;

(b) the cumulative effect of a change in accounting principles during such
period;

(c) any net after-tax income (loss) from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations;

(d) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Holdings or any of its
Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries; and

(e) the income of any consolidated Subsidiary to the extent that declaration of
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.

“Consolidated Senior Secured Indebtedness” means, at a particular date, the
aggregate principal amount of Consolidated Indebtedness at such date that, at
such date, is secured by a Lien on assets of Holdings or any of its
Subsidiaries, net of (i) prior to the Unlimited Cash Netting Date, the lesser of
(a) the amount of Qualified Cash and Cash Equivalents and (b) $50.0 million and
(ii) on and after the Unlimited Cash Netting Date, the amount of Qualified Cash
and Cash Equivalents.

“Consolidated Senior Secured Leverage Ratio” means, at a particular date the
ratio of (a) Consolidated Senior Secured Indebtedness on such date to
(b) Consolidated EBITDA for the Test Period most recently ended (calculated on a
pro forma basis as described in the definition of “Consolidated EBITDA”). In the
event that Holdings, the Borrower or any Subsidiary thereof incurs, repays,
repurchases or redeems any Indebtedness (other than fluctuations in revolving
borrowings in the ordinary course of business) subsequent to the commencement of
the period for which the Consolidated Senior Secured Leverage Ratio is being
calculated but prior to or in connection with the event for which the
calculation of the Consolidated Senior Secured Leverage Ratio is made, then the
Consolidated Senior Secured Leverage Ratio shall be calculated giving pro forma
effect to such incurrence, repayment, repurchase or redemption of Indebtedness
as if the same had occurred at the beginning of the applicable four-quarter
period.

“Consolidated Working Capital” means, at any date of determination, the excess
of Consolidated Current Assets minus Consolidated Current Liabilities.

“Contested Collateral Lien Conditions” means (a) with respect to any proceeding
instituted contesting any amount payable by any Loan Party or any of its
Subsidiaries, such proceeding operates to stay the sale or forfeiture of any
portion of the Collateral on account of such Lien; and (b) in the event the
amount of any such Lien shall exceed $10.0 million, the Loan Party or its
applicable Subsidiary shall either obtain a bond or maintain cash reserves, in
either case, in an amount sufficient to pay and discharge such Lien and the
Administrative Agent’s reasonable estimate of all interest and penalties related
thereto.

“Contingent Payment Rights” means the contingent payment right which shall be
automatically converted into shares of Holdings’ common stock subject to the
terms and conditions of the contingent payment right agreement to be entered
into by the Investor and Holdings.

 

-14-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means, with respect to any Person, any fund or
investment vehicle that (i) is organized by such Person for the purpose of
making investments in one or more companies and (ii) is controlled by, or under
common control with, such Person.

“Covered Party” has the meaning assigned to such term in Section 9.24.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, Revolving Loans, Initial Term
Loans, Incremental Term Loans, Extended Term Loans or any then existing Credit
Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier than, and a Weighted Average Life to
Maturity equal to or greater than, the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the principal amount of the
related Refinanced Debt plus accrued interest, fees, premiums (if any) and
penalties thereon and reasonable fees and expenses associated with the
refinancing, (iii) such Indebtedness shall not be secured by any assets that do
not constitute Collateral, (iv) such Indebtedness is not at any time guaranteed
by any Subsidiaries of the Borrower other than Subsidiary Loan Parties, (v) such
Indebtedness shall be unsecured or rank pari passu (without regard to the
control of remedies) or junior in right of payment and security with any
Obligations and, if secured on a junior lien basis, shall be subject to a Junior
Lien Intercreditor Agreement, (vi) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained, (vii) such Indebtedness shall have such pricing (including
interest rate margins, rate floors, fees, premiums and funding discounts) and
optional prepayment terms as may be agreed by the Borrower and the Additional
Refinancing Lenders thereof, and (viii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (vii) above) are
substantially identical to, or are not materially more favorable, taken as a
whole, to the lenders or holders providing such Indebtedness (in the good faith
determination of the Borrower and the Administrative Agent) than those
applicable to the Refinanced Debt being refinanced (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness).

“Credit Event” has the meaning assigned to such term in Section 4.02.

“Cumulative Credit” means on any date (a) $100,000,000 plus (b) 100% of
Holdings’ Consolidated EBITDA on a cumulative basis during the period (taken as
one accounting period and without giving pro forma effect to the events
described in the last paragraph of Consolidated EBITDA) from October 1, 2020 to
the last day of Holdings’ last Fiscal Quarter ending prior to such date for
which internal financial statements are available less 1.75 times Holdings’ and
its Subsidiaries’ (without duplication) Fixed Charges for the same period, minus
(c) the aggregate amount of Subject Payments paid prior to such date, plus
(d) Declined Proceeds plus (e) Retained Proceeds.

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

“Cure Expiration Date” has the meaning assigned to such term in Section 7.02(a).

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

“Debt Fund Affiliate Lender” shall mean entities managed by any of the Sponsors,
including funds advised by their affiliated management companies that are
primarily engaged in, or advise funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and for which no personnel making investment decisions in respect of any
equity fund which has a direct or indirect equity investment in Holdings, the
Borrower or the Subsidiaries has the right to make any investment decisions.

 

-15-



--------------------------------------------------------------------------------

“Debt Incurrence” has the meaning assigned to such term in Section 2.05(c)(i).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar Applicable Laws with respect to debtor relief of the
United States or other applicable jurisdictions from time to time in effect.

“Declined Proceeds” has the meaning assigned to such term in Section 2.05(d).

“Default” means any Event of Default, any Event of Termination and any event or
condition which upon notice, lapse of time or both would constitute an Event of
Default or Event of Termination.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.23(g), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Loans or any Term Loan
required to be funded by it hereunder within two Business Days of the date such
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.23(g))) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, the Swingline Lender and each Lender.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings, the Borrower or one of its Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of an Authorized Officer of the
Borrower, setting forth such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent disposition of such
Designated Non-Cash Consideration.

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of Holdings or any of its
Subsidiaries.

 

-16-



--------------------------------------------------------------------------------

“Disposition” means any direct or indirect sale, transfer, lease, conveyance or
other disposition by Holdings or any of its Subsidiaries of any of its property
or assets, including any sale or issuance of any Equity Interests of any
Subsidiary of the Borrower (other than directors’ qualifying shares and shares
issued to foreign nationals to the extent required by law), and “Dispose” and
“Disposed” have meanings correlative thereto.

“Disqualified Lender” means (i) the persons identified as “Disqualified
Institutions” in writing to the Arrangers by the Borrower on or prior to
September 13, 2020, (ii) any competitor of Holdings and its Subsidiaries
identified in writing to the Arrangers on or prior to September 13, 2020 and
(iii) any competitor of Holdings and its Subsidiaries identified in writing to
the Arrangers (if prior to the Closing Date) or the Administrative Agent (if
after the Closing Date) on or prior to the earlier of (x) completion of
syndication of the Initial Term Loans and (y) 60 days after the Closing Date;
provided that a “competitor” shall not include any Bona Fide Debt Fund;
provided, further, that no updates to the list of Disqualified Lenders shall be
deemed to retroactively disqualify any parties that have previously acquired an
assignment or participation interest in respect of the Loans or the Commitments.
The Borrower shall deliver any list of Disqualified Lenders delivered after the
Closing Date and any updates, supplements or modifications thereto after the
Closing Date to the Administrative Agent and any such updates, supplements or
modifications thereto shall only become effective one (1) Business Day after
such update, supplement or modification has been sent to the Administrative
Agent.

“Disqualified Stock” means any Equity Interests that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 123 days
after the Latest Maturity Date; provided, however, that only the portion of
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such dates will be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interests that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change in control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer of such Equity Interests may not repurchase or redeem any such Equity
Interests pursuant to such provisions unless such repurchase or redemption
complies with Section 6.07. The term “Disqualified Stock” will also include any
options, warrants or other rights that are convertible into Disqualified Stock
or that are redeemable at the option of the holder, or required to be redeemed,
prior to the date that is 123 days after the Latest Maturity Date.
Notwithstanding the foregoing or anything to the contrary herein, Disqualified
Stock shall not include any Preferred Stock issued in connection with the
Investment Transactions (including, but not limited to, the Series A preferred
stock) any accrual of interest or payment due on account of or pursuant thereto.

“Dollars” or “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a
Non-U.S. Subsidiary.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.12 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.

“Earn-Out Obligation” means any contingent consideration based on future
operating performance of the acquired entity or assets or other purchase price
adjustment or indemnification obligation, payable following the

 

-17-



--------------------------------------------------------------------------------

consummation of an acquisition based on criteria set forth in the documentation
governing or relating to such acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Electronic Record” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 15 U.S.C. 7006.

“Electronic Signature” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 15 U.S.C. 7006.

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.

“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the existence, or
the continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases); (b) exposure to any Hazardous Material;
(c) the presence, use, handling, transportation, storage, treatment or disposal
of any Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.

“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the protection, preservation or
reclamation of the Environment, the management, Release or threatened Release
of, or exposure to, any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any member of Holdings and its
Subsidiaries, directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release or threatened Release of any Hazardous
Materials into the Environment.

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

-18-



--------------------------------------------------------------------------------

“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Sections 414(b) or (c) of the Code, and for the purpose of Section 302 of ERISA
and/or Section 412, 4971, 4977, 4980D, 4980E and/or each “applicable section”
under Section 414(t)(2) of the Code, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the failure to make any (i) “minimum required contribution” (as
defined in Section 430 of the Code or Section 303 of ERISA) to any Pension Plan,
whether or not waived or (ii) required contribution to a Multiemployer Plan;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Pension Plan; (d) the incurrence by any Loan Party or ERISA Affiliate of any
liability under Title IV of ERISA with respect to any Pension Plan, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA; (e) the
receipt by any Loan Party or ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan, to appoint a trustee to administer any Pension Plan, or to take any other
action with respect to a Pension Plan that could result in material liability to
a Loan Party or a Subsidiary, or the occurrence of any event or condition which
could reasonably be expected to constitute grounds under ERISA for the
termination of or the appointment of a trustee to administer, any Pension Plan;
(f) the incurrence by any Loan Party or ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal (including under Section 4062(e)
of ERISA) from any Pension Plan or Multiemployer Plan; (g) the receipt by a Loan
Party or ERISA Affiliate of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
making of any amendment to any Pension Plan which could result in the imposition
of a lien or the posting of a bond or other security or an increase in the
minimum annual contribution to any Pension Plan resulting from a determination
by such Pension Plan’s actuary that it is an at risk plan within the meaning of
Section 430(i) of the Code or Section 303(i) of ERISA, or an increase in the
rate of required contributions to any Multiemployer Plan resulting from a
determination that such Multiemployer Plan is in endangered or critical status
within the meaning of Section 432 of the Code or Section 305 of ERISA; or
(i) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to a Loan Party or any of the Subsidiaries.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Event of Termination” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.

“Excluded Debt Issuance” means any Indebtedness permitted to be incurred
pursuant to Section 6.01(a) other than Credit Agreement Refinancing
Indebtedness.

 

-19-



--------------------------------------------------------------------------------

“Excluded Subsidiary” means:

(a) each Domestic Subsidiary which is an Immaterial Subsidiary (for so long as
such Domestic Subsidiary remains an Immaterial Subsidiary);

(b) each Domestic Subsidiary that is not a Wholly Owned Domestic Subsidiary (for
so long as such Subsidiary remains a non-Wholly Owned Domestic Subsidiary);

(c) each Subsidiary that is a Foreign Subsidiary;

(d) each Unrestricted Subsidiary;

(e) each Domestic Subsidiary that is prohibited or restricted by applicable law,
rule or regulation or by any contractual obligation existing on the Closing Date
(or, if later, the date that such Person becomes a Subsidiary) from guaranteeing
the Obligations (in the case of any such prohibition or restriction under any
contractual obligation arising after the Closing Date, to the extent that such
prohibition or restriction is not entered into in contemplation of such Person
becoming a Subsidiary), or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
of the Obligations unless such consent, approval, license or authorization has
been received or obtained; provided that, to the extent necessary, with respect
to any Subsidiary, (i) Holdings and the Borrower shall request the consent,
approval, license or authorization of any applicable Governmental Authority for
such subsidiary to guarantee or provide security for the Obligations within 30
Business Days after such Subsidiary would otherwise be required to Guarantee or
provide security for the Obligations and (ii) Holdings and the Borrower shall
use their commercially reasonable efforts, to the extent permitted by Applicable
Law, to obtain such consent, approval, license or authorization of such
Governmental Authority; provided that Holdings and the Borrower shall not be
required to take any action pursuant to this proviso that would reasonably be
expected to result in any unreasonable cost to or impact on the business of
Holdings and its Subsidiaries (in the good faith determination of the Borrower);

(f) any captive insurance Subsidiary;

(g) any not-for-profit Subsidiary; or

(h) any other Domestic Subsidiary with respect to which, (x) in the reasonable
judgment of the Borrower and the Administrative Agent, the cost, burden or
consequences of providing a guarantee is excessive in view of the benefits to be
obtained by the Lenders or (y) providing such guarantee would reasonably be
expected to result in material adverse tax consequences to the Borrower or one
of its Subsidiaries, as determined in good faith in writing delivered to the
Administrative Agent by the Borrower.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under Section 2.12 of the Guaranty Agreement). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income

 

-20-



--------------------------------------------------------------------------------

(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires the applicable interest in the applicable Commitment or, if such
Lender did not fund an applicable Loan pursuant to a prior Commitment, on the
date such Lender acquires the applicable interest in such Loan (other than, in
each case, pursuant to an assignment request by the Borrower under
Section 2.20)) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in the applicable Loan or Commitment or
to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(g) and
(d) any United States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of October 5, 2016, among Holdings, the Borrower, Wells
Fargo Bank, National Association, as administrative agent, issuing bank and
swingline lender, and the other parties thereto (as amended, supplemented or
otherwise modified from time to time).

“Existing Indenture” means that certain Indenture, dated as of September 18,
2014, among Holdings, the Borrower, and Wells Fargo Bank, National Association,
as trustee (as amended, supplemented or otherwise modified from time to time).

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.01(b).

“Extended Revolving Commitment” means, as of any date of determination and with
respect to each Accepting Revolving Lender, the commitment of such Accepting
Revolving Lender to make Revolving Loans in accordance with the Revolving
Extension Agreement and to acquire participations in Letters of Credit and
Swingline Loans hereunder, as the same may be reduced from time to time pursuant
to the provisions of this Agreement.

“Extended Revolving Loans” means the loans made pursuant to an Extended
Revolving Commitment.

“Extended Revolving Subfacility” means any tranche of Extended Revolving Loans.

“Extended Term Lenders” shall mean each Lender with an Extended Term Loan.

“Extended Term Loans” means the loans extended pursuant to a Term Loan
Modification Agreement.

“Extended Term Subfacility” means any tranche of Extended Term Loans.

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller and a willing and able buyer,
as determined in good faith by an Authorized Officer of the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreement, treaty or convention among Governmental Authorities (and any related
Applicable Law) implementing the foregoing.

“FCC” has the meaning assigned to such term in Section 3.22(a).

 

-21-



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation and any successor
organization performing similar functions.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means that certain fee letter dated September 13, 2020 among
Holdings, JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding, Inc., Wells
Fargo Securities, LLC, Wells Fargo Bank, N.A., Goldman Sachs Bank USA, Deutsche
Bank AG New York Branch, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank
Securities Inc., TD Securities (USA) LLC and The Toronto-Dominion Bank, New York
Branch.

“Fees” means the Commitment Fee, the LC Fees and the Administrative Agent Fees.

“Financial Covenant” means those covenants and agreements of the Loan Parties
set forth in Section 6.11.

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer or
Controller (or person having an analogous title) of such corporation,
partnership or other entity.

“First Lien Intercreditor Agreement” means the pari passu intercreditor
agreement, dated as of the Closing Date and substantially in the form of Exhibit
J, among the Borrower, Holdings, the Subsidiary Loan Parties, the Administrative
Agent, Wells Fargo Bank, National Association, as trustee under the Senior
Secured Notes and the other parties thereto (including, any Other Debt
Representative for the holders of other Indebtedness that is permitted under
Section 6.01 to be, and intended to be, secured on a pari passu basis with the
Liens securing the Obligations), as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement, and which shall also include any replacement intercreditor
agreement entered into in accordance with the terms hereof.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year refer to the Fiscal Year ending on December 31 occurring during
such calendar year.

“Fixed Baskets” has the meaning assigned thereto in Section 1.10(a).

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the Consolidated Interest Expense of such Person and its Subsidiaries for
such period, whether paid or accrued, including, without limitation, original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, imputed interest with respect to Attributable
Sale Leaseback Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations, but excluding the amortization or write-off of debt issuance costs;
plus

 

-22-



--------------------------------------------------------------------------------

(2) the consolidated interest of such Person and its Subsidiaries that was
capitalized during such period; plus

(3) any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Subsidiaries or secured by a Lien on assets of such
Person or one of its Subsidiaries (other than a pledge of Equity Interests of an
Unrestricted Subsidiary to secure Non-Recourse Debt of such Unrestricted
Subsidiary), whether or not such Guarantee or Lien is called upon; plus

(4) the product of (a) all dividends, whether paid or accrued (but, in the case
of accrued, only in the case of (x) Preferred Stock of any Subsidiary of such
Person that is not a Subsidiary Loan Party or (y) Disqualified Stock of such
Person or of any of its Subsidiaries) and whether or not in cash, on any series
of Disqualified Stock of such Person or on any series of Preferred Stock of such
Person’s Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests (other than Disqualified Stock) of such Person or to such
Person or to a Subsidiary of such Person, times (b) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of such Person, expressed as a
decimal;

in each case, on a consolidated basis and in accordance with GAAP. For the
avoidance of doubt, in no event will any accruals or payments in respect of or
on account of the Subordinated Notes, the Preferred Stock or the Contingent
Payment Rights, in each case relating to the Investment Transactions, constitute
“Fixed Charges.”

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to outside the United States by any Loan
Party or any of its Subsidiaries primarily for the benefit of employees of any
Loan Party or any of its Subsidiaries employed outside the United States.

“Foreign Subsidiary” means a Subsidiary of the Borrower that (a) is not
organized or existing under the laws of the United States of America or any
state thereof or the District of Columbia, (b) directly or indirectly, holds no
material assets other than equity interests of one or more entities described in
clause (a) of this definition, or (c) is a Subsidiary of an entity described in
clauses (a) or (b) of this definition. For the avoidance of doubt, any
Subsidiary incorporated or organized under the laws of a territory of the United
States (including the Commonwealth of Puerto Rico) shall constitute a “Foreign
Subsidiary”.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with respect
to Letters of Credit issued by such Issuing Bank, other than LC Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Commitment
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person)) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business.

 

-23-



--------------------------------------------------------------------------------

“Funded Debt” means all Indebtedness of Holdings and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States applied on a consistent basis.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank and including, without limitation, the FCC and the
State PUCs).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to a “synthetic lease”), (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of the obligation under any Guarantee
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made (including principal, interest and fees) and (b) the maximum amount for
which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of the obligation under such Guarantee shall be such guarantor’s
maximum reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith; irrespective, in any such case, of any amount thereof
that would, in accordance with GAAP, be required to be reflected on a balance
sheet of such Person.

“Guaranty Agreement” means the Guaranty Agreement dated as of October 2, 2020 by
and among Holdings and the Subsidiary Loan Parties in favor of the
Administrative Agent, as amended, amended and restated, supplemented, reaffirmed
or otherwise modified from time to time.

“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including without limitation, crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment of
any nature which can give rise to Environmental Liability under, or are
regulated pursuant to, any Environmental Law.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by any Loan Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Secured Hedging Provider.

“Historical Financial Statements” means the Audited Financial Statements and the
Unaudited Financial Statements.

 

-24-



--------------------------------------------------------------------------------

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the Fiscal Quarter of Holdings most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b),
have assets with a value in excess of 5.0% of the Total Assets or the total
revenues representing in excess of 5.0% of total revenues of Holdings and its
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of such date, did not have assets with a
value in excess of 10% of Total Assets or revenues representing in excess of 10%
of total revenues of Holdings and its Subsidiaries on a consolidated basis as of
such date; provided, that the Borrower may elect in its sole discretion to
exclude as an Immaterial Subsidiary any Subsidiary that would otherwise meet the
definition thereof.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any consolidated financial statements of
Holdings, any qualification or exception to such opinion or certification:

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default under any Financial Covenant.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.21(f).

“Increased Cost Lender” has the meaning assigned thereto in Section 2.20.

“Incremental Equivalent Debt” has the meaning assigned thereto in
Section 6.01(a)(iv).

“Incremental Equivalent First Lien Debt” has the meaning assigned thereto in
Section 6.01(a)(iv).

“Incremental Equivalent Junior Lien Debt” has the meaning assigned thereto in
Section 6.01(a)(iv).

“Incremental Equivalent Non-Collateral Debt” has the meaning assigned thereto in
Section 6.01(a)(iv).

“Incremental Equivalent Unsecured Debt” has the meaning assigned thereto in
Section 6.01(a)(iv).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(e).

“Incremental Lender” means any Person with a commitment with respect to an
Incremental Facility or an outstanding Incremental Term Loan in its capacity as
such; provided that each Incremental Lender shall be subject to the approval of
(i) the Administrative Agent, such approval not to be unreasonably withheld or
delayed, to the extent that each such Incremental Lender is not then an existing
Lender, an Affiliate of a then existing Lender or an Approved Fund and (ii) with
respect to any such Person providing Incremental Revolving Commitments, each
Issuing Bank, such approval not to be unreasonably withheld or delayed, and the
Swingline Lender, such approval not to be unreasonably withheld or delayed.

“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.21(a).

 

-25-



--------------------------------------------------------------------------------

“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan, in its capacity as such.

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).

“Incurrence-Based Baskets” has the meaning assigned thereto in Section 1.10(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding obligations
to pay salary or benefits under deferred compensation or other benefit
programs), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services, except any such balance that constitutes an accrued expense or
trade payable (provided that Indebtedness shall not include any Earn-Out
Obligation or obligation in respect of purchase price adjustment, except to the
extent that the contingent consideration relating thereto is not paid within 15
Business Days after the contingency relating thereto is resolved), (f) all
Indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness or other financial obligations
of others, (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Net Hedging Obligations of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, the Contingent Payment Rights shall not constitute Indebtedness. For
purposes of calculating any financial ratio under this Agreement, including the
Consolidated First Lien Leverage Ratio, the Consolidated Senior Secured Ratio
and the Total Net Leverage Ratio, all obligations owed by any Loan Party or any
of their respective Subsidiaries under the Subordinated Notes shall be excluded
from “Indebtedness.”

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.11.

“Initial Term Commitment” means, as to each Lender, as of any date of
determination, the commitment of such Lender to make Initial Term Loans
hereunder. The initial amount of each Lender’s Initial Term Commitment is set
forth on Schedule 2.01. The aggregate principal amount of the Initial Term
Commitments as of the Closing Date is $1,250.0 million.

“Initial Term Lender” means a Lender with an outstanding Initial Term Loan, in
its capacity as such.

“Initial Term Loan” means the term loan made, or to be made, on the Closing Date
to the Borrower pursuant to Section 2.01(a)(i) and any Incremental Term Loan,
the principal amount of which is added to the principal amount of the then
outstanding Initial Term Loan pursuant to Section 2.21 and the applicable
Incremental Facility Amendment.

“Initial Term Loan Maturity Date” means October 2, 2027.

 

-26-



--------------------------------------------------------------------------------

“Interest Payment Date” means, with respect to (a) any Eurodollar Loan, (i) the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and (ii) in the case of a Eurodollar Borrowing with an Interest Period
of more than three months’ duration, (x) each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing, (b) any ABR Loan, the last Business Day of
each calendar quarter, in arrears and (c) any Loan, (i) the date of any
refinancing of such Borrowing with a Borrowing of a different Type, and (ii) the
Maturity Date with respect to such Loan.

“Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and (except as provided in Section 2.02(a))
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months (or if available and agreed to by all relevant Lenders, 12 months)
thereafter, or (b) as to any ABR Borrowing (other than a Swingline Borrowing),
the period commencing on the date of such Borrowing (including any date on which
such Borrowing shall have been converted from a Borrowing of a different Type)
or on the last day of the immediately preceding Interest Period applicable to
such Borrowing, as the case may be, and ending on the earliest of (i) the next
succeeding March 31, June 30, September 30 or December 31, (ii) in the case of
the Initial Term Loan, the Initial Term Loan Maturity Date, (iii) in the case of
the Revolving Loans, the Revolving Maturity Date and (iv) the date such
Borrowing is paid or prepaid in accordance with Section 2.05 or converted in
accordance with Section 2.03 and (c) as to any Swingline Loan, a period
commencing on the date of such Loan and ending on the earliest of (i) the fifth
Business Day thereafter, (ii) the Revolving Maturity Date and (iii) the date
such Loan is prepaid in accordance with Section 2.05; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Internally Generated Funds” means funds not constituting the proceeds of any
Debt Incurrence, Excluded Debt Issuance, sale of Equity Interests, Disposition
or insurance recovery.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available for Dollars) that exceeds
the Impacted Interest Period, in each case, at such time.

“Investing Parties” means the Investor, the Sponsors and any of their respective
Controlled Investment Affiliates.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Agreement” means that certain Investment Agreement, to be dated on
or about September 13, 2020 by and among the Investor, and Holdings (as amended,
restated, supplemented or otherwise modified from time to time).

“Investment Transactions” means the investment by one or more of the Investing
Parties in Holdings pursuant to the Investment Agreement, and, in connection
therewith, the entry into and performance of related transactions, agreements,
instruments and arrangements, including, but not limited to:

 

-27-



--------------------------------------------------------------------------------

(a) entry into the Subordinated Notes and (i) the incurrence of Indebtedness
thereunder, (ii) the sale of the Subordinated Notes to one or more of the
Investing Parties and (iii) the conversion or exchange of the Subordinated Notes
for Series A perpetual preferred stock of Holdings in accordance with the terms
thereof;

(b) the acquisition by one or more of the Investing Parties of shares of
Holdings’ common stock, Series A perpetual preferred stock and Contingent
Payment Rights convertible into shares of Holding’s common stock in accordance
with the terms set forth in the Contingent Payment Rights agreement described
below;

(c) the contingent payment rights agreement to be entered into between one or
more of the Investing Parties and Holdings and any payment of cash or conversion
of the contingent payment right into shares of Holdings’ common stock
contemplated therein;

(d) the governance agreement entered into between the one or more of the
Investing Parties and Holdings;

(e) the registration rights agreement to be entered into between one or more of
the Investing Parties and Holdings and the registration and sale of any
securities pursuant to the terms thereof;

(f) the certificate of designations relating to the Series A preferred stock,
dividends issued pursuant to such Series A preferred stock and any other
payments made in connection therewith;

(g) any documents, filings, or other actions related to certain regulatory and
stockholder approvals necessary to consummate the transactions described in this
definition; and

in each case, the performance of the transactions and obligations contemplated
by any of the foregoing, including, but not limited to, the incurrence of
Indebtedness, the making of Restricted Payments (other than Restricted Payments
consisting of voluntary prepayments or redemptions of the Subordinated Notes and
the Series A preferred stock) and Investments, and the sale or other disposition
of any assets, Equity Interests, or other property.

“Investor” means Searchlight III CVL, L.P., a Delaware limited partnership.

“IRS” means the United States Internal Revenue Service.

“ISDA CDS Definitions” has the meaning assigned to such term in Section 9.02.

“Issuing Bank” means (a) each of Wells Fargo, JPMorgan Chase Bank, N.A., Morgan
Stanley Senior Funding, Inc., Goldman Sachs Bank USA, Deutsche Bank AG New York
Branch, The Toronto-Dominion Bank, New York Branch, CoBank, ACB and Mizuho Bank,
Ltd., in their respective capacities as an issuer of Letters of Credit
hereunder, together with its permitted successors and assigns and (b) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.06(l); provided that (x) no Issuing Bank shall be required to issue
Letters of Credit in an amount in excess of the amount set forth across from its
name under the heading “Letter of Credit Commitment” in Schedule 2.01 (or in the
documents pursuant to which such Issuing Bank became an Issuing Bank) (with
respect to each Issuing Bank, its “Letter of Credit Limit”) and (y) each of
Morgan Stanley Senior Funding, Inc., Deutsche Bank AG New York Branch, Wells
Fargo and Goldman Sachs Bank USA and their respective Affiliates or designees
shall only be required to issue standby Letters of Credit. Each Issuing Bank
shall have the ability (in its sole discretion) to cause Letters of Credit to be
issued by its Affiliates and such Letters of Credit shall be treated as issued
by such Issuing Bank for all purposes under this Agreement and the other Loan
Documents.

“Junior Lien Intercreditor Agreement” means one or more customary junior lien
intercreditor agreements in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, Holdings, the Subsidiary Loan Parties,
the Administrative Agent and one or more Other Debt Representatives for the
holders of Indebtedness that is permitted under Section 6.01 to be, and intended
to be, secured on a junior lien basis with the

 

-28-



--------------------------------------------------------------------------------

Liens securing the Obligations, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement, and which shall also include any replacement intercreditor
agreement entered into in accordance with the terms hereof.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Term Loan hereunder at such time, including the
latest maturity date of any Term Loan, any Incremental Term Loan, any Extended
Term Loan or any Refinancing Term Loan, in each case as extended in accordance
with this Agreement from time to time.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Commitment Percentage of the total LC Exposure at such time.

“LC Fees” has the meaning assigned to such term in Section 2.10(b).

“LCT Election” has the meaning assigned to such term in Section 1.09(a).

“LCT Test Date” has the meaning assigned to such term in Section 1.09(a).

“Lenders” has the meaning assigned to such term in the preamble hereto.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Letter of Credit Limit” has the meaning assigned to such term in the definition
of “Issuing Bank.”

“LFA” has the meaning assigned to such term in Section 3.22(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any interest
period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such interest period; provided that
if the LIBO Screen Rate shall not be available at such time for such interest
period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Borrowing,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such interest period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of
calculating such rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, encumbrance, charge, assignment, hypothecation or
security interest in or on such asset or any filing of any financing statement
under the UCC as in effect in the applicable state or jurisdiction or any other
similar notice or lien under any similar notice or recording statute of any
Governmental Authority, in each of the foregoing cases whether voluntary or
imposed by law, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset, (c) in the case of any investment property or deposit account, any
contract or other agreement, express or implied, under which any Person has the
right to control such investment property or deposit account and (d) any other
agreement intended to create any of the foregoing.

 

-29-



--------------------------------------------------------------------------------

“Limited Condition Transaction” means (i) any Investment or acquisition (whether
by merger, amalgamation, consolidation or other business combination or the
acquisition of Equity Interests or otherwise), whose consummation is not
conditioned on the availability of, or on obtaining, third-party financing,
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Stock or Preferred Stock requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment and (iii) any Restricted Payment
requiring irrevocable notice in advance thereof.

“Loan Documents” means this Agreement, each Revolving Extension Agreement, each
Term Loan Modification Agreement, each Refinancing Amendment, the Guaranty
Agreement, the First Lien Intercreditor Agreement, the Junior Lien Intercreditor
Agreement, if any, the Security Documents, if requested by a Lender pursuant to
Section 2.07(e), each Note and, solely for purposes of Section 7.01(a), the Fee
Letter.

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Loans” means the Revolving Loans, the Swingline Loans, the Initial Term Loan
and the Incremental Term Loans, as the context requires.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
financial condition or results of operations of Holdings and its Subsidiaries,
taken as a whole, after giving effect to the Investment Transactions, (b) the
ability of the Borrower or the other Loan Parties to perform their payment
obligations under the Loan Documents when due, or (c) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders under any of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of Holdings or any of its Subsidiaries, individually or in an aggregate
principal amount exceeding $50.0 million.

“Material Real Property” means real property located in the United States owned
in fee by the Borrower or the other Loan Parties with a Fair Market Value in
excess of $3.0 million (measured as of the date hereof, if owned as of the date
hereof, or at the time of the closing of the acquisition thereof, if acquired
after the date hereof, in each case as reasonably determined in good faith by
the Borrower or such Guarantor not to exceed the actual purchase price paid for
such real property if acquired after the date hereof); provided that in no event
shall real property obtained by the Borrower or a Guarantor through foreclosure
or otherwise through the exercise of remedies in respect of obligations owed by
a third party to the Borrower, Holdings or any of their respective Subsidiaries
constitute Material Real Property.

“Material Subsidiaries” means (i) the Borrower and (ii) any Subsidiary other
than an Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (b) with respect to the Revolving Commitments, the
Revolving Maturity Date, (c) with respect to any Class of Incremental Term Loans
or Incremental Revolving Commitments, the final maturity as specified in the
applicable Incremental Facility Amendment, (e) with respect to any Class of
Extended Term Loans, the final maturity date as specified in the applicable Term
Loan Modification Agreement, (f) with respect to any Class of Extended Revolving
Commitments, the final maturity date as specified in the applicable Revolving
Extension Agreement, and (g) with respect to any Class of Refinancing Term Loans
or Refinancing Revolving Commitments, the final maturity date as specified in
the applicable Refinancing Amendment.

“MFN Protection” has the meaning assigned to such term in Section 2.21(b).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Banks with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Banks that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

 

-30-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property, in each case,
as amended, amended and restated, supplemented or otherwise modified from time
to time. Each Mortgage shall be substantially in the form of Exhibit F or
otherwise satisfactory in form and substance to the Administrative Agent.

“Mortgaged Property” means each parcel of real property and the improvements
thereto owned by a Loan Party which is or is intended to be subject to a
Mortgage.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is
then making or accruing an obligation to make contributions, (ii) to which any
Loan Party or ERISA Affiliate has within the preceding six plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such six year period, or (iii) with respect to which any Loan Party or any ERISA
Affiliate could incur liability.

“Net Hedging Obligations” means, with respect to any Hedging Agreement, as of
any date, the Termination Value of such Hedging Agreement on such date.

“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received by Holdings or
any of its Subsidiaries in respect of such event, including (i) any cash
received in respect of any non-cash proceeds, but only as and when received,
(ii) in the case of a Destruction, insurance proceeds in excess of
$10.0 million, and (iii) in the case of a Taking, condemnation awards and
similar payments in excess of $10.0 million, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Loan Parties and their
Subsidiaries to third parties, (ii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Loan Parties and their Subsidiaries, and
(iii) in the case of an Asset Sale, the amount of all payments required to be
made by the Loan Parties and their Subsidiaries as a result of such event to
repay Indebtedness (other than the Loans and other Indebtedness secured by a
Lien on the Collateral that ranks pari passu with the Liens on the Collateral
that secure the Obligations prepaid pursuant to Section 2.05(c)(ii)(ii)) secured
by a Lien on such asset and the amount of any reserves established by the Loan
Parties and their Subsidiaries to reserve for adjustment in respect of the sale
price of any such assets in accordance with GAAP or to fund contingent
liabilities, including, without limitation, pension and other post-benefit
employment liabilities, liabilities related to environmental matters and
liabilities under indemnification obligations associated with such event (as
reasonably determined by the Borrower); provided that any amount by which such
reserves are reduced for reasons other than payment of any such contingent
liabilities shall be considered “Net Proceeds” upon such reduction.

“Net Short Lender” has the meaning assigned to such term in Section 9.02.

“Non-Consenting Lender” has the meaning assigned to such term in Section 2.20.

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.06(b).

“Non-Recourse Debt” means Indebtedness as to which neither the Borrower nor any
of its Subsidiaries (i)(a) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) other
than a pledge of the Equity Interests of the Unrestricted Subsidiary that is the
obligor thereunder or (b) is directly or indirectly liable as a guarantor or
otherwise, or (ii) constitutes the lender.

“Non-U.S. Jurisdiction” means any jurisdiction other than the United States, any
state thereof or the District of Columbia.

“Non-U.S. Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of a Non-U.S. Jurisdiction.

“Note” means a note substantially in the form of Exhibit D-1 or D-2.

 

-31-



--------------------------------------------------------------------------------

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.02(c).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 2.03(a).

“Notice of Prepayment” has the meaning assigned thereto in Section 2.05(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of calculating
such rate.

“Obligations” means (a) the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans made to the Borrower and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans made to or LC Disbursements made
pursuant to Letters of Credit issued for the account of the Borrower and all
other obligations and liabilities of the Borrower and the other Loan Parties to
the Administrative Agent, the Issuing Bank or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement or any other document made, delivered or given in connection herewith,
whether on account of principal, interest, fees, indemnities, costs or expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel), or otherwise, (b) all Hedging Obligations (other than an Excluded
Swap Obligation) and (c) all Cash Management Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organic Document” means (a) relative to each Person that is a corporation, its
charter, its by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock,
(b) relative to each Person that is a partnership, its partnership agreement and
any other similar arrangements applicable to any partnership or other Equity
Interests in the Person, (c) relative to each Person that is a limited liability
company, its limited liability company agreement and any other similar
arrangements applicable to such limited liability company or other Equity
Interests in such Person, and (d) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned any interest in any Loan or Loan Document).

“Other Debt Representative” means, with respect to any series of Indebtedness
permitted to be incurred hereunder and permitted hereunder to be secured by
Liens on Collateral that rank on a pari passu basis with or a junior lien basis
to the Lien securing the Obligations, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20).

 

-32-



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.10(d).

“Participant Register” has the meaning assigned to such term in Section 9.10(d).

“PATRIOT Act” has the meaning assigned to such term in Section 9.19.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Loan Party or any ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

“Permitted Acquisition” means any acquisition by the Borrower or a Subsidiary
Loan Party of a Person, business or division relating to a business (or in the
case of the acquisition of a Person, substantially all of such Person’s
activities constitute a business permitted to be conducted by the Borrower and
its Subsidiaries in accordance with Section 6.03) permitted to be conducted by
the Borrower and its Subsidiaries in accordance with Section 6.03; provided that
the following conditions are met: (a) (I) immediately prior to, and after giving
effect to, such acquisition (and any indebtedness incurred in connection
therewith) on a pro forma basis as if such acquisition had been consummated on
the first day of the immediately preceding Test Period, no Default shall have
occurred and be continuing and (II) the Borrower shall have demonstrated
compliance with the Financial Covenant (whether or not then in effect)
immediately after giving effect to such acquisition (and any Indebtedness
incurred in connection therewith), (b) at all times when the Total Net Leverage
Ratio calculated on a pro forma basis (and after giving effect to any
Indebtedness incurred in connection with such acquisition and the use of
proceeds thereof) equals or exceeds 4.50 to 1.0, the total cash consideration
(including any assumed Indebtedness) in respect of all Permitted Acquisitions
shall not exceed $250.0 million in the aggregate (the “Acquisition Limit”)
following the Closing Date (it being understood that, (1) to the extent that
Available Proceeds are available, the Borrower may also elect to expend such
Available Proceeds pursuant to Section 6.04(xi) and (2) to the extent that the
Cumulative Credit is available, the Borrower may also elect to expend the
Cumulative Credit pursuant to Section 6.04(xiv)); provided, however, that the
Acquisition Limit shall not apply to any acquisition or series of acquisitions
(A) which causes the Total Net Leverage Ratio calculated on a pro forma basis
(and after giving effect to any Indebtedness incurred in connection with such
acquisition and the use of proceeds thereof) to be lower than the Total Net
Leverage Ratio calculated immediately prior to giving effect to such acquisition
(and such Indebtedness) or (B) which is consummated at any time when the Total
Net Leverage Ratio calculated on a pro forma basis (and after giving effect to
any Indebtedness incurred in connection with such acquisition and the use of
proceeds thereof) is less than 4.50 to 1.0; (c) any Person acquired in such
acquisition becomes a Subsidiary Loan Party and grants a security interest in
its assets to the extent required by Section 5.11 or if such acquisition
consists of Property other than Equity Interests of a Person that becomes a
Subsidiary, the Borrower or the Subsidiary Loan Parties acquiring such Property
comply with Section 5.11; and (d) such acquisition was not commenced or at any
time conducted as a “hostile” transaction.

“Permitted Amendments” means (a) with respect to a Class or Subfacility of
Revolving Loans or Revolving Commitments (i) an extension of the final maturity
date of the Revolving Loans and/or Revolving Commitments of the Accepting
Revolving Lenders, (ii) an increase in the Applicable Rate with respect to the
applicable Revolving Loans and/or Revolving Commitments of the Accepting
Revolving Lenders and the payment of increased commitment fees, LC Fees and/or
other additional fees to the Accepting Revolving Lenders, (iii) the requirement
that all Letters of Credit or Swingline Loans be drawn only under an Extended
Revolving Subfacility, and (iv) other technical requirements and modifications
regarding borrowings, prepayments, conversion or cancellation of existing
Revolving Loans or Swingline Loans or Letters of Credit and other similar
matters and (b) with respect to a Class or

 

-33-



--------------------------------------------------------------------------------

Subfacility of Term Loans, (i) an extension of the final maturity date of the
applicable Term Loans and (ii) an increase in the Applicable Rate with respect
to the Term Loans of the Accepting Term Lenders.

“Permitted Asset Swap” means a transfer of assets consisting primarily of local
exchange carrier access lines and related assets by a Loan Party in which the
consideration received therefrom consists of assets consisting primarily of
local exchange carrier access lines and related assets (other than cash) that
will be used in its business; provided that (a) the fair market value (as
determined in good faith by the board of directors of such Loan Party) of the
assets so transferred shall not exceed the fair market value (determined as
provided in the preceding parenthetical) of the assets so received and (b) the
fair market value (as determined in good faith by the board of directors of such
Loan Party) of the assets transferred pursuant to all such transactions
following the Closing Date shall not exceed (determined solely as of the date of
any transfer) 15% of consolidated tangible assets (as shown on the consolidated
balance sheet of Holdings most recently delivered to the Lenders and the
Administrative Agent pursuant to Section 5.01).

“Permitted First Lien Ratio Debt” has the meaning assigned to such term in the
definition of Permitted Ratio Debt.”

“Permitted Holders” means the (i) Sponsors, (ii) any of their Controlled
Investment Affiliates, (iii) any Person that has no material assets other than
the Equity Interests of Holdings and, directly or indirectly, holds or acquires
100.0% of the total voting power of the Voting Stock of Holdings, and of which
no other Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than
any of the other Permitted Holders specified in the foregoing clauses (i) and
(ii), holds more than 50.0% of the total voting power of the Voting Stock
thereof and (iv) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) the members of
which include any of the Permitted Holders specified in clauses (i) and (ii)
above and that, directly or indirectly, hold or acquire beneficial ownership of
the Voting Stock of Holdings (a “Permitted Holder Group”), so long as (1) each
member of the Permitted Holder Group has voting rights proportional to the
percentage of ownership interests held or acquired by such member and (2) no
Person or other “group” (other than Permitted Holders specified in clauses
(i) and (ii) above) beneficially owns more than 50.0% on a fully diluted basis
of the Voting Stock held by the Permitted Holder Group.

“Permitted Holder Group” has the meaning assigned to such term in the definition
of “Permitted Holders.”

“Permitted Junior Lien Ratio Debt” has the meaning assigned to such term in the
definition of Permitted Ratio Debt.”

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” has the meaning assigned to such term in Section 9.10.

“Permitted Loan Purchase Assignment and Assumption” means an assignment and
assumption entered into by a Lender as an assignor and Holdings, the Borrower or
any of the Subsidiaries as an assignee, as accepted by the Administrative Agent
(if required by Section 9.10) in the form of Exhibit B-2 or such other form as
shall be approved by the Administrative Agent and the Borrower (such approval
not to be unreasonably withheld or delayed).

“Permitted Non-Collateral Ratio Debt” has the meaning assigned to such term in
the definition of “Permitted First Lien Ratio Debt.”

“Permitted Ratio Debt” means Indebtedness of Holdings or any Subsidiary incurred
in the form or notes or loans (I) secured by the Collateral on a pari passu
basis with the Obligations (“Permitted First Lien Ratio Debt”), (II) secured by
the Collateral on a junior lien basis to the Obligations (“Permitted Junior Lien
Ratio Debt”), (III) secured solely by assets that are not Collateral (“Permitted
Non-Collateral Ratio Debt”) or (IV) that is unsecured (“Permitted Unsecured
Ratio Debt”), so long as on a pro forma basis: (1) there exists no Event of
Default or Event of Termination; (2) after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, but without netting the
proceeds thereof, (x) in the case of Permitted First Lien Ratio Debt, Permitted
Junior Lien Ratio

 

-34-



--------------------------------------------------------------------------------

Debt and Permitted Non-Collateral Ratio Debt, the Consolidated Senior Secured
Leverage Ratio calculated on a pro forma basis is no greater than 3.70 to 1.00
calculated on a pro forma basis as of the most recent date for which financial
statements have been delivered pursuant to Section 5.01 or (y) in the case of
Permitted Unsecured Ratio Debt, the Total Net Leverage Ratio calculated on a pro
forma basis is no greater than 4.50 to 1.00 calculated on a pro forma basis as
of the most recent date for which financial statements have been delivered
pursuant to Section 5.01; (3) such Indebtedness shall (x) in the case of
Permitted First Lien Ratio Debt, have a maturity date that is after the Latest
Maturity Date at the time such Indebtedness is incurred or (y) in the case of
Permitted Junior Lien Ratio Debt, Permitted Non-Collateral Ratio Debt or
Permitted Unsecured Ratio Debt, have a maturity date that is at
least ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred; provided that the foregoing requirements of this
clause (3) shall not apply to the extent such Indebtedness constitutes a
customary bridge facility, so long as the long-term Indebtedness into which such
customary bridge facility is to be converted or exchanged satisfies the
requirements of this clause (3) and such conversion or exchange is subject only
to conditions customary for similar conversions or exchange; (4) such
Indebtedness shall not, have a Weighted Average Life to Maturity shorter than
the longest remaining Weighted Average Life to Maturity of any then existing
tranche of Term Loans; provided that the foregoing requirements of this clause
(4) shall not apply to the extent such Indebtedness constitutes a customary
bridge facility, so long as the long-term Indebtedness into which such customary
bridge facility is to be converted or exchanged satisfies the requirements of
this clause (4) and such conversion or exchange is subject only to conditions
customary for similar conversions or exchange; (5) in the case of Permitted
Junior Lien Ratio Debt, the Other Debt Representative for such Indebtedness
shall be subject to a Junior Lien Intercreditor Agreement and, in the case of
Permitted First Lien Ratio Debt, the Other Debt Representative for such
Indebtedness shall be subject to a First Lien Intercreditor Agreement; and
(6) Permitted Ratio Debt may only be incurred by Subsidiaries that are not Loan
Parties so long as the aggregate amount of Permitted Ratio Debt incurred by
Subsidiaries that are not Loan Parties pursuant to Section 6.01(a)(xx), together
with any Indebtedness incurred by Subsidiaries that are not Loan Parties
pursuant to Sections 6.01(a)(iii), 6.01(a)(iv) and 6.01(a)(xxi), does not exceed
at any time outstanding the greater of (I) $250.0 million and (II) 7.5% of Total
Assets (determined at the time such Indebtedness is assumed or incurred); and
(y) any Permitted Refinancing thereof.

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
(or successive refinancing) thereof; provided, however, that (a) no Default
shall have occurred and be continuing or would arise therefrom, (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or Weighted
Average Life to Maturity that is shorter than the Indebtedness being refinanced
unless such maturity is at least one year after the Initial Term Loan Maturity
Date (provided that this clause (i) shall not apply in respect of refinancing
Indebtedness consisting of Sale and Leaseback Transactions), (ii) be at least as
subordinate in right of payment to the Obligations as the Indebtedness being
refinanced (and unsecured if the refinanced Indebtedness is unsecured), and
(iii) be in an initial principal amount that does not exceed the principal
amount so refinanced, plus all accrued and unpaid interest thereon, plus any
reasonable premium and other payments required to be paid in connection with
such refinancing (as determined by the Borrower), plus in either case, the
amount of reasonable expenses of the Loan Parties or any of their Subsidiaries
incurred in connection with such refinancing, and (c) the sole obligors and/or
guarantors on such refinancing Indebtedness shall be the obligors and/or
guarantors on such Indebtedness being refinanced or shall be a Loan Party.

“Permitted Unsecured Ratio Debt” has the meaning assigned to such term in the
definition of “Permitted Ratio Debt.”

“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.

“Plan” means any Pension Plan or Welfare Plan.

“Platform” means IntraLinks, Debtdomain, SyndTrak or another similar secure
electronic system.

“Pledge Agreement” means the Pledge Agreement dated as of October 2, 2020 by and
among Holdings, the Borrower and certain of the Subsidiaries of the Borrower in
favor of the Administrative Agent, as amended, amended and restated,
supplemented, reaffirmed or otherwise modified from time to time.

 

-35-



--------------------------------------------------------------------------------

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Closing Date.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Projected Financial Statements” has the meaning assigned to such term in
Section 3.15(b).

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including any ownership interests of any Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 5.01.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with,
12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 9.24.

“Qualified Cash and Cash Equivalents” means, as of any date of determination,
the unrestricted cash and Cash Equivalents held by Holdings and its Subsidiaries
as reflected on a consolidated balance sheet of Holdings as of such date
excluding (i) the cash and Cash Equivalents of any Subsidiary that is not a Loan
Party to the extent such Subsidiary would be prohibited on such date from
distributing such cash to a Loan Party and (ii) the proceeds of any Incremental
Facility or any other Indebtedness incurred substantially concurrently with the
applicable determination of the Total Net Leverage Ratio, the Consolidated First
Lien Leverage Ratio or the Consolidated Senior Secured Leverage Ratio, as
applicable.

“Real Property” means all right, title and interest of Holdings or any of its
respective Domestic Subsidiaries in and to a parcel of real property owned,
leased or operated (including, without limitation, any leasehold estate) by any
Loan Party or any of its respective Domestic Subsidiaries together with, in each
case, all improvements and appurtenant fixtures, equipment, personal property,
easements and other property and rights incidental to the ownership, lease or
operation thereof.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Refinancing Lender thereunder.

“Refinancing Revolving Commitments” shall mean one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Loans” shall mean one or more revolving loans hereunder
that result from a Refinancing Amendment.

“Refinancing Term Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Term Loans of the same Class pursuant to a
Refinancing Amendment.

“Refinancing Term Lender” shall mean each Lender with a Refinancing Term
Commitment.

 

-36-



--------------------------------------------------------------------------------

“Refinancing Term Loans” shall mean one or more term loans hereunder that result
from a Refinancing Amendment.

“Register” has the meaning assigned to such term in Section 9.10(c).

“Regulated Bank” means (x) a banking organization with a consolidated combined
capital and surplus of at least $5.0 billion that is (i) a U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation; (ii) a corporation organized under section 25A of the U.S. Federal
Reserve Act of 1913; (iii) a branch, agency or commercial lending company of a
foreign bank operating pursuant to approval by and under the supervision of the
Board of Governors of the Federal Reserve System under 12 CFR part 211; (iv) a
non-U.S. branch of a foreign bank managed and controlled by a U.S. branch
referred to in clause (iii); or (v) any other U.S. or non-U.S. depository
institution or any branch, agency or similar office thereof supervised by a bank
regulatory authority in any jurisdiction or (y) any Affiliate of a Person set
forth in clause (x) to the extent that (1) all of the Equity Interests of such
Affiliate is directly or indirectly owned by either (I) such Person set forth in
clause (x) or (II) a parent entity that also owns, directly or indirectly, all
of the Equity Interests of such Person set forth in clause (x) and (2) such
Affiliate is a securities broker or dealer registered with the SEC under
Section 15 of the Exchange Act.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Period” has the meaning assigned to such term in
Section 2.05(c)(ii).

“Rejection Notice” has the meaning assigned to such term in Section 2.05(d).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and such
Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.

“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.

“Removal Effective Date” has the meaning assigned to such term in
Section 8.06(b).

 

-37-



--------------------------------------------------------------------------------

“Required Amount of Loans and Commitments” has the meaning assigned to such term
in the definition of the term “Requisite Lenders.”

“Requisite Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the sum of (a) the aggregate amount of the Revolving Commitments or,
after the Revolving Maturity Date, the Revolving Exposure and (b) the aggregate
outstanding amount of all Term Loans; provided that (i) the Revolving Commitment
of, and the portion of the extensions of credit, as applicable, held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders and (ii) the portion of any Term Loans held
by Debt Fund Affiliate Lenders in the aggregate in excess of 49.9% of the
Required Amount of Loans and Commitments shall be disregarded in determining
Requisite Lenders at any time. For purposes of the foregoing, “Required Amount
of Loans and Commitments” shall mean, at any time, the amount of Loans and
Commitments required to be held by Lenders in order for such Lenders to
constitute “Requisite Lenders” (without giving effect to the foregoing proviso).

“Requisite Revolving Lenders” means, collectively, Revolving Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Commitments or, after the Revolving Maturity Date, the Revolving Exposure;
provided that the Revolving Commitment of, and the portion of the extensions of
credit under the revolving credit facility, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Revolving Lenders.

“Resignation Effective Date” has the meaning assigned to such term in
Section 8.06(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” means (x) any direct or indirect dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests or Equity Rights in Holdings or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests or Equity
Rights in Holdings, (y) any direct or indirect payment or other distribution
(whether in cash, securities or other property) of, or in respect of, principal
of or interest on any Subordinated Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any
Subordinated Indebtedness (except (i) a payment of interest or principal at the
Stated Maturity thereof, (ii) the purchase, repurchase or other acquisition of
any such Indebtedness in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such purchase, repurchase or other acquisition or (iii) intercompany
Indebtedness) and (z) any payment on or with respect to, or purchase,
redemption, retirement, acquisition, cancellation or termination of the
Subordinated Notes.

“Retained Proceeds” has the meaning assigned to such term in
Section 2.05(c)(ii).

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Borrowing Request” means a Borrowing Request in connection with a
Revolving Borrowing.

“Revolving Commitment” means, as to each Lender, as of any date of
determination, the commitment of such Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
the same may be reduced from time to time pursuant to the provisions of this
Agreement. The initial amount of each Lender’s Revolving Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Commitment. The aggregate amount of the
Revolving Commitments as of the Closing Date is $250.0 million.

“Revolving Commitment Period” means (i) for the Revolving Commitments and
Revolving Loans, the period from and including the Closing Date to but not
including the Revolving Maturity Date, as applicable, or any earlier date on
which the Revolving Commitments to make Revolving Loans pursuant to Section 2.01
shall

 

-38-



--------------------------------------------------------------------------------

terminate as provided herein and (ii) with respect to Incremental Revolving
Loans, Refinancing Revolving Loans and Extended Revolving Loans, the period as
set forth in the applicable Incremental Facility Amendment, Revolving Extension
Agreement or Refinancing Amendment or such earlier date that the applicable
Commitments are terminated.

“Revolving Exposure” means with respect to any Revolving Lender at any time, the
sum of (a) the aggregate principal amount at such time of all outstanding
Revolving Loans of such Revolving Lender, plus (b) such Revolving Lender’s LC
Exposure at such time, plus (c) such Revolving Lender’s Commitment Percentage of
the aggregate principal amount at such time of all outstanding Swingline Loans.

“Revolving Extension Agreement” means an agreement entered into by and among,
and in form and substance satisfactory to, the Administrative Agent, the
Borrower and the Accepting Revolving Lenders party thereto.

“Revolving Extension Offer” has the meaning assigned to such term in
Section 2.22(a).

“Revolving Facility” means, at any time, the aggregate amount of the revolving
Commitments at such time.

“Revolving Lender” means a Lender with a commitment to make Revolving Loans or
with any Revolving Exposure, in its capacity as such.

“Revolving Loans” means the revolving loans made by each Revolving Lender
pursuant to Section 2.01(a).

“Revolving Maturity Date” means October 2, 2025.

“Rural Digital Opportunity Fund” means the Rural Opportunity Digital Fund
established by the FCC pursuant to its adoption of the Rural Digital Opportunity
Fund Report and Order (FCC 20-5) adopted January 30, 2020, and released
February 7, 2020.

“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global,
Inc. and any successor thereto.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means at any time, a country or territory or region which
is itself the subject or target of any Sanctions (including, as of the Closing
Date, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, Holdings, the Borrower or any of their respective Subsidiaries
or Affiliates.

“SEC” means the Securities and Exchange Commission.

“Secured Hedging Provider” means any Person that, (a) at the time it enters into
a Hedging Agreement with a Loan Party permitted under Article VI, is a Lender,
an Affiliate of a Lender, the Administrative Agent or an

 

-39-



--------------------------------------------------------------------------------

Affiliate of the Administrative Agent, (b) at the time it (or its Affiliate)
becomes a Lender or the Administrative Agent (including on the Closing Date), is
a party to a Hedging Agreement with a Loan Party or (c) at the Closing Date, is
a party to a Hedging Agreement with a Loan Party and that is designated by the
Borrower as a “Secured Hedging Provider” by written notice to the Administrative
Agent substantially in the form of Exhibit L or such other form reasonably
acceptable to the Administrative Agent and the Borrower, in each case in its
capacity as a party to such Hedging Agreement. For the avoidance of doubt, any
secured Hedging Obligations existing on the Closing Date and secured under the
Existing Credit Agreement shall be deemed to be secured Hedging Obligations
hereunder.

“Secured Parties” means (a) the Lenders, (b) each Cash Management Bank to which
any Cash Management Obligation is owed, (c) the Administrative Agent and the
Collateral Agent (as defined in each of the Security Agreement and the Pledge
Agreement), (d) each Issuing Bank, (e) each Secured Hedging Provider, (f) each
Indemnitee and (g) the successors and permitted assigns of each of the
foregoing.

“Securities Collateral” means all Collateral constituting “Certificated
Securities” as defined in the UCC.

“Security Agreement” means the Security Agreement dated as of October 2, 2020 by
and among Holdings, the Borrower and certain of the Subsidiaries of the Borrower
in favor of the Administrative Agent, as amended, amended and restated,
supplemented, reaffirmed or otherwise modified from time to time.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
First Lien Intercreditor Agreement, the Junior Lien Intercreditor Agreement (if
any) and the Mortgages executed by the Loan Parties and each other security
agreement, collateral agreement, pledge agreement or other instrument or
document executed and delivered pursuant to Section 5.11, 5.12 or 5.16 to secure
any of the Obligations.

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
Senior Secured Notes, the related collateral documents, the First Lien
Intercreditor Agreement and any other document, guarantee or agreement entered
into in connection therewith.

“Senior Secured Notes” means the 6.500% Senior Secured Notes due 2028 issued by
the Borrower on the Closing Date in an initial aggregate principal amount of
$750,000,000 pursuant to the Senior Secured Notes Indenture.

“Senior Secured Notes Indenture” means that certain Indenture, dated as of the
Closing Date, by and among the Borrower, the guarantors party thereto from time
to time and Wells Fargo Bank, National Association, as trustee and as collateral
agent, governing the Senior Secured Notes and the related note guarantees, as
amended, restated, amended and restated, supplemented or otherwise modified or
renewed, refunded, replaced, restructured, refinanced, repaid, increased or
extended from time to time.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“Solvent” means, as to Holdings and its Subsidiaries on a particular date, that
(i) the fair value of the assets of Holdings and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of Holdings and its Subsidiaries
on a consolidated basis; (ii) the present fair saleable value of the property of
Holdings and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of Holdings and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) Holdings and its Subsidiaries on
a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (iv) Holdings and its Subsidiaries on a consolidated basis
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date; and (v) as of such date, Holdings does
not intend to, and Holdings does not believe that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as

 

-40-



--------------------------------------------------------------------------------

they mature, taking into account the timing and amounts of cash to be received
by it or any such Subsidiary and the timing and amounts of cash to be payable on
or in respect of its debts or the debts of any such Subsidiary.

“Specified Investment Agreement Representations” means the representations made
by or with respect to Holdings and its Subsidiaries in the Investment Agreement
as are material to the interests of the Lenders (in their capacities as such)
(but only to the extent that the Sponsor (or its Affiliates) has (or have) the
right (taking into account any applicable cure provisions) to terminate the
Sponsor’s (and/or its Affiliates’) obligations under the Investment Agreement or
decline to make the Initial Purchase Price Payment (as defined in the Investment
Agreement) (in each case, in accordance with the terms thereof) as a result of a
breach of such representations in the Investment Agreement.

“Specified Representations” means those representations and warranties of each
Loan Party set forth in Sections 3.01(a) and (d), the first sentence of
Section 3.02, clause (a) of the second sentence of Section 3.02, the last
sentence of Section 3.03, 3.04, 3.14, 3.18(i), 3.20(a), (b) and (c) (limited to
creation, validity and perfection and except with respect to items referred to
on Schedule 5.17 and subject to the last paragraph of Section 4.01) and 3.21(d)
(related only to the use of proceeds of the Initial Term Loans and the Revolving
Loans made on the Closing Date).

“Sponsor” means Searchlight Capital III, L.P., Searchlight III CVL, L.P.,
Searchlight Capital III PV, L.P. and Searchlight Capital Partners, L.P.

“State PUC” has the meaning assigned to such term in Section 3.22(a).

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate (expressed as a decimal) of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans. Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subfacility” means the Initial Term Loan, the Revolving Commitments, any
Extended Revolving Subfacility or any Extended Term Subfacility.

“Subject Payments” means, for any period, the aggregate amount of any
(a) Restricted Payment made pursuant to Section 6.07(iii) or (b) Investments
pursuant to Section 6.04(xiv) during such period.

“Subject Prepayment Event” has the meaning assigned to such term in
Section 2.05(c).

“Subordinated Indebtedness” means any Indebtedness of any Loan Party that is by
its terms subordinated in right of payment to the Obligations of such Loan Party
arising under the Loans or the Guaranty Agreement, as applicable, pursuant to a
written agreement to that effect.

“Subordinated Notes” means the Subordinated Notes of Holdings substantially in
the form set forth in Exhibit A to the Investment Agreement (with (i) the blanks
and brackets and similar items therein completed as agreed by Holdings and the
holder of the Subordinated Notes and (ii) any other modifications that is not
prohibited pursuant to Section 6.10(b)), if issued pursuant to the terms
thereunder.

 

-41-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person:

(a) any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, by such Person and one or more other Subsidiaries of such Person,
or by one or more other Subsidiaries of such Person; or

(b) any partnership of which more than 50% of the outstanding partnership
interests having the power to act as a general partner of such partnership
(irrespective of whether at the time any partnership interests other than
general partnership interests of such partnership shall or might have voting
power upon the occurrence of any contingency) are at the time directly or
indirectly owned by such Person, by such Person and one or more other
Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

Unless otherwise indicated, when used in this Agreement, the term “Subsidiary”
shall refer to a Subsidiary of Holdings and shall not include any Unrestricted
Subsidiary. Notwithstanding the foregoing (except as used in the definition of
“Unrestricted Subsidiary” contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of Holdings, the Borrower or any of their
respective Subsidiaries for purposes of this Agreement or any other Loan
Document, and the financial statements and consolidation of accounts of Holdings
and its Subsidiaries shall not, for purposes of this Agreement, be consolidated
with any Unrestricted Subsidiary.

“Subsidiary Loan Party” means each of the Borrower’s Domestic Subsidiaries that
guarantee the Obligations pursuant to the Guaranty Agreement.

“Supported QFC” has the meaning assigned to such term in Section 9.24.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans.

“Swingline Loan” has the meaning assigned to such term in Section 2.04(a).

“Swingline Sublimit” has the meaning assigned to such term as Section 2.04(a).

“Taking” means any taking of any Property of Holdings or any of its Subsidiaries
or any portion thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of Holdings or any Subsidiary or
any portion thereof, by any Governmental Authority.

“Tax Group” has the meaning assigned to such term in Section 6.07(viii).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by an Governmental Authority, including any interest, fines, addition to
tax or penalties applicable thereto.

“Term Lenders” means the collective reference to the Initial Term Lenders and,
without duplication, the Incremental Term Lenders, the Extended Term Lenders and
the Refinancing Term Lenders.

“Term Loan Borrowing” means a borrowing comprised of Term Loans.

 

-42-



--------------------------------------------------------------------------------

“Term Loan Modification Agreement” means an agreement entered into, and in form
and substance satisfactory to, the Administrative Agent, the Borrower and the
Accepting Term Lenders.

“Term Loan Modification Offer” has the meaning assigned to such term in
Section 2.22.

“Term Loans” means the collective reference to the Initial Term Loan, the
Incremental Term Loans, the Refinancing Term Loans and the Extended Term Loans.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Terminated Lender” has the meaning assigned thereto in Section 2.20.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Test Period” means, on any date of determination, the period of four
consecutive Fiscal Quarters of Holdings then most recently ended (taken as one
accounting period) for which internal financial statements are available

“Testing Threshold” being met on any date means that as of such date the
aggregate amount of (a) Revolving Loans and Swingline Loans outstanding at such
time plus (b) the aggregate LC Exposure at such time (excluding, in the case of
this clause (b), LC Exposure comprising (i) the aggregate undrawn amount of
Letters of Credit issued in connection with the Rural Digital Opportunity Fund
(the “RDOF Letters of Credit”), (ii) the aggregate undrawn amount of other
Letters of Credit in an amount not to exceed $20.0 million, and (iii) the
aggregate amount of Letters of Credit that have been Cash Collateralized)
exceeds 35.0% of the aggregate amount of all Revolving Commitments (excluding
the RDOF Letters of Credit) outstanding at such time.

“Total Assets” means, at any date, total assets of Holdings and its Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

“Total Net Debt” means, at a particular date, the aggregate principal amount of
Consolidated Indebtedness at such date, net of (i) prior to the Unlimited Cash
Netting Date, the lesser of (a) the amount of Qualified Cash and Cash
Equivalents and (b) $50.0 million and (ii) on and after the Unlimited Cash
Netting Date, the amount of Qualified Cash and Cash Equivalents.

“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
as of such date to (b) Consolidated EBITDA for the Test Period most recently
ended (calculated on a pro forma basis as described in the definition of
“Consolidated EBITDA”); provided that for purposes of calculating Total Net
Leverage Ratio, all Indebtedness under the Subordinated Notes shall be excluded
from Total Net Debt. In the event that Holdings, the Borrower or any Subsidiary
thereof incurs, repays, repurchases or redeems any Indebtedness (other than
fluctuations in revolving borrowings in the ordinary course of business)
subsequent to the commencement of the period for which the Total Net Leverage
Ratio is being calculated but prior to or in connection with the event for which
the calculation of the Total Net Leverage Ratio is made, then the Total Net
Leverage Ratio shall be calculated giving pro forma effect to such incurrence,
repayment, repurchase or redemption of Indebtedness as if the same had occurred
at the beginning of the applicable four-quarter period.

“Total Revolving Commitment” means, at any time, the aggregate amount of the
Revolving Commitments, as in effect at such time.

 

-43-



--------------------------------------------------------------------------------

“Trade Date” has the meaning assigned thereto in the Assignment and Assumption.

“Transaction Fees” means, without duplication, all non-recurring transaction
fees, charges and other amounts related to (a) this Agreement (including any
amendment or other modification hereof or thereof), (b) any Permitted
Acquisition (including, without limitation, the cost of obtaining a fairness
opinion and prepaid premiums with respect to directors’ and officers’ insurance,
but excluding all amounts otherwise included in accordance with GAAP in
determining Consolidated EBITDA) and (c) the incurrence, prepayment or repayment
of Indebtedness permitted hereunder (including premiums, make whole or penalty
payments in connection therewith).

“Transformative Acquisition” shall mean any acquisition by Holdings or any
Subsidiary that is either (a) not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of this Agreement immediately prior to the consummation of such
acquisition, would not provide Holdings and its Subsidiaries with adequate
flexibility under this Agreement for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith.

“Trigger Date” means the date on which a Compliance Certificate for the first
full Fiscal Quarter ending after the Closing Date shall have been received by
the Administrative Agent pursuant to Section 5.01(b) or (c).

“Type,” when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate and the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the applicable state or
jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of Holdings and its subsidiaries as of March 31, 2020 and June 30, 2020 and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its subsidiaries for the fiscal quarters ended March 31, 2020 and
June 30, 2020, in each case prepared in accordance with GAAP.

“United States” means the United States of America.

“Unlimited Cash Netting Date” shall mean the date on which the cumulative amount
of all Capital Expenditures made by Holdings and its Subsidiaries after the
Closing Date and on or prior to such date is at least $1,000.0 million.

“Unrefunded Swingline Loan” has the meaning assigned thereto in Section 2.04(c).

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower (whether
now owned or acquired or created after the Closing Date) that the Borrower
designates as an Unrestricted Subsidiary in a written notice to the
Administrative Agent; provided that (w) such designation shall be deemed to be
an Investment on the date of such designation in an Unrestricted Subsidiary in
an amount equal to the sum of (i) Holdings’ direct or indirect equity ownership
percentage of the net worth of such designated Subsidiary immediately prior to
such designation

 

-44-



--------------------------------------------------------------------------------

(such net worth to be calculated without regard to any guarantee provided by
such designated Subsidiary) and (ii) the aggregate principal amount of any
Indebtedness owed by such designated Subsidiary to Holdings or any other
Subsidiary immediately prior to such designation, all calculated, except as set
forth in the parenthetical to clause (i), on a consolidated basis in accordance
with GAAP, (x) no Default or Event of Default would result from such
designation, (y) such Subsidiary does not own any intellectual property that is
material to the Borrower and its Subsidiaries, taken as a whole and (b) each
Subsidiary of an Unrestricted Subsidiary. Any subsidiary of an Unrestricted
Subsidiary shall also be an Unrestricted Subsidiary. If, at any time, any of the
foregoing requirements are violated, the applicable Unrestricted Subsidiary
shall thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and any Indebtedness and Liens of such Subsidiary shall be deemed to
be incurred as of such date.

The Borrower may designate an Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement; provided that (1) such designation will be deemed to
be an Incurrence of Indebtedness by a Subsidiary of the Borrower of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
will only be permitted if such Indebtedness is permitted under Section 6.01, (2)
all outstanding Investments owned by such Unrestricted Subsidiary will be deemed
to be made as of the time of such designation and such designation will only be
permitted if such Investments would be permitted under Section 6.07, (3) all
Liens upon property or assets of such Unrestricted Subsidiary existing at the
time of such designation will be deemed created at the time of such designation
and such designation will be permitted only if such Liens would be permitted
under Section 6.02 and (4) no Default or Event of Default would be in existence
following such designation.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.24.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 2.16(d).

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is ordinarily entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a) the sum of the total of the products obtained by multiplying (i) the amount
of each scheduled installment, sinking fund, serial maturity or other required
payment of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment; by

(b) the then outstanding principal amount of such Indebtedness.

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA, that is maintained or contributed to by a Loan Party or any Subsidiary
or with respect to which a Loan Party or any Subsidiary could incur liability.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or by one or more Wholly Owned Subsidiaries of such person.
Unless the

 

-45-



--------------------------------------------------------------------------------

context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
Holdings that is a Wholly Owned Subsidiary of Holdings.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally.

(a) The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, (i) any reference in
this Agreement to any Loan Document means such document as amended, restated,
supplemented or otherwise modified from time to time and (ii) all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that for purposes of determining compliance
with the covenants contained in Article VI, all accounting terms herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP as in effect on the Closing Date and applied on a basis
consistent with the application used in the financial statements referred to in
Section 3.05; provided, further, that all leases of any Person that are or would
be characterized as operating leases in accordance with GAAP prior to giving
effect to FASB Accounting Standards Update ASU 2016-02 (whether or not such
operating leases were in effect at the time of effectiveness thereof) shall
continue to be accounted for as operating leases (and not as Capital Lease
Obligations) for purposes of this Agreement regardless of FASB Accounting
Standards Update ASU 2016-02 or any change in GAAP following the Closing Date
that would otherwise require such leases to be recharacterized as Capital Lease
Obligations. Without limiting the foregoing, all references to a “Capital Lease
Obligation” or “Capital Leases Obligations” shall be understood to be a
reference to a “Financing Lease” or “Financing Leases” where such nomenclature
is consistent with GAAP.

(b) If any payment under this Agreement or any other Loan Document shall be due
on any day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and in the case of any payment accruing
interest, interest thereon shall be paid for the period of such extension.

Section 1.04 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.05 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the

 

-46-



--------------------------------------------------------------------------------

result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.06 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

Section 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.08 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit, whether
or not such maximum face amount is in effect at such time.

Section 1.09 Limited Condition Transactions.

(a) Notwithstanding anything to the contrary provided in this Agreement, when
calculating the availability under any basket or ratio under this Agreement or
compliance with any provision of this Agreement in connection with any Limited
Condition Transaction and any actions or transactions related thereto (including
acquisitions, Investments, the incurrence or issuance of Indebtedness, and the
use of proceeds thereof, the incurrence of Liens, repayments, dividends and
Asset Sales or distributions), in each case, at the option of the Borrower (the
Borrower’s election to exercise such option, an “LCT Election”), the date of
determination for availability under any such basket or ratio and whether any
such action or transaction is permitted (or any requirement or condition
therefor is complied with or satisfied (including as to the absence of any
continuing Default or Event of Default)) under this Agreement shall be deemed to
be the date (the “LCT Test Date”) either (a) that the definitive agreements for
such Limited Condition Transaction are entered into (or, if applicable, the date
of delivery of an irrevocable notice, declaration of a dividend or distribution
or similar event), (b) solely in connection with an acquisition to which the
United Kingdom City Code on Takeovers and Mergers applies, the date on which a
“Rule 2.7 announcement” of a firm intention to make an offer is published on a
regulatory information service in respect of a target of a Limited Condition
Transaction is made (or that equivalent notice under equivalent laws, rules or
regulations in such other applicable jurisdiction is made), (c) that notice is
given with respect to any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment or (d) that notice is given
with respect to any dividend or other distribution requiring irrevocable notice
in advance thereof and, in each case, if, after giving pro forma effect to the
Limited Condition Transaction and any actions or transactions related thereto
(including acquisitions, Investments, the incurrence or issuance of
Indebtedness, Disqualified Stock or Preferred Stock and the use of proceeds
thereof, the incurrence of Liens, repayments, dividends or other distributions
and dispositions) and any related pro forma adjustments permitted hereunder,
Holdings, the Borrower or any of their respective Subsidiaries would have been
permitted to take such actions or consummate such transactions on the relevant
LCT Test Date in compliance with such ratio, test or basket (and any related
requirements and conditions), such ratio, test or basket (and any related
requirements and conditions) shall be deemed to have been complied with (or
satisfied) for all purposes (in the case of Liens, for example, whether such
Liens are to secure Indebtedness that is committed, issued or incurred at the
LCT Test Date or at any time thereafter); provided that (a) if financial
statements for one or more subsequent Fiscal Quarters shall have become
available, the Borrower may elect, in its sole discretion, to redetermine all
such ratios, tests or baskets on the basis of such financial statements, in
which case, such date of redetermination shall thereafter be deemed to be the
applicable LCT Test Date for purposes of such ratios, tests or baskets and
(b) except as contemplated in the foregoing clause (a), compliance with such
ratios, tests or baskets (and any related requirements and conditions) shall not
be determined or tested at any time after the applicable LCT Test Date for such
Limited Condition Transaction and any actions or transactions related thereto
(including acquisitions, Investments, the incurrence or

 

-47-



--------------------------------------------------------------------------------

issuance of Indebtedness, and the use of proceeds thereof, the incurrence of
Liens, repayments, dividends or distributions and Asset Sales).

(b) For the avoidance of doubt, if the Borrower has made an LCT Election, (1) if
any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date would at any time after the LCT Test Date have
been exceeded or otherwise failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Total Assets of Holdings or the Person subject to such
Limited Condition Transaction, such baskets, tests or ratios will not be deemed
to have been exceeded or failed to have been complied with as a result of such
fluctuations; (2) if any related requirements and conditions (including as to
the absence of any continuing Default or Event of Default) for which compliance
or satisfaction was determined or tested as of the LCT Test Date would at any
time after the LCT Test Date not have been complied with or satisfied (including
due to the occurrence or continuation of a Default or Event of Default), such
requirements and conditions will not be deemed to have been failed to be
complied with or satisfied (and such Default or Event of Default shall be deemed
not to have occurred or be continuing); and (3) in calculating the availability
under any ratio, test or basket in connection with any action or transaction
unrelated to such Limited Condition Transaction following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement or date for
redemption, purchase or repayment specified in an irrevocable notice for such
Limited Condition Transaction is terminated, expires or passes, as applicable,
without consummation of such Limited Condition Transaction, any such ratio, test
or basket shall be determined or tested giving pro forma effect to such Limited
Condition Transaction.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Transactions such that each of the possible scenarios
is separately tested.

Section 1.10 Certain Calculations and Tests.

(a) If any of the Loan Parties or any of their Subsidiaries shall undertake any
action or transaction which meets the criteria of one or more than one of the
categories of exceptions, thresholds or baskets pursuant to any applicable
covenants in Article VI or Section 2.21, such action or transaction (or any
applicable portion thereof) may divided and classified within such covenant or
Section, in the case of Indebtedness, Liens, Investments and Restricted
Payments, and later (on one or more occasions) be re-divided and/or reclassified
under one or more of the exceptions, thresholds or baskets under such covenant
or Section as the Borrower may elect from time to time, including reclassifying
any utilization of fixed exceptions, thresholds or baskets (“Fixed Baskets”) as
incurred under any available incurrence-based exception, threshold or basket
(“Incurrence-Based Baskets”) (including reclassifying amounts of Incremental
Facilities or Incremental Equivalent Debt outstanding under or incurred in
reliance on clause (A) of the definition of “Available Incremental Amount” to
clause (B) thereof) and if any applicable ratios or financial tests for such
incurrence-based baskets would be satisfied in any subsequent fiscal quarter,
such reclassification shall be deemed to have automatically occurred if not
elected by the Borrower.

(b) In the event any Fixed Baskets are intended to be utilized together with any
Incurrence-Based Baskets in a single transaction or series of related
transactions (including the incurrence of Incremental Facilities or Incremental
Equivalent Debt in reliance on clause (A) and clause (B) of the definition of
“Available Incremental Amount”), (i) compliance with or satisfaction of any
applicable financial ratios or tests for the portion of such Indebtedness or
other applicable transaction or action to be incurred under any Incurrence-Based
Baskets shall first be calculated without giving effect to amounts being
utilized pursuant to any Fixed Baskets, but giving full pro forma effect to all
applicable and related transactions (including, subject to the foregoing with
respect to Fixed Baskets, any incurrence and repayments of Indebtedness) and all
other permitted pro forma adjustments and (ii) thereafter, incurrence of the
portion of such Indebtedness or other applicable transaction or action to be
incurred under any Fixed Baskets shall be calculated.

Section 1.11 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws), (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

 

-48-



--------------------------------------------------------------------------------

Section 1.12 Rates; LIBO Rate Notification. The interest rate on Eurodollar
Loans and ABR Loans (when determined by reference to clause (c) of the
definition of Alternate Base Rate) is determined by reference to the LIBO Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, Section 2.12(b) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will promptly notify the Borrower,
pursuant to Section 2.12(b), of any change to the reference rate upon which the
interest rate on Eurodollar Loans and ABR Loans (when determined by reference to
clause (c) of the definition of Alternate Base Rate) is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation,
(i) any such alternative, successor or replacement rate implemented pursuant to
Section 2.12(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.12(b)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

ARTICLE II

THE CREDITS

Section 2.01 Credit Commitments.

(a) Subject to the terms and conditions hereof:

(i) Each Initial Term Lender severally agrees to make an Initial Term Loan on
the Closing Date to the Borrower in Dollars in the amount of the Initial Term
Commitment of such Initial Term Lender (net of any upfront fees or original
issue discount due and payable thereon).

(ii) Each Revolving Lender severally agrees to make Revolving Loans in Dollars
to the Borrower from time to time during the Revolving Commitment Period;
provided that the amount of Revolving Loans that may be borrowed on the Closing
Date will be limited to an amount sufficient to fund (i) any original issue
discount or upfront fees required to be funded on the Closing Date pursuant to
the “Market Flex” and/or “Securities Demand” provisions in the Fee Letter and
(ii) any ordinary course working capital requirements of the Borrower and its
Subsidiaries on the Closing Date.

(iii) Each Incremental Term Lender severally agrees, if such Incremental Term
Lender has so committed pursuant to Section 2.21, to make Incremental Term Loans
to the Borrower in an aggregate principal amount not to exceed its Incremental
Term Commitment and otherwise on the terms and subject to the conditions set
forth in the Incremental Facility Amendment to which such Lender is a party.

(iv) Each Extending Term Lender agrees, severally and not jointly, if such
Extending Term Lender has so committed pursuant to Section 2.22, to make
Extended Term Loans to the Borrower in an aggregate principal amount not to
exceed its Commitment with respect thereto and otherwise on the terms and
subject to the conditions set forth in the Extension Amendment to which such
Lender is a party.

 

-49-



--------------------------------------------------------------------------------

(v) Each Refinancing Term Lender agrees, severally and not jointly, if such
Refinancing Term Lender has so committed pursuant to Section 2.25, to make
Refinancing Term Loans to the Borrower in an aggregate principal amount not to
exceed its Refinancing Term Commitment and otherwise on the terms and subject to
the conditions set forth in the Refinancing Amendment to which such Lender is a
party.

(b) Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
Notwithstanding anything to the contrary contained in this Agreement, in no
event may Revolving Loans be borrowed under this Article II if, after giving
effect thereto (and to any concurrent repayment or prepayment of Loans), (i) the
Aggregate Revolving Exposure would exceed the Total Revolving Commitment then in
effect or (ii) the Revolving Exposure of any Revolving Lender would exceed such
Revolving Lender’s Revolving Commitment.

(c) The Revolving Loans and the Term Loans may from time to time be
(i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.03.

(d) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Revolving Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Revolving Lender to make any Revolving Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Revolving Commitments of the Revolving Lenders are several and no Revolving
Lender shall be responsible for any other Lender’s failure to make Revolving
Loans as required.

Section 2.02 Procedure for Borrowing.

(a) The Borrower may borrow under this Agreement (subject, in each case, to the
limitations in Section 2.01(b)) by giving the Administrative Agent notice
substantially in the form of Exhibit A (a “Borrowing Request”), which notice
must be received by the Administrative Agent prior to (i) 11:00 a.m., three
Business Days prior to the requested Borrowing Date, in the case of a Eurodollar
Borrowing, or (ii) 11:00 a.m., on the Business Day prior to the requested
Borrowing Date, in the case of an ABR Borrowing. The Borrowing Request for each
Borrowing shall specify (A) the amount to be borrowed, (B) the requested
Borrowing Date, (C) whether the Borrowing is to be of Eurodollar Loans or ABR
Loans, (D) if the Borrowing is to be of Eurodollar Loans, the length of the
initial Interest Period therefor, and (E) the location and number of the account
to which funds are to be disbursed, which shall comply with the requirements of
this Agreement. If no election as to the Type of Borrowing is specified, then
the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(b) Each Revolving Borrowing shall be in a minimum aggregate principal amount
$3.0 million or an integral multiple of $1.0 million in excess thereof (or, if
less, the aggregate amount of the then Available Revolving Commitments).

(c) Upon receipt of a Revolving Borrowing Request, the Administrative Agent
shall promptly notify each Revolving Lender of the aggregate amount of such
Revolving Borrowing and such Revolving Lender’s Commitment Percentage thereof,
which shall be based on the respective Available Revolving Commitments of all
the Revolving Lenders. Each Revolving Lender will make such Revolving Lender’s
Commitment Percentage of each such Revolving Borrowing available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office prior to 1:00 p.m. on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Amounts so
received by the Administrative Agent will promptly be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower
identified in the most recent notice substantially in the form of Exhibit H (a
“Notice of Account Designation”) delivered by the Borrower to the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent; provided that if on the Borrowing Date of any Revolving
Loans to be made to the Borrower, any Swingline Loans made to the

 

-50-



--------------------------------------------------------------------------------

Borrower or LC Disbursements for the account of the Borrower shall be then
outstanding, the proceeds of such Revolving Loans shall first be applied to pay
in full such Swingline Loans or LC Disbursements, with any remaining proceeds to
be made available to the Borrower as provided above; and provided further that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(d) Each applicable Term Lender will make its Term Loan Borrowing available to
the Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office prior to 10:00 a.m. on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Amounts so
received by the Administrative Agent will be made available to the Borrower by
10:00 a.m. on the Borrowing Date by the Administrative Agent crediting the
account of the Borrower identified in the most recent Notice of Account
Designation delivered by the Borrower to the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
applicable Term Lenders and in like funds as received by the Administrative
Agent.

Section 2.03 Conversion and Continuation Options for Loans.

(a) The Borrower may elect from time to time to convert (i) Eurodollar Loans to
ABR Loans, by giving the Administrative Agent irrevocable prior written notice
of such election in the form attached as Exhibit I (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. on the Business Day prior to
a requested conversion or (ii) ABR Loans to Eurodollar Loans by giving the
Administrative Agent a Notice of Conversion/Continuation not later than 11:00
a.m. three Business Days prior to a requested conversion; provided that if any
such conversion of Eurodollar Loans is made other than on the last day of an
Interest Period with respect thereto, the Borrower shall pay any amounts due to
the Lenders pursuant to Section 2.17 as a result of such conversion. Any such
Notice of Conversion/Continuation with respect to the conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any Notice of Conversion/Continuation the
Administrative Agent shall promptly notify each relevant Lender thereof. All or
any part of the outstanding Eurodollar Loans or ABR Loans may be converted as
provided herein; provided that (i) no Loan may be converted into a Eurodollar
Loan when any Default has occurred and is continuing, (ii) no Revolving Loan may
be converted into a Eurodollar Loan after the date that is one month prior to
the Revolving Maturity Date, and (iii) no Initial Term Loan may be converted
into a Eurodollar Loan after the date that is one month prior to the Initial
Term Loan Maturity Date.

(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving prior
notice to the Administrative Agent pursuant to a Notice of
Conversion/Continuation, not later than 11:00 a.m. three Business Days prior to
a requested continuation setting forth the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such (i) when any Default has occurred and is continuing, (ii) with respect
to Revolving Loans, after the date that is one month prior to the Revolving
Maturity Date and (iii) with respect to the Initial Term Loan, after the date
that is one month prior to the Initial Term Loan Maturity Date; and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this Section 2.03 or if such continuation is not permitted
pursuant to the preceding proviso, then such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period (in
which case the Administrative Agent shall notify the Borrower of such
conversion).

(c) There shall be no more than ten (10) Interest Periods outstanding at any
time with respect to the Eurodollar Loans made to the Borrower.

(d) This Section shall not apply to Swingline Loans.

Section 2.04 Swingline Loans.

(a) Subject to the terms and conditions hereof, the Swingline Lender may (in its
sole discretion) make swingline loans (individually, a “Swingline Loan” and
collectively, the “Swingline Loans”) to the Borrower from time to time during
the Revolving Commitment Period in accordance with the procedures set forth in
this Section 2.04, provided that (i) the aggregate principal amount of all
Swingline Loans shall not exceed $10.0 million

 

-51-



--------------------------------------------------------------------------------

(the “Swingline Sublimit”) at any one time outstanding, (ii) the principal
amount of any borrowing of Swingline Loans may not exceed the aggregate amount
of the Available Revolving Commitments of all Revolving Lenders immediately
prior to such borrowing or result in the Aggregate Revolving Exposure then
outstanding exceeding the Total Revolving Commitments then in effect, and
(iii) in no event may Swingline Loans be borrowed hereunder if a Default shall
have occurred and be continuing which shall not have been subsequently cured or
waived. Amounts borrowed under this Section 2.04 may be repaid and, up to but
excluding the Revolving Maturity Date, reborrowed. All Swingline Loans shall at
all times be ABR Loans. The Borrower shall give the Administrative Agent notice
of any Swingline Loan requested hereunder (which notice must be received by the
Administrative Agent prior to 11:00 a.m. on the requested Borrowing Date)
specifying (A) the amount to be borrowed, and (B) the requested Borrowing Date.
Upon receipt of such notice, the Administrative Agent shall promptly notify the
Swingline Lender of the aggregate amount of such borrowing. Not later than 2:00
p.m. on the Borrowing Date specified in such notice the Swingline Lender shall
make such Swingline Loan available to the Administrative Agent for the account
of the Borrower at the Administrative Agent’s Office in funds immediately
available to the Administrative Agent. Amounts so received by the Administrative
Agent will promptly be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower identified in the most recent Notice
of Account Designation with the amount made available to the Administrative
Agent by the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) and in like funds as received by the
Administrative Agent. Each Borrowing pursuant to this Section 2.04 shall be in a
minimum principal amount of $500,000 or an integral multiple of $100,000 in
excess thereof.

(b) Notwithstanding the occurrence of any Default or noncompliance with the
conditions precedent set forth in Article IV or the minimum borrowing amounts
specified in Section 2.02, if any Swingline Loan shall remain outstanding at
10:00 a.m. on the seventh Business Day following the Borrowing Date thereof and
if by such time on such seventh Business Day the Administrative Agent shall have
received neither (i) a Borrowing Request delivered by the Borrower pursuant to
Section 2.02 requesting that Revolving Loans be made pursuant to Section 2.01 on
the immediately succeeding Business Day in an amount at least equal to the
aggregate principal amount of such Swingline Loan, nor (ii) any other notice
satisfactory to the Administrative Agent indicating the Borrower’s intent to
repay such Swingline Loan on the immediately succeeding Business Day with funds
obtained from other sources, the Administrative Agent shall be deemed to have
received a notice from the Borrower pursuant to Section 2.02 requesting that ABR
Revolving Loans be made pursuant to Section 2.01 on such immediately succeeding
Business Day in an amount equal to the amount of such Swingline Loan, and the
procedures set forth in Section 2.02 shall be followed in making such ABR
Revolving Loans. The proceeds of such ABR Revolving Loans shall be applied to
repay such Swingline Loan.

(c) If, for any reason, ABR Revolving Loans may not be, or are not, made
pursuant to paragraph (b) of this Section 2.04 to repay any Swingline Loan as
required by such paragraph, effective on the date such ABR Revolving Loans would
otherwise have been made, each Revolving Lender severally, unconditionally and
irrevocably agrees that it shall, without regard to the occurrence of any
Default, purchase a participating interest in such Swingline Loan (“Unrefunded
Swingline Loan”) in an amount equal to the amount of the ABR Revolving Loan
which would otherwise have been made pursuant to paragraph (b) of this
Section 2.04. Each Revolving Lender will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participations shall be distributed by
the Administrative Agent to the Swingline Lender. All payments by the Revolving
Lenders in respect of Unrefunded Swingline Loans and participations therein
shall be made in accordance with Section 2.13.

(d) Notwithstanding the foregoing, a Revolving Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to the
foregoing paragraphs if a Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Revolving Lender shall have notified
the Swingline Lender in writing prior to the time such Swingline Loan was made,
that such Default has occurred and that such Revolving Lender will not acquire
participations in Swingline Loans made while such Default is continuing.

(e) Notwithstanding anything to the contrary contained in this Section 2.04, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when any other Lender is a Defaulting Lender, unless the Swingline Lender has
entered into arrangements (which may include the delivery of Cash Collateral)
with the

 

-52-



--------------------------------------------------------------------------------

Borrower or such Defaulting Lender which are satisfactory to the Swingline
Lender to eliminate the Swingline Lender’s Fronting Exposure (after giving
effect to Section 2.23(c)) with respect to any such Defaulting Lender.

Section 2.05 Optional and Mandatory Prepayments of Loans.

(a) The Borrower may at any time and from time to time prepay the Loans (subject
to compliance with the terms of Section 2.05(f) and Section 2.17), in whole or
in part, upon irrevocable prior written notice to the Administrative Agent
substantially in the form of Exhibit G (a “Notice of Prepayment”) not later than
12:00 noon two Business Days prior to the date of such prepayment, specifying
(i) the date and amount of prepayment, and (ii) the Class of Loans to be prepaid
and whether the prepayment is of Eurodollar Loans, ABR Loans or a combination
thereof (including, in the case of Eurodollar Loans, the Borrowing to which such
prepayment is to be applied and, if of a combination thereof, the amount
allocable to each). A Notice of Prepayment may state that such prepayment is
conditioned upon the availability of other financing or any other transaction or
condition, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent prior to the specified date of such prepayment) if
such condition is not satisfied (it being understood that any revocation by the
Borrower of a Notice of Prepayment shall entitle Lenders to any amounts as set
forth in Section 2.17). A Notice of Prepayment received after 12:00 noon shall
be deemed received on the next Business Day. Upon receipt of any Notice of
Prepayment the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Notice of Prepayment is given, the amount specified in such
Notice of Prepayment shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments of Loans (other than Swingline Loans) shall be in a minimum
principal amount of $3.0 million or a whole multiple of $1.0 million in excess
thereof (or, if less, the remaining outstanding principal amount thereof).
Partial prepayments of Swingline Loans shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
remaining outstanding principal amount thereof). Each prepayment of the Loans
under this Section 2.05(a) shall be applied as directed by the Borrower to the
remaining scheduled installments of the applicable Class of Term Loans,
including as to any specific Type of Loan.

(b) In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the Total Revolving Commitment, the Borrower shall be obligated to
immediately prepay Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in the account established
with the Administrative Agent pursuant to Section 2.06(i)) to the extent of such
excess.

(c) (i) If Holdings or any Subsidiary shall incur or permit the incurrence of
any Indebtedness (including pursuant to debt securities which are convertible
into, or exchangeable or exercisable for, any Equity Interest or Equity Rights)
(other than Excluded Debt Issuances) (each, a “Debt Incurrence”), 100% of the
Net Proceeds thereof shall be applied immediately after receipt thereof toward
the prepayment of Term Loans in accordance with Section 2.05(d) below.

(ii) If Holdings or any of its Subsidiaries shall receive Net Proceeds from any
Asset Sale or from insurance or condemnation recoveries in respect of any
Destruction or any proceeds or awards in respect of any Taking (the date of any
such receipt, a “Subject Prepayment Event”), an amount equal to 100% the
percentage of such Net Proceeds shall be applied toward the prepayment of
(i) the Term Loans and (ii) up to a ratable amount of other Indebtedness secured
by a Lien on the Collateral that ranks pari passu with the Liens on the
Collateral that secure the Obligations to the extent required by the documents
governing such Indebtedness; provided that any such prepayment under this clause
(ii) shall be made ratably with repayment of the Term Loans; provided if and to
the extent that (1) no Default exists on the date of such Subject Prepayment
Event, or, in the case of an Asset Sale, would arise as a result of such Asset
Sale and (2) if all or any portion of such Net Proceeds are reinvested, or
committed to be reinvested, in the business of Holdings or any of its
Subsidiaries (x) within 365 days (the “Reinvestment Period”) after receipt by
Holdings or any of its Subsidiaries thereof or (y) if committed to be reinvested
on or prior to the 365th day after receipt Holdings or any of its Subsidiaries
thereof, are subsequently reinvested in the business of Holdings or any of its
Subsidiaries within 180 days following the end of the Reinvestment Period, only
the remaining Net Proceeds must be applied to prepay the Term Loans or other
Indebtedness as described above; provided further, that, if at the time of
receipt of such Net Proceeds by Holdings or any of its Subsidiaries, or at any
time during the Reinvestment Period, after giving effect to any such Asset Sale,
if relevant, and the application of the proceeds thereof on a pro forma basis,
(1) the Consolidated Senior Secured Leverage Ratio is less than or equal to 2.50
to 1.00, only an amount equal to 50% of such Net Proceeds shall be

 

-53-



--------------------------------------------------------------------------------

subject to this clause (c)(ii) and/or (2) the Consolidated Senior Secured
Leverage Ratio is less than or equal to 2.00 to 1.00, none of such Net Proceeds
shall be subject to this clause (c)(ii) (and the remaining 50% or 100%, as
applicable, of such Net Proceeds will constitute “Retained Proceeds”). Any
Retained Proceeds may be retained by the Borrower and may be used for any
purpose permitted hereunder and will, if so retained by the Borrower, constitute
a portion of the Cumulative Credit.

(iii) Within 10 days of the delivery of financial statements and the related
Compliance Certificate referred to in Section 5.01(a), beginning with the
financial statements for the Fiscal Year ending December 31, 2021, the Borrower
shall apply an amount, if positive, equal to:

(A) the Available Cash for such Fiscal Year multiplied by the percentage set
forth in the table below; minus

(B) the sum of the aggregate amount of optional prepayments of the Term Loans
pursuant to Section 2.05, plus up to a ratable amount of optional prepayments of
other Indebtedness secured by a Lien on the Collateral that ranks pari passu
with the Liens on the Collateral that secure the Obligations plus prepayments of
the Revolving Facility to the extent the Revolving Commitments are permanently
reduced by the amount of such repayments at the time of such prepayments in each
case to the extent funded with Internally Generated Funds, made during such
Fiscal Year or following the end of such Fiscal Year but prior to the date of
such prepayment (provided however, for the avoidance of doubt that any such
amounts shall only be credited in one Fiscal Year), towards prepayment of
(x) the Term Loans and (y) up to a ratable amount of other Indebtedness secured
by a Lien on the Collateral that ranks pari passu with the Liens on the
Collateral that secure the Obligations to the extent required by the documents
governing such Indebtedness; provided that any such prepayment under this clause
(y) shall be made no more than ratably with repayment of the Term Loans:

 

Consolidated Senior Secured Leverage Ratio

   Percentage of Available
Cash

>2.50 to 1.00

   50%

<2.50 to 1.00 but

>2.00 to 1.00

   25%

<2.00 to 1.00

   0%

For purposes of the above table, the Consolidated Senior Secured Leverage Ratio
shall be determined in accordance with the above referenced Compliance
Certificate.

The Borrower shall give the Administrative Agent at least three (3) Business
Days’ notice of any prepayment pursuant to this Section 2.05(c).

(d) Any prepayment of Term Loans pursuant to Section 2.05(c) shall be applied in
direct order of maturity to the remaining scheduled principal installments of
the Term Loans, and each such prepayment shall be paid to the Lenders in
accordance with their respective pro rata shares. Notwithstanding the foregoing,
each Lender may reject all or a portion of its pro rata share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of any tranche of
Term Loans required to be made pursuant to clauses (c)(ii) or (c)(iii) above by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. one (1) Business Day after the
date of such Lender’s receipt of notice from Administrative Agent regarding such
prepayment. Each Rejection Notice from a Lender shall specify the principal
amount of the prepayment of Term Loans to be rejected by such Lender. If a
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of such
Term Loans. Any Declined Proceeds may be retained by the Borrower may be used
for any purpose permitted hereunder and will, if so retained by the Borrower,
constitute a portion of the Cumulative Credit.

 

-54-



--------------------------------------------------------------------------------

(e) Notwithstanding any other provisions of this Section 2.05, (i) to the extent
that any of or all the Net Proceeds from any Asset Sale or the increase in
Available Cash during any Fiscal Year are attributable to Non-U.S. Subsidiaries
and are prohibited, delayed or restricted by applicable local law, rule or
regulation from being repatriated to the United States or from being distributed
to a Loan Party, an amount equal to the portion of such Net Proceeds or increase
in Available Cash so affected will not be required to be applied as a prepayment
at the times provided in this Section 2.05 for so long, but only so long, as the
applicable local law, rule or regulation will not permit repatriation to the
United States or distribution to a Loan Party (the Borrower hereby agreeing to
take and to cause the applicable Non-U.S. Subsidiary to promptly take all
commercially reasonable actions required by the applicable local law, rule or
regulation to permit such repatriation or distribution), and once such
repatriation or distribution of any of such affected Net Proceeds or increase in
Available Cash is permitted under the applicable local law, rule or regulation
an amount equal to such affected Net Proceeds or increase in Available Cash will
be promptly (and in any event not later than two Business Days after any such
repatriation or distribution) applied (net of additional taxes payable or
reserved against as a result thereof, to the extent not already taken into
account under the definition of “Net Proceeds”) as a prepayment pursuant to this
Section 2.05 and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Proceeds from any Asset Sale or
increase in Available Cash during any Fiscal Year attributable to Non-U.S.
Subsidiaries would have a material adverse tax consequence with respect to such
Net Proceeds or increase in Available Cash, an amount equal to the portion of
such Net Proceeds or increase in Available Cash having such effect will not be
required to be applied as a prepayment at the times provided in this
Section 2.05 for so long, but only so long, as such material adverse tax
consequence exists (the Borrower hereby agreeing to take and to cause the
applicable Non-U.S. Subsidiary to promptly take all commercially reasonable
actions within its control to eliminate such effects), and once such
repatriation or distribution of any of such affected Net Proceeds or increase in
Available Cash shall cease to generate such material adverse tax consequences,
an amount equal to such affected Net Proceeds or increase in Available Cash will
be promptly (and in any event not later than two Business Days after any such
repatriation or distribution) applied (net of additional taxes payable or
reserved against as a result thereof, to the extent not already taken into
account under the definition of “Net Proceeds”) as a prepayment pursuant to this
Section 2.05.

(f) If, on or prior to the six (6) month anniversary of the Closing Date,
(i) the Borrower enters into any amendment to this Agreement the effect of which
is to reduce the All-in Yield applicable to all or a portion of the Initial Term
Loan (other than any such reduction in connection with a Change in Control or
Transformative Acquisition (or series of Transformative Acquisitions)) or
(ii) incurs any long-term secured term loans that are broadly syndicated to
banks and other institutional investors in financings similar to the Initial
Term Loan (other than any such Indebtedness incurred in connection with a Change
in Control or Transformative Acquisition (or series of Transformative
Acquisitions)) (A) the proceeds of which are used to prepay the Initial Term
Loan, in whole or in part, and (B) which has a lower All-in Yield than the
All-in Yield applicable to all or a portion of the Initial Term Loan so prepaid,
then, in each case, the Borrower shall pay to the Administrative Agent, for the
ratable account of the applicable Initial Term Lenders, a premium in an amount
equal to 1.00% of the principal amount of the Initial Term Loan so prepaid or
refinancing made on or prior to the six (6) month anniversary of the Closing
Date. For the purpose hereof, any amendment described in clause (i) of the
preceding sentence shall be deemed a refinancing of the Initial Term Loan whose
All-in Yield is reduced (it being understood that the premium with respect to
such amendment shall be paid to any Non-Consenting Lender that is required to
assign its Initial Term Loan pursuant to Section 2.20).

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for the account of Holdings or any
of its Subsidiaries, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Revolving
Commitment Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have

 

-55-



--------------------------------------------------------------------------------

been approved by the Issuing Bank) to the Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof, the name of the Person
(which must be Holdings or a Subsidiary of Holdings) for whose account such
Letter of Credit is to be issued, and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed $100.0 million, (ii) unless the applicable Issuing
Bank otherwise agrees, the stated amount of all outstanding Letters of Credit
issued by such Issuing Bank shall not exceed the Letter of Credit Limit of such
Issuing Bank then in effect and (iii) the Aggregate Revolving Exposure shall not
exceed the Total Revolving Commitment. No Issuing Bank shall at any time be
obligated to issue any Letter of Credit hereunder if (x) the beneficiary of such
Letter of Credit is a Sanctioned Person or (y) the issuance thereof would be
contrary to any Applicable Law. If the Borrower so requests in any applicable
letter of credit application (or the amendment of an outstanding Letter of
Credit), the applicable Issuing Bank may, in its sole discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit shall permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon by the Borrower and the applicable Issuing Bank at the time such
Letter of Credit is issued. Unless otherwise directed by the applicable Issuing
Bank, the Borrower shall not be required to make a specific request to such
Issuing Bank for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the applicable Issuing Bank to permit the extension of such Letter
of Credit at any time to an expiration date not later than the date permitted
pursuant to Section 2.06(c); provided, that such Issuing Bank shall not permit
any such extension if (A) such Issuing Bank has determined that it would not be
permitted at such time to issue such Letter of Credit in its extended form under
the terms hereof (except that the expiration date may be extended to a date that
is no more than one year from the then-current expiration date in accordance
with Section 2.06(c)) or (B) it has received notice (which may be in writing or
by telephone (if promptly confirmed in writing)) on or before the day that is
seven Business Days before the Non-Extension Notice Date from the Administrative
Agent that the Requisite Revolving Lenders have elected not to permit such
extension or (C) it has received notice (which may be in writing or by telephone
(if promptly confirmed in writing)) on or before the day that is seven Business
Days before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Lender or the Borrower that one or more of the applicable conditions
set forth in Section 4.02 is not then satisfied, and in each such case directing
such Issuing Bank not to permit such extension.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the Borrower and the applicable Issuing Bank in their sole discretion)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Borrower and
the applicable Issuing Bank in their sole discretion) after the then-current
expiration date) and (ii) the date that is five Business Days prior to the
Revolving Maturity Date; provided, that any Letter of Credit with a one year
tenor may provide for automatic extension thereof for additional one year
periods (which, in no event, shall extend beyond the date referred to in clause
(ii) of this paragraph (c)) so long as such Letter of Credit permits the
applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve-month period to be agreed upon at the time such Letter of
Credit is issued; provided, further, that if such Issuing Bank consents in its
sole discretion, the expiration date on any Letter of Credit may extend beyond
the date referred to in clause (ii) above, provided, that if any such Letter of
Credit is outstanding or is issued under the Revolving Commitments of any
Class after the date that is five Business Days prior to the Revolving Maturity
Date the Borrower shall either (1) provide Cash Collateral pursuant to
documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to the face amount of each such Letter
of Credit or (2) arrange for such Letter of Credit to be backstopped by a letter
of credit reasonably satisfactory to the applicable Issuing Bank, in each case,
on or prior to

 

-56-



--------------------------------------------------------------------------------

the date that is five Business Days prior to the Revolving Maturity Date or, if
later, such date of issuance. Notwithstanding anything to the contrary herein,
from and after the Revolving Maturity Date no Revolving Lender shall be required
to acquire or otherwise hold a participation in any Letter of Credit that is
outstanding after such date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s Commitment Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Commitment Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section 2.06, or of any reimbursement payment required to
be refunded to the Borrower for any reason. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m. on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on such date; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.02 that such payment be financed with an ABR Revolving Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligations to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loan or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due in respect
thereof and such Revolving Lender’s Commitment Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Commitment Percentage of the payment then due, in the
same manner as provided in Section 2.02 with respect to Loans made by such
Revolving Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligations to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the

 

-57-



--------------------------------------------------------------------------------

Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to Holdings or any of
its Subsidiaries to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Law) suffered by such Person that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof or acting with gross negligence or willful misconduct.
The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligations to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.06, then Section 2.08(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.06 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Event of Default or Event of Termination
shall occur and be continuing which results in the Obligations becoming due and
payable or the termination of the Revolving Commitments in accordance with the
terms of this Agreement and the Administrative Agent, at the direction of the
Requisite Revolving Lenders in respect of the Revolving Commitments, requires
the Borrower to Cash Collateralize the LC Exposure pursuant to Section 7.04, the
Borrower shall deposit in an account with the Administrative Agent an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid fees
thereon not later than (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 noon or (2) if
clause (1) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement and the Borrower hereby grants the
Administrative Agent a security interest in respect of each such deposit and
such account in which such deposits are held. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys deposited in such account
pursuant to this Section 2.06(i) shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure

 

-58-



--------------------------------------------------------------------------------

representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or Event of
Termination, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Defaults have been
cured or waived.

(j) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.06, the Issuing Bank shall not be obligated to issue any Letter
of Credit at a time when any other Lender is a Defaulting Lender, unless the
Issuing Bank has entered into arrangements (which may include the delivery of
Cash Collateral) with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Bank to eliminate the Issuing Bank’s Fronting
Exposure (after giving effect to Section 2.23(c)) with respect to any such
Defaulting Lender.

(k) Reporting of Letter of Credit Information. At any time that there is an
Issuing Bank that is not also the financial institution acting as Administrative
Agent, then (i) on the last Business Day of each calendar month, (ii) on each
date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date that a Letter of Credit is issued or the expiry date of a
Letter of Credit is extended, and (iv) upon the request of the Administrative
Agent, each Issuing Bank (or, in the case of clauses (ii), (iii) or (iv) of this
Section, the applicable Issuing Bank) shall deliver to the Administrative Agent
a report setting forth in form and detail reasonably satisfactory to the
Administrative Agent information (including, without limitation, any
reimbursement, Cash Collateral, or termination in respect of Letters of Credit
issued by such Issuing Bank) with respect to each Letter of Credit issued by
such Issuing Bank that is outstanding hereunder. No failure on the part of any
Issuing Bank to provide such information pursuant to this Section 2.06(k) shall
limit the obligations of the Borrower or any Revolving Lender hereunder with
respect to its reimbursement and participation obligations hereunder.

(l) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

Section 2.07 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the relevant Lenders (i) in respect of Revolving Loans,
on the Revolving Maturity Date (or such earlier date as, and to the extent that,
such Revolving Loan becomes due and payable pursuant to Section 2.05 or Article
VII), the unpaid principal amount of each Revolving Loan and each Swingline Loan
made by each such Lender; and (ii) in respect of the Initial Term Loan, unless
the Initial Term Loan becomes due and payable earlier pursuant to Section 2.05
or Article VII, the unpaid principal amount of the Initial Term Loan in
consecutive quarterly installments on the last Business Day of each of March,
June, September and December commencing December 31, 2020 in an aggregate amount
for each installment equal to 0.25% of the aggregate principal amount of the
Initial Term Loan as of the Closing Date with the remainder due and payable in
full on the Initial Term Loan Maturity Date (as the amounts of individual
installments may be adjusted pursuant to Section 2.05 hereof). The unpaid
principal amount of each Incremental Revolving Loan, Incremental Term Loan,
Refinancing Revolving Loan, Refinancing Term Loan, Extended Revolving Loan and
Extended Term Loan shall be payable in such amounts and on such dates, if any,
as shall be set forth in the applicable Incremental Facility Amendment,
Revolving Extension Agreement, Term Loan Modification Agreement or Refinancing
Amendment (or such earlier date as, and to the extent that, such Loan becomes
due and payable pursuant to Section 2.05 or Article VII). The Borrower hereby
further agrees to pay interest in immediately available funds at the applicable
office of the Administrative Agent (as specified in Section 2.13 (a)) on the
unpaid principal amount of the Revolving Loans, Swingline Loans and Term Loans
made from time to time until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.08. All payments required hereunder shall
be made in Dollars.

 

-59-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender on behalf of the
Borrower from time to time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 9.10, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan, (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower in respect of each such Loan and each Lender’s share thereof
and (iv) the amount of Loans of each Class owed to each Lender.

(d) The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.07 and the Notes maintained pursuant to
paragraph (e) of this Section 2.07 shall, to the extent permitted by Applicable
Law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the Loans
made by such Lender in accordance with the terms of this Agreement.

(e) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a single Note duly executed on behalf of the Borrower, in
substantially the form attached as Exhibit D-1 or D-2, as applicable, with the
blanks appropriately filled, payable to such Lender or its registered assigns.

Section 2.08 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Adjusted LIBO Rate determined for such Interest Period, plus (ii) the Applicable
Rate.

(b) Each ABR Loan (including each Swingline Loan) shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as the case may be, or over a year of 360 days when the Alternate Base
Rate is determined by reference to clause (i) of the definition of “Alternate
Base Rate”) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon, (iii) any Commitment Fee or (iv) any other amount
payable hereunder shall not be paid when due (whether at the stated maturity
thereof or by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is (x) in the case of overdue principal
(except as otherwise provided in clause (y) below), the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.08 plus 2.00% per annum or (y) in the case of any overdue interest,
Commitment Fee, or other amount, the rate described in Section 2.08(b)
applicable to an ABR Revolving Loan plus 2.00% per annum, in each case from the
date of such nonpayment to (but excluding) the date on which such amount is paid
in full (after as well as before judgment).

(d) Interest on the Loans shall be payable in arrears on each Interest Payment
Date and on the applicable Maturity Date; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Interest in respect of each Loan shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.

 

-60-



--------------------------------------------------------------------------------

Section 2.09 Computation of Interest. Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.

Section 2.10 Fees.

(a) The Borrower agrees to pay a commitment fee (a “Commitment Fee”) to each
Revolving Lender (other than Defaulting Lenders, if any), which Commitment Fee
shall be payable in arrears through the Administrative Agent on the last day of
March, June, September and December beginning on December 31, 2020, and on the
Commitment Fee Termination Date (as defined below). The Commitment Fee due to
each Revolving Lender shall commence to accrue for a period commencing on the
Closing Date and shall cease to accrue on the date (the “Commitment Fee
Termination Date”) that is the earlier of (i) the date on which the Revolving
Commitment of such Revolving Lender shall be terminated as provided herein and
(ii) the first date after the end of the Revolving Commitment Period. The
Commitment Fee accrued to each Revolving Lender shall equal the Applicable Rate
multiplied by such Lender’s Commitment Fee Average Daily Amount (as defined
below) for the applicable quarter (or shorter period commencing on the date of
this Agreement and ending with such Lender’s Commitment Fee Termination Date). A
Revolving Lender’s “Commitment Fee Average Daily Amount” with respect to a
calculation period shall equal the average daily amount during such period
calculated using the daily amount of such Revolving Lender’s Revolving
Commitment less such Revolving Lender’s Revolving Exposure (excluding clause
(c) of the definition thereof for purposes of determining the Commitment Fee
Average Daily Amount only) for any applicable days during such Revolving
Lender’s Revolving Commitment Period. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender, subject to Section 2.23(f), a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a rate
equal to the Applicable Rate for Eurodollar Revolving Loans on the average daily
amount of such Revolving Lender’s LC Exposure represented by Letters of Credit
issued hereunder (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the applicable Issuing Bank, for its own account, a
fronting fee with respect to each Letter of Credit issued by such Issuing Bank
of 0.125% per annum on the available amount of each such Letter of Credit, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees (collectively, “LC
Fees”) accrued through and including the last day of March, June, September and
December of each calendar year during the Revolving Commitment Period shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand
therefor. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent the administrative
fee set forth in the Fee Letter.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution. Once paid, none of the Fees shall be
refundable.

Section 2.11 Termination, Reduction or Adjustment of Commitments.

(a) Unless previously terminated, (i) the Revolving Commitments shall terminate
on the Revolving Maturity Date, (ii) any Incremental Term Commitments of a
Class shall terminate on the making of the Incremental Term Loans of such Class,
(ii) each Class of Incremental Revolving Commitments shall terminate on the date
specified in the Incremental Facility Amendment for such Class, (iii) any
Refinancing Term Commitments of a Class shall terminate on the making of the
Refinancing Term Loans of such Class, (iv) each Class of Refinancing Revolving
Commitments shall terminate on the date specified in the Refinancing Amendment
for such Class, (v)

 

-61-



--------------------------------------------------------------------------------

each Class of Extended Revolving Commitments shall terminate on the date
specified in the Revolving Extension Agreement for such Class and (vi) the
Initial Term Loan Commitments shall terminate on the making of the Initial Term
Loans.

(b) The Borrower shall have the right, upon one Business Day’s notice to the
Administrative Agent, to terminate or, from time to time, reduce the amount of
the Revolving Commitments (provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any repayments of the Revolving Loans made on the effective date thereof, the
Aggregate Revolving Exposure then outstanding would exceed the Total Revolving
Commitment then in effect). Such notice may state that such termination or
reduction is conditioned upon the availability of other financing or any other
transaction or condition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent prior to the specified date of
such termination or reduction) if such condition is not satisfied.

(c) If any prepayment of Term Loans would otherwise be required pursuant to
Section 2.05 but cannot be made because there are no Term Loans outstanding, or
because the amount of the required prepayment exceeds the outstanding amount of
Term Loans, then, on the date that such prepayment is required, the amount not
required to prepay the Term Loans shall be applied to the permanent reduction of
the Revolving Commitments.

Section 2.12 Alternate Rate of Interest. (a) Subject to clauses (b), (c), (d)
and (e) of this Section 2.12, if prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period,

(ii) the Administrative Agent is advised by the Requisite Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for Dollars for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for Dollars such Interest Period, or

(iii) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, if
(A) any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall
be made as an ABR Borrowing or (B) any Notice of Conversion/Continuation
requests a conversion to or continuation of any Eurodollar Borrowing, such
Notice of Conversion/Continuation shall be disregarded; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Requisite Lenders of each Class.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Requisite Lenders of each
Class have delivered to the Administrative Agent written notice that such
Requisite Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement pursuant to this Section 2.12 will occur prior to the
applicable Benchmark Transition Start Date.

 

-62-



--------------------------------------------------------------------------------

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.12, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.12.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, the component of ABR based upon the LIBO Rate will not be
used in any determination of ABR.

Section 2.13 Pro Rata Treatment and Payments.

(a) Each reduction of the Revolving Commitments of the Revolving Lenders shall
be made pro rata according to the amounts of such Revolving Lenders’ Commitment
Percentages. Each payment (including each prepayment) by the Borrower on account
of principal of and interest on Loans which are ABR Loans shall be made pro rata
according to the respective outstanding principal amounts of such ABR Loans then
held by the Lenders of the applicable Class. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on Loans
which are Eurodollar Loans designated by the Borrower to be applied to a
particular Eurodollar Borrowing shall be made pro rata according to the
respective outstanding principal amounts of such Loans then held by the Lenders
of the applicable Class. Each payment (including each prepayment) by the
Borrower on account of principal of and interest on Swingline Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Swingline Loans or participating interests therein, as the case may be, then
held by the relevant Lenders. All payments (including prepayments) to be made by
the Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 1:00 p.m. on the due date thereof to the Administrative Agent, for the
account of the Lenders of the applicable Class, at the Administrative Agent’s
Office specified in Section 9.01 in Dollars and in immediately available funds.
Any payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 7.01, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto in the same
currency as received and promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such

 

-63-



--------------------------------------------------------------------------------

obligations (other than pursuant to Sections 2.15, 2.16, 2.17 or 9.03) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (i) notify the Administrative Agent of such fact,
and (ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(B) the provisions of this paragraph shall not be construed to apply to (1) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (2) the application of Cash Collateral
provided for in Section 2.24 or (3) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to Holdings or any of its Subsidiaries or Affiliates
unless effected pursuant to Section 9.10(h) or 9.22.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

For the purpose of clause (b)(i) of the definition of “Excluded Taxes,” a
participation acquired pursuant to this Section 2.13 shall be treated as having
been acquired on the earlier date(s) on which the applicable Lender acquired the
applicable interest(s) in the Commitment(s) or Loan(s) to which such
participation relates.

This Section 2.13(a) shall not apply to any action taken by CoBank with respect
to any Bank Equity Interests held by the Borrower.

(b) Subject to Section 2.12, unless the Administrative Agent shall have been
notified in writing by any Lender prior to a Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.13(b) shall be
conclusive in the absence of manifest error. If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Revolving Loans hereunder, on demand, from the
Borrower, but without prejudice to any right or claim that the Borrower may have
against such Lender.

(c) Subject to Section 7.05, if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(d) Notwithstanding the foregoing clauses, if there exists a Defaulting Lender
each payment by the Borrower to such Defaulting Lender hereunder shall be
applied in accordance with Section 2.23(b).

 

-64-



--------------------------------------------------------------------------------

Section 2.14 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Applicable Law, or in the interpretation or
application thereof, shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be suspended until such
time as the making or maintaining of Eurodollar Loans shall no longer be
unlawful, and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.

Section 2.15 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBO Rate) or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Bank or other Recipient, the Borrower shall promptly pay to
any such Lender, such Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any lending office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Commitment of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time upon written request of
such Lender or such Issuing Bank the Borrower shall promptly pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Bank or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Bank, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay

 

-65-



--------------------------------------------------------------------------------

such Lender or such Issuing Bank or such other Recipient, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Bank’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Bank or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Bank or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Bank’s or such other Recipient’s intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) The provisions of this Section 2.15 shall survive the termination of the
Loan Documents and the payment of the Obligations hereunder.

Section 2.16 Taxes.

(a) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. All payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of any applicable
withholding agent) requires the deduction or withholding of any Tax in respect
of any such payment, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including any such deductions and
withholdings applicable to additional sums payable under this Section 2.16), the
applicable Lender (or, in the case of any amount received by the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, all Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.16) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(e) [Reserved].

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

-66-



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to any payment made under any Loan Document shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two duly
executed and properly completed originals of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two duly executed and properly completed originals of
whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments under any
Loan Document are effectively connected with such Foreign Lender’s conduct of a
trade or business within the United States (a “U.S. Tax Compliance Certificate”)
and (y) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, IRS Form W-8IMY,
accompanied by executed copies of IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or

 

-67-



--------------------------------------------------------------------------------

more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
such direct and indirect partner(s);

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two duly executed and properly completed originals of any
other documentation prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Notwithstanding any other provision of this Section 2.16(g), a Lender
shall not be required to deliver any documentation that such Lender is not
legally eligible to deliver.

(iv) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 2.16(g).

Each Lender agrees that if any documentation described above that it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such documentation or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

(h) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.16(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.16(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.16(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

-68-



--------------------------------------------------------------------------------

(i) Survival. Each Person’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.17 Indemnity. In the event any Lender shall incur any loss or expense
(including any loss (other than lost profit) or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to make, continue or maintain any portion of the principal amount of any
Loan as, or to convert any portion of the principal amount of any Loan into, a
Eurodollar Loan) as a result of any conversion of a Eurodollar Loan to an ABR
Loan or repayment or prepayment of the principal amount of any Eurodollar Loan
on a date other than the scheduled last day of the Interest Period applicable
thereto, whether pursuant to Section 2.03, 2.05, 2.07, 2.14, 2.15 or 2.20 or
otherwise, or any failure to borrow or convert any Eurodollar Loan after notice
thereof shall have been given hereunder, whether by reason of any failure to
satisfy a condition to such Borrowing or otherwise, or as a consequence of any
failure by the Borrower to make any payment when due of any amount due hereunder
in connection with a Eurodollar Loan then, upon the written notice of such
Lender to the Borrower (with a copy to the Administrative Agent), the Borrower
shall, within five days of receipt thereof, pay directly to such Lender such
amount as will (in the reasonable determination of such Lender) reimburse such
Lender for such loss or expense. Such written notice (which shall include
calculations in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrower.

Section 2.18 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.14, 2.15 or
2.16 with respect to such Lender, it will, if requested by the Borrower, use
commercially reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole good faith judgment of such
Lender, cause such Lender and its respective lending offices to suffer no
material economic, legal or regulatory disadvantage; and provided, further, that
nothing in this Section 2.18 shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Sections 2.14, 2.15 and
2.16.

Section 2.19 [Reserved].

Section 2.20 Assignment of Commitments Under Certain Circumstances. In the event
that any Lender shall have delivered a notice or certificate pursuant to
Section 2.15, or the Borrower shall be required to make additional payments to
any Lender under Section 2.16 (each, an “Increased Cost Lender”) or in the event
any Lender (a “Non-Consenting Lender”) does not consent to any proposed
amendment to this Agreement pursuant to Section 9.02 for which the consent of
each Lender, each affected Lender, each Lender of any Class or each affected
Lender of any Class is required and to which the Requisite Lenders or Requisite
Lenders of such Class, as applicable, have consented, then, the Borrower shall
have the right, but not the obligation, at the expense of the Borrower, upon
notice to such Increased Cost Lender or Non-Consenting Lender (the “Terminated
Lender”) and the Administrative Agent, to replace such Terminated Lender with an
assignee (in accordance with and subject to the restrictions contained in
Section 9.10) approved by the Administrative Agent and (solely with respect to
Revolving Commitments and Revolving Loans) the Issuing Bank and the Swingline
Lender (which approval shall not be unreasonably withheld), and such Terminated
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 9.10) all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 and
2.16) and obligations under this Agreement and the related Loan Documents to
such assignee; provided, however, that no Terminated Lender shall be obligated
to make any such assignment unless (a) such assignment shall not conflict with
any law or any rule, regulation or order of any Governmental Authority and
(b) such assignee or the Borrower shall pay to the affected Terminated Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by such Terminated
Lender and participations in LC Disbursements and Swingline Loans held by such
Terminated Lender and all commitment fees and other fees owed to such Terminated
Lender hereunder and all other amounts accrued for such Terminated Lender’s
account or owed to it hereunder (including, without limitation, any Commitment
Fees), (c) in the case of any Non-Consenting Lender, the applicable assignee
shall have consented to the applicable amendment, waiver or consent, (d) the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.10 and (e) in the case of any such

 

-69-



--------------------------------------------------------------------------------

assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments thereafter.

Section 2.21 Increase in Commitments.

(a) Provided (x) immediately prior to and immediately after giving effect to any
Incremental Facility referred to below there exists no Default and (y) after
giving effect to any Incremental Facility referred to below and the use of
proceeds therefrom, the Borrower would be in pro forma compliance with the
Financial Covenant (whether or not then in effect) as of the most recent date
for which financial statements have been delivered pursuant to Section 5.01,
upon notice to the Administrative Agent by the Borrower, the Borrower may
request (i) additional term loans, including without limitation, a borrowing of
an additional term loan the principal amount of which will be added to the
outstanding principal amount of the existing tranche of Term Loans with the
latest Maturity Date (collectively, the “Incremental Term Loans” and the related
commitments, the “Incremental Term Commitments”) or (ii) one or more increases
in the Total Revolving Commitment (any such increase an “Incremental Revolving
Commitment” and collectively with the Incremental Term Loans, the “Incremental
Facilities” and any Loans made pursuant to such Incremental Revolving
Commitment, “Incremental Revolving Loans”) in an aggregate amount of not less
than $25.0 million for any such request. The sum of the aggregate amount of all
Incremental Facilities and the aggregate principal amount of all Indebtedness
issued pursuant to Section 6.01(a)(iv) shall not exceed the sum (the “Available
Incremental Amount”) of (A) $300.0 million plus (B) such amount which would not
cause the Consolidated Senior Secured Leverage Ratio, calculated on a pro forma
basis as of the most recent date for which financial statements have been
delivered pursuant to Section 5.01 after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof (including, without limitation, the
application of any proceeds thereof to the refinancing or repayment of the Term
Loans or a Permitted Refinancing of Indebtedness incurred under
Section 6.01(a)(iv)) but without netting the proceeds thereof and assuming
(1) in the case of any Incremental Revolving Commitment that such Incremental
Revolving Commitment is fully drawn and (2) that all Indebtedness incurred
pursuant to Section 6.01(a)(iv) is secured Indebtedness for so long as it is
outstanding (whether or not such Indebtedness is in fact so secured), to exceed
3.70 to 1.00 (it being understood and agreed for avoidance of doubt that any
Indebtedness incurred under this clause (B) shall not reduce the $300 million
limit in clause (A) above).

(b) Each Incremental Term Loan shall be subject to the following requirements:
(i) other than pricing, maturity and amortization, the Incremental Term Loans
shall have the same terms as the Initial Term Loan existing immediately prior to
the effectiveness of the amendment creating such Incremental Term Loans,
(ii) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Term Lenders making such
Incremental Term Loan and the Borrower, but will not in any event have a shorter
Weighted Average Life to Maturity than the remaining Weighted Average Life to
Maturity of the Initial Term Loan or a maturity date earlier than the Initial
Term Loan Maturity Date; and (iii) in the event that the All-in Yield for any
tranche of the Incremental Term Loans incurred within 12 months of the Closing
Date is more than 50 basis points greater than the All-in Yield for the Initial
Term Loan, then the Applicable Rate for the Initial Term Loan shall be increased
to the extent necessary such that the All-in Yield for the Initial Term Loan is
not more than 50 basis points less than the All-in Yield for such tranche of
Incremental Term Loans (this clause (iii), the “MFN Protection”).

(c) Each Incremental Revolving Commitment shall be part of the Total Revolving
Commitment and all such Commitments and any Revolving Loans thereunder shall
have terms and conditions that are identical to those applicable to Revolving
Commitments and Revolving Loans hereunder. In connection with any Incremental
Revolving Commitment, the outstanding Revolving Loans and Commitment Percentages
of Swingline Loans and LC Exposure will be reallocated by the Administrative
Agent on the applicable Increase Effective Date among the Revolving Lenders
(including the Incremental Lenders providing such Incremental Revolving
Commitment) in accordance with their revised Commitment Percentages (and the
Revolving Lenders (including the Incremental Lenders providing such Incremental
Revolving Commitments) agree to make all payments and adjustments necessary to
effect such reallocation and the Borrower shall pay any and all costs required
pursuant to Section 2.17 in connection with such reallocation as if such
reallocation were a repayment).

(d) Each Incremental Facility and the Loans made thereunder shall be deemed to
be an Obligation and shall be secured on a pari passu basis with all other
Obligations.

 

-70-



--------------------------------------------------------------------------------

(e) At the time of the sending of such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the date on which the Borrower
proposes that any Incremental Facility shall be effective (which shall be a date
no less than ten (10) Business Days from the date of delivery of such notice to
the Administrative Agent or such later date as agreed to by the Administrative
Agent). The Borrower may invite any Lender, any Affiliate or Approved Fund of
any Lender and/or any other Person reasonably satisfactory to the Administrative
Agent to provide an Incremental Facility. Any Person offered or approached to
provide all or a portion of any Incremental Facility may elect or decline, in
its sole discretion, to provide such Incremental Facility (provided that any
Person not responding prior to the proposed effective date of the applicable
Incremental Facility shall be deemed to have declined to provide any portion of
such Incremental Facility). Each Incremental Lender shall become a Lender or
make its Commitment to the applicable Incremental Facility available, as the
case may be, under this Agreement, pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement giving effect to the modifications
permitted by this Section 2.21 and, as appropriate, the other Loan Documents,
executed by the Loan Parties, each Incremental Lender (to the extent
applicable), the Administrative Agent and (solely in the case of an Incremental
Lender providing Incremental Revolving Commitments and solely to the extent
required for an assignment of Loans or Commitments to such Incremental Lender
pursuant to Section 9.10) each Issuing Bank and the Swingline Lender (provided
that, (a) with the consent of each Incremental Lender, the Administrative Agent
may execute such Incremental Facility Amendment on behalf of the applicable
Incremental Lenders and (b) none of the signatures of any Issuing Bank,
Swingline Lender or Administrative Agent shall be unreasonably withheld or
delayed). An Incremental Facility Amendment may, without the consent of any
other Lender and notwithstanding anything in Section 9.02 to the contrary,
effect such amendments to this Agreement and the other Loan Documents as may be
reasonably necessary in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.21 (including, without limitation, appropriate
amendments to the definitions of “Requisite Lenders,” “Requisite Revolving
Lenders,” and to Section 2.05 in order to provide the same treatment Loans made,
and Commitments established, pursuant to such Incremental Facility as is
applicable to the Initial Term Loan or the Revolving Loans, as the case may be).

(f) If any Commitments are provided in accordance with this Section 2.21, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such Commitments. The
Administrative Agent shall promptly notify the Borrower and each applicable
Lender of such Lender’s final allocation of such Commitments and the Increase
Effective Date. As a condition precedent to such Commitments and the related
Loans, the Borrower shall deliver to the Administrative Agent such documents and
opinions as the Administrative Agent may reasonably request, flood hazard
certifications with respect to each real property location that is subject to a
Mortgage, and for any such real property location that is in a flood zone,
evidence of flood insurance (with appropriate endorsements naming the
Administrative Agent as the mortgagee and lender loss payee) and a certificate
of the Borrower dated as of the Increase Effective Date signed by a Financial
Officer of the Borrower certifying and attaching (A) the resolutions adopted by
the board of directors (or equivalent governing body) of the Borrower approving
or consenting to such Commitments and the related Loans and (B) a certificate
demonstrating that, after giving pro forma effect to such Loans and the use of
proceeds therefrom, the Borrower would be in pro forma compliance with the
Financial Covenant (whether or not then in effect) as of the end of the most
recently ended Fiscal Quarter for which appropriate financial information is
available. In addition, notwithstanding the foregoing, no Incremental Facility
Amendment shall become effective under this Section 2.21 unless the
Administrative Agent shall have legal opinions, a certificate of an Authorized
Officer, board resolutions and such other corporate documents as the
Administrative Agent may request, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(g) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, upon written notice to the Administrative Agent, elect to use any
available capacity under Sections 6.01(a)(ix) and 6.01(a)(xix) at any time to
create or incur up to $25.0 million in the aggregate of secured Indebtedness in
accordance with such provisions as Incremental Facilities, which such
Incremental Facilities shall be in addition to the amount of Incremental
Facilities permitted under the second sentence of Section 2.21(a) and under
Section 6.01(a)(iv) and otherwise on the same terms as detailed above in this
Section 2.21 and further, that any such usage shall otherwise subsequently
reduce the capacity available to the Borrower for the incurrence or creation of
secured Indebtedness under such provisions.

 

-71-



--------------------------------------------------------------------------------

(h) This Section 2.21 shall supersede any provisions in Section 2.13 or 9.02 to
the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.21 may be amended with the consent of the Requisite Lenders.

Section 2.22 Extension Offers.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Revolving Extension Offer”) to all the
Revolving Lenders to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective (which shall not be less
than 10 Business Days after the date of such notice). Any extension of a
maturity date or change in the pricing pursuant to a Permitted Amendment shall
become effective only with respect to the Revolving Loans and Revolving
Commitments of the Revolving Lenders that accept the applicable Revolving
Extension Offer (the “Accepting Revolving Lenders”).

(b) The Borrower and each Accepting Revolving Lender shall execute and deliver
to the Administrative Agent a Revolving Extension Agreement (which may take the
form of an amendment and restatement of this Agreement so long as no
modifications are made that would otherwise be prohibited by Section 9.02
without obtaining the vote of any other Class, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Revolving Extension Agreement. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
technical amendments to this Agreement and the other Loan Documents as may be
necessary or advisable to effectuate the transactions contemplated by the
Permitted Amendments (including amendments to Section 2.13 hereof if deemed
advisable by the Administrative Agent, and any other amendments necessary to
treat the Revolving Loans and Revolving Commitments of the Accepting Revolving
Lenders as Extended Revolving Loans and/or Extended Revolving Commitments,
including, without limitation, to include appropriately the Accepting Revolving
Lenders in any determination of Requisite Lenders and Requisite Revolving
Lenders, and to incorporate appropriately any Extended Revolving Loans into the
definition of Subfacility, the provisions of Article II or other similar
provisions). Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this Section 2.22 unless the Administrative Agent shall have
received flood hazard certifications with respect to each real property location
that is subject to a Mortgage and, for any such real property location that is
in a flood zone, evidence of (i) flood insurance (with appropriate endorsements
naming the Administrative Agent as mortgagee and lender loss payee), (ii) legal
opinions, a certificate of an Authorized Officer, board resolutions and
(iii) such other corporate documents as the Administrative Agent may request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent. Any extension of the maturity date of the Revolving Commitments that
results in an extension of an Issuing Bank’s obligations with respect to Letters
of Credit shall require the consent of such Issuing Bank.

(c) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Term Loan Modification Offer”) to all
the Initial Term Lenders and/or one or more Classes of Term Loans to make one or
more Permitted Amendments pursuant to procedures specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendments and (ii) the
date on which such Permitted Amendments are requested to become effective (which
shall not be less than 10 Business Days after the date of such notice).
Permitted Amendments shall become effective only with respect to the Term Loans
of the Lenders that accept the applicable Term Loan Modification Offer (such
Lenders, the “Accepting Term Lenders”).

(d) The Borrower and each Accepting Term Lender shall execute and deliver to the
Administrative Agent a Term Loan Modification Agreement (which may take the form
of an amendment and restatement of this agreement so long as no modifications
are made that would otherwise be prohibited by Section 9.02 without obtaining
the vote of any other Class, Subfacility or other group of Lenders) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Term Loan Modification Agreement. The Lenders hereby
irrevocably authorize the Administrative Agent to

 

-72-



--------------------------------------------------------------------------------

enter into technical amendments to this Agreement and the other Loan Documents
as may be necessary or advisable to effectuate the transactions contemplated by
the Permitted Amendments (including amendments to Section 2.13 hereof if deemed
advisable by the Administrative Agent, and any other amendments necessary to
treat the Term Loans and of the Accepting Term Lenders as Extended Term Loans,
including, without limitation, to include appropriately the Accepting Term
Lenders in any determination of Requisite Lenders, and to incorporate
appropriately any Extended Term Loans into the definition of Subfacility, the
provisions of Article II or other similar provisions). Notwithstanding the
foregoing, no Permitted Amendment shall become effective under this Section 2.22
unless the Administrative Agent shall have received legal opinions, a
certificate of an Authorized Officer, board resolutions and such other corporate
documents as the Administrative Agent may request, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

(e) Notwithstanding the foregoing, the Administrative Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Requisite
Lenders, with respect to any matter contemplated by this Section 2.22 and, if
the Administrative Agent seeks such advice or concurrence, the Administrative
Agent shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received from such Requisite Lenders
and shall also be entitled to refrain from entering into such amendments with
the Borrower unless and until it shall have received such advice or concurrence;
provided that whether or not there has been a request by the Administrative
Agent for any such advice or concurrence, all such amendments entered into with
the Borrower by the Administrative Agent hereunder (and, for the avoidance of
doubt, all Revolving Extension Agreements, Term Loan Modification Agreement or
Refinancing Amendments delivered to the Administrative Agent in accordance with
this Section 2.22) shall be binding and conclusive on the Lenders. Without
limiting the foregoing, in connection with any extension of a maturity date
pursuant to this Section, the respective Loan Parties shall (at their expense)
amend (and the Administrative Agent is hereby directed to amend) each Security
Document that has a maturity date prior to the then latest maturity date so that
such maturity date is extended to the then latest maturity date after giving
effect to any Permitted Amendment or Refinancing Amendment (or such later date
as may be advised by counsel to the Administrative Agent).

(f) This Section 2.22 shall supersede any provisions in Section 2.13 or 9.02 to
the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.22 may be amended with the consent of the Requisite Lenders.

Section 2.23 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders, Requisite
Revolving Lenders and Section 9.02.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.04, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank and/or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Banks and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 2.24; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit and Swingline Loans issued under this
Agreement, in accordance with Section 2.24; sixth, to the payment of any amounts
owing to the Administrative Agent, the Lenders, any Issuing Bank or

 

-73-



--------------------------------------------------------------------------------

Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by the Administrative Agent, any Lender, any Issuing Bank
or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Loans were made or related Swingline Loans or Letters of Credit were
issued at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Revolving Loans of, and
funded participations in Swingline Loans or Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Swingline Loans or Letters of
Credit owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in LC Exposure and Swingline Loans are held by the
Lenders pro rata in accordance with the Revolving Commitments under the
applicable revolving credit facility without giving effect to Section 2.23(c).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.23(b) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Commitment Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment. Subject to Section 9.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

(d) Cash Collateral for Letters of Credit. If the reallocation described in
clause (c) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, repay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.24.

(e) Prepayment of Swingline Loans.

(i) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive participation fees
pursuant to Section 2.10(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.24.

(iii) With respect to any Commitment Fee or letter of credit participation fees
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Exposure or Swingline Loans that has
been reallocated to such non-Defaulting Lender pursuant to clause (c) above, (2)
pay to each applicable Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.

 

-74-



--------------------------------------------------------------------------------

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Commitment
Percentages (without giving effect to Section 2.23(c)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

Section 2.24 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Bank (with a copy to the Administrative Agent)
or the Swingline Lender (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the Fronting Exposure of such Issuing Bank and/or the
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 2.23(c) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Bank and the Swingline Lender, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of LC Exposure and Swingline Loans, to be applied pursuant to subsection
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent, each Issuing Bank and the Swingline Lender as herein
provided or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 2.24 or Section 2.23 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of LC Exposure and Swingline Loans (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Bank and/or the
Swingline Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.24 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Banks and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.23, the
Person providing Cash Collateral, the Issuing Banks and the Swingline Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 2.25 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain Credit Agreement
Refinancing Indebtedness from any Additional Refinancing Lender, in each case
pursuant to a Refinancing Amendment.

 

-75-



--------------------------------------------------------------------------------

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, to receipt by the Administrative Agent of (i) flood hazard certifications
with respect to each real property location that is subject to a Mortgage, and
for any such real property location that is in a flood zone, evidence of flood
insurance (with appropriate endorsements naming the Administrative Agent as the
mortgagee and lender loss payee), (ii) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsels’ forms of opinions reasonably
satisfactory to the Administrative Agent, and (iii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness shall be in an
aggregate principal amount that is (x) not less than $25,000,000, and (y) an
integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto, and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.25, and the Requisite Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

(e) This Section 2.25 shall supersede any provisions in Section 2.13 or 9.02 to
the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.25 may be amended with the consent of the Requisite Lenders.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents,
each Loan Party makes the representations and warranties set forth in this
Article III and upon the occurrence of each Credit Event thereafter:

Section 3.01 Organization, etc. Each Loan Party (a) is a corporation or other
form of legal entity, and each of its Subsidiaries is a corporation, partnership
or other form of legal entity, validly organized and existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as the case may be, (b) has all requisite corporate or other power
and authority to carry on its business as now conducted, (c) is duly qualified
to do business and is in good standing as a foreign corporation or foreign
partnership (or comparable foreign qualification, if applicable, in the case of
any other form of legal entity), as the case may be, in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to so qualify will not have a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow or
otherwise obtain credit hereunder. No Loan Party nor any Subsidiary thereof is
an Affected Financial Institution.

Section 3.02 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Loan Party that is a party hereto of this Agreement and
each other Loan Document to which it is a party, the borrowing of the Loans, the
use of the proceeds thereof and the issuance of the Letters of Credit hereunder
are within each Loan Party’s corporate, partnership or comparable powers, as the
case may be, have been duly authorized by all necessary corporate, partnership
or comparable and, if required, stockholder action, as the case may be. The
execution, delivery and performance by each Loan Party that is a party hereto of
this Agreement and each other Loan Document to which it is a party, the
borrowing of the Loans, the use of the proceeds thereof and the issuance of the
Letters of Credit hereunder do not:

 

-76-



--------------------------------------------------------------------------------

(a) contravene the Organic Documents of any Loan Party or any of its respective
Subsidiaries, except where any such contravention would not reasonably be
expected to have a Material Adverse Effect;

(b) contravene any law, statute, rule or regulation binding on or affecting any
Loan Party or any of its respective Subsidiaries, except where any such
contravention would not reasonably be expected to have a Material Adverse
Effect;

(c) violate or result in a default or event of default or an acceleration of any
rights or benefits under any material indenture, agreement or other instrument
binding upon any Loan Party or any of its respective Subsidiaries except where
any such violation, default, event of default or acceleration would not
reasonably be expected to not have a Material Adverse Effect; or

(d) result in, or require the creation or imposition of, any Lien on any
material asset of any Loan Party or any of its respective Subsidiaries, except
Liens created under the Loan Documents and Permitted Liens.

Section 3.03 Government Approval, Regulation, etc. Except as set forth on
Schedule 3.03, no consent, authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or other
Person is required for the due execution, delivery or performance by the
Borrower or any other Loan Party of this Agreement or any other Loan Document
which has been entered into, the borrowing of the Loans, or the use of the
proceeds thereof and the issuance of Letters of Credit hereunder, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens under the Security Documents. No Loan Party nor any
of their Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 3.04 Validity, etc. This Agreement has been duly executed and delivered
by each Loan Party that is a party hereto and constitutes, and each other Loan
Document to which any Loan Party is to be a party will, on the due execution and
delivery thereof and assuming the due execution and delivery of this Agreement
by each of the other parties hereto, constitute, the legal, valid and binding
obligation of such Loan Party enforceable in accordance with its respective
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

Section 3.05 Financial Information.

(a) The Historical Financial Statements, copies of which have been furnished to
the Administrative Agent and each Lender, have been prepared in accordance with
GAAP consistently applied, and present fairly in all material respects the
consolidated financial condition of Holdings and its Subsidiaries as of the
dates thereof and the results of their operations and cash flows for the periods
then ended.

(b) On the Closing Date, except for the Obligations, as disclosed in the
financial statements referred to above or the notes thereto or on
Schedule 3.05(b) hereto, no Loan Party or any of its Subsidiaries has any
Indebtedness, material contingent liabilities, long-term commitments or
unrealized losses.

Section 3.06 No Material Adverse Effect. Since December 31, 2019, no event or
circumstance has occurred that has had, or could reasonably be expected to have,
a Material Adverse Effect.

Section 3.07 Litigation. Except as set forth on Schedule 3.07, there is no
pending or, to the knowledge of any Loan Party, threatened litigation, action or
proceeding affecting any Loan Party or any of its Subsidiaries’ operations,
properties, businesses, assets or prospects, or the ability of the parties to
consummate the transactions contemplated hereby, which would have a Material
Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or the other
transactions contemplated hereby.

Section 3.08 Compliance with Laws and Agreements. Except as set forth on
Schedule 3.08, none of the Loan Parties has violated, is in violation of or has
been given written notice of any violation of any Applicable

 

-77-



--------------------------------------------------------------------------------

Law (other than Environmental Laws, which are the subject of Section 3.13),
regulation or order of any Governmental Authority applicable to it or its
property or any indenture, agreement or other instrument binding upon it or its
property, except for any violations which do not have a Material Adverse Effect.

Section 3.09 Subsidiaries. Schedule 3.09 sets forth the name and type of entity
of Holdings and its Material Subsidiaries, and the direct or indirect ownership
interest (or other investment as applicable) of Holdings in each such Subsidiary
(including the legal structure), and identifies each Subsidiary of Holdings that
is a Loan Party, in each case as of the Closing Date.

Section 3.10 Ownership of Properties.

(a) Each Loan Party and each of its Subsidiaries has good and marketable title
to (or other similar title in jurisdictions outside the United States), or valid
leasehold interests in, or easements or other limited property interests in, or
is licensed to use, all its material properties and assets (including all
Mortgaged Properties), except where the failure to have such title in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
All Mortgaged Properties are free and clear of Liens, except for Permitted Liens
and all of such other properties are free and clear of Liens, other than
Permitted Liens.

(b) As of the Closing Date, Schedule 3.10(b) contains a true and complete list
of each parcel of Real Property (i) owned by any Loan Party as of the date of
this Agreement and describes the type of interest therein held by such Loan
Party and (ii) leased, subleased or otherwise occupied or utilized by any Loan
Party, as lessee, and describes the type of interest therein held by such Loan
Party and whether such lease, sublease or other instrument requires the consent
of the landlord thereunder or other parties thereto to the transactions
contemplated hereby. As of the Closing Date, Schedule 1.01(a) hereto contains a
true and complete list of each Material Real Property.

(c) Each Loan Party and each of its Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect would not reasonably be expected to have a Material Adverse
Effect. Each Loan Party and each of its Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

(d) Each Loan Party and each of its Subsidiaries owns, possesses, is licensed or
otherwise has the right to use, or could obtain ownership or possession of, on
terms not materially adverse to it, all patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary for
the present conduct of its business, without any known conflict with the rights
of others, except where such conflicts would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(e) As of the Closing Date, no Loan Party has received any written notice of, or
has any knowledge of, any pending or contemplated condemnation proceeding
affecting any of the Mortgaged Properties or any sale or disposition thereof in
lieu of condemnation that remains unresolved as of the Closing Date.

(f) No Loan Party is obligated on the Closing Date under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein.

(g) As of the date of this Agreement, no Loan Party has received any notice of,
nor has any knowledge of, the occurrence or pendency or contemplation of any
Taking or Destruction affecting all or any portion of its property. No Mortgage
encumbers improved Real Property that is located in an area that has been
identified as an area having special flood hazards within the meaning of the
Flood Insurance Laws unless flood insurance in compliance with the Flood
Insurance Laws has been obtained in accordance with Section 5.04.

Section 3.11 Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: as of the date of this
Agreement, each Loan Party and each Subsidiary has filed all federal, foreign
and all other income tax returns and reports required by Applicable Law to have
been filed by it and

 

-78-



--------------------------------------------------------------------------------

has paid all Taxes due (including, in each case, in its capacity as a
withholding agent), except any such Taxes which are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books; provided that, in
the case of any Taxes that are being contested, any such contest of Taxes with
respect to Collateral shall satisfy the Contested Collateral Lien Conditions.

Section 3.12 Pension and Welfare Plans. No ERISA Event has occurred or is
reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect or give rise to a Lien (other than a Permitted Lien) on
the assets of Holdings or any of its Subsidiaries. Each Loan Party and each of
their ERISA Affiliates are in compliance in all respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan except for
failures to so comply which would not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 3.12, no condition exists or
event or transaction has occurred with respect to any Plan which reasonably
might result in the incurrence by any Loan Party or any ERISA Affiliate of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect. None of the Loan Parties or any of their respective Subsidiaries
has any contingent liability with respect to post-retirement benefits provided
under a Welfare Plan, other than (i) liability for continuation coverage
described in Part 6 of Subtitle B of Title I of ERISA and (ii) liabilities that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Except as would not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all Applicable Laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, and (b) none of the Loan Parties or any of
their respective Subsidiaries has incurred any obligation in connection with the
termination of or withdrawal from any Foreign Plan.

Section 3.13 Environmental Warranties.

(a) Except as set forth on Schedule 3.13(a), all facilities and property owned,
leased or operated by Holdings or any of its Material Subsidiaries, and all
operations conducted thereon, are in compliance with all Environmental Laws,
except for such noncompliance that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(b) Except as set forth on Schedule 3.13(b), there are no pending or threatened
(in writing):

(i) Environmental Claims received by Holdings or any of its Material
Subsidiaries, or

(ii) written claims, complaints, notices or inquiries received by Holdings or
any of its Material Subsidiaries regarding Environmental Liability,

in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(c) Except as set forth on Schedule 3.13(c), there have been no Releases of
Hazardous Materials at, on, under or from any property now or, to any Loan
Party’s knowledge, previously owned, leased or operated by Holdings or any of
its Material Subsidiaries that, individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.

(d) Holdings and its Material Subsidiaries have been issued and are in
compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits which, if not so obtained or as to which Holdings and its
Material Subsidiaries are not in compliance, or are not in effect, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(e) Except as set forth on Schedule 3.13(e), as of the date of this Agreement,
to any Loan Party’s knowledge no property now or previously owned, leased or
operated by Holdings or any of its Material Subsidiaries

 

-79-



--------------------------------------------------------------------------------

is listed or proposed (with respect to owned property only) for listing on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up, or on the National Priorities List pursuant to CERCLA.

(f) To any Loan Party’s knowledge, there are no underground storage tanks,
active or abandoned, including petroleum storage tanks, surface impoundments or
disposal areas, on or under any property now or previously owned or leased by
Holdings or any of its Material Subsidiaries which, singly or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(g) As of the Closing Date, to any Loan Party’s knowledge neither Holdings nor
any of its Material Subsidiaries has transported or arranged for the
transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list or which is the subject of federal, state
or local enforcement actions or other investigations which would reasonably be
expected to lead to any Environmental Claim against Holdings or any of its
Material Subsidiaries.

(h) As of the Closing Date, no Liens have been recorded pursuant to any
Environmental Law with respect to any property or other assets currently owned
or leased by Holdings or any of its Material Subsidiaries.

(i) Neither Holdings nor any of its Material Subsidiaries is currently
conducting any Remedial Action pursuant to any Environmental Law, nor has
Holdings or any of its Material Subsidiaries assumed by contract, agreement or
operation of law any obligation under Environmental Law, the cost of which,
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

(j) There are no polychlorinated biphenyls or friable asbestos present at any
property owned, leased or operated by Holdings or any of its Material
Subsidiaries, which, singly or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 3.14 Regulations T, U and X. The Loans, the use of the proceeds thereof,
this Agreement and the transactions contemplated hereby will not result in a
violation of or be inconsistent with any provision of Regulation T, Regulation U
or Regulation X.

Section 3.15 Disclosure; Accuracy of Information; Projected Financial
Statements. No document, certificate or statement furnished to the
Administrative Agent or any Lender by or on behalf of any Loan Party in
connection herewith contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements contained
herein and therein not misleading, in light of the circumstances under which
they were made; provided that to the extent this or any such document,
certificate or statement was based upon or constitutes a forecast, estimate or
projection, the Loan Parties represent only that such forecast, estimate or
projection was made in good faith by the Loan Parties and was prepared using
reasonable assumptions and estimates.

Section 3.16 Insurance. As of the date of this Agreement, set forth on Schedule
3.16 is a summary of all insurance policies maintained by Holdings and its
Subsidiaries (a) with respect to properties material to the businesses of
Holdings and its Subsidiaries against such casualties and contingencies and of
such types and in such amounts as are customary in the case of similar
businesses operating in the same or similar locations, and (b) required to be
maintained pursuant to the Security Documents. All such insurance policies are
maintained with financially sound and responsible insurance companies.

Section 3.17 Labor Matters. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) there are no strikes, lockouts or slowdowns against
Holdings or any of its Material Subsidiaries pending or, to the knowledge of any
Loan Party, threatened; (b) the hours worked by and payments made to employees
of Holdings or any of its Material Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters; and (c) all payments due from Holdings or
any of its Material Subsidiaries, or for which any claim may be made against
Holdings or any of its Material Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Holdings or such Material Subsidiary.

 

-80-



--------------------------------------------------------------------------------

Section 3.18 Solvency. (i) As of the Closing Date, after giving effect to the
Closing Date Transactions (including the issuance of the Senior Secured Notes
and the Borrowing of any Revolving Loans on the Closing Date), immediately
following the making of the Initial Term Loans and after giving effect to the
application of the proceeds of such Initial Term Loans, Senior Secured Notes and
such Revolving Loans (if any), and (ii) immediately after giving effect to each
Credit Event, in each case, the Loan Parties and their Subsidiaries will be
Solvent, on a consolidated basis.

Section 3.19 Securities. The Equity Interests of Holdings and each of its
Subsidiaries have been duly authorized, issued and delivered and are fully paid,
nonassessable and were not issued in violation of any preemptive rights. Except
as set forth in Schedule 3.19, the Equity Interests of each Subsidiary held,
directly or indirectly, by any Loan Party are owned, directly or indirectly, by
such Loan Party free and clear of all Liens (other than Permitted Liens). Except
for the documents and transactions contemplated to be entered into by the
Investment Agreement and the Investment Transactions or as otherwise set forth
in Schedule 3.19, there are not, as of the date of this Agreement, any options,
warrants, calls, subscriptions, convertible or exchangeable securities, rights,
agreements, commitments or arrangements for any Person to acquire any Equity
Interests of Holdings or any of its Subsidiaries or any other securities
convertible into, exchangeable for or evidencing the right to subscribe for any
such Equity Interests.

Section 3.20 Security Documents.

(a) The Pledge Agreement is effective to create in favor of the Administrative
Agent for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable security interests in the Securities Collateral and, when such
Securities Collateral is delivered to the Administrative Agent together with
stock powers or endorsements in blank, the Administrative Agent shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the pledgor thereunder in such Securities Collateral.

(b) (i) Each of the Pledge Agreement and the Security Agreement is effective to
create in favor of the Administrative Agent, for its benefit and the benefit of
the Secured Parties, legal, valid and enforceable security interests in the
Collateral described therein to the extent such Collateral is not excluded from
the coverage of Article 9 of the UCC and (ii) when (x) financing statements in
appropriate form are filed in the applicable filing offices to perfect such
security interests (to the extent such security interests can be perfected by
filing) and (y) upon the taking of possession or control by the Administrative
Agent of any such Collateral in which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement and/or the Pledge Agreement), the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the grantors thereunder in such Collateral
(other than the Intellectual Property (as defined in the Security Agreement)) to
the extent such Lien and security interest can be perfected by the filing of a
financing statement pursuant to the UCC or by possession or control by the
Administrative Agent, in each case prior and superior in right to any other
Person, other than with respect to Permitted Liens.

(c) The Administrative Agent has a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks, trademark applications and copyrights
acquired by the Loan Parties after the Closing Date), in each case prior and
superior in right to any other Person other than with respect to Permitted
Liens.

(d) Each Mortgage executed and delivered after the Closing Date by any Loan
Party will be effective to create in favor of the Administrative Agent, for its
benefit and the benefit of the Secured Parties, a legal, valid and enforceable
Lien on and security interest in all of such Loan Party’s right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
in each case prior and superior in right to any other Person, other than with
respect to the rights of Persons pursuant to Permitted Liens.

 

-81-



--------------------------------------------------------------------------------

Section 3.21 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a) None of (i) Holdings, the Borrower, any of their respective Subsidiaries,
any of their respective directors, officers, or, to the knowledge of Holdings,
the Borrower or such Subsidiary, any of their respective employees or
Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of Holdings, the Borrower or any of their respective Subsidiaries
that will act in any capacity in connection with or benefit from the credit
facilities established hereunder, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) is controlled by or is acting on behalf
of a Sanctioned Person, (C) has its assets located in a Sanctioned Country,
(D) is under administrative, civil or criminal investigation for an alleged
violation of, or received notice from or made a voluntary disclosure to any
governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws, or
(E) directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons.

(b) Each of Holdings, the Borrower and their respective Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by Holdings, the Borrower and their respective Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

(c) Each of Holdings, the Borrower and their respective Subsidiaries, each
director, officer, and to the knowledge of the Borrower, employee, agent and
Affiliate of Holdings, the Borrower and each such Subsidiary, is in compliance
with all Anti-Corruption Laws, Anti-Money Laundering Laws in all material
respects and applicable Sanctions.

(d) No proceeds of any Loans or Letters of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of
Section 5.13(c).

Section 3.22 Communications Matters.

(a) The business of Holdings, the Borrower and their respective Subsidiaries is
being conducted in compliance with (a) applicable requirements under the federal
Communications Act of 1934, as amended, and with all relevant rules, regulations
and published policies of the Federal Communications Commission (the “FCC”); (b)
any applicable state communications laws and regulations of a state public
service commission or similar state governmental authority (“State PUC”); and
(c) any applicable local communications laws and regulations of a Local
Franchising Authority (“LFA”) (collectively, the “Communications Laws”), except
as would not have a Material Adverse Effect. Holdings, the Borrower and their
respective Subsidiaries possess all registrations, licenses, authorizations,
franchises, and certifications issued by the FCC, State PUCs, and LFAs necessary
to conduct their respective businesses as currently conducted. All licenses,
franchises, and authorizations issued by the FCC, State PUCs, and LFAs required
for the operations of Holdings, the Borrower and their respective Subsidiaries
are in full force and effect (collectively, the “Communications Licenses”).

(b) There is no condition, event or occurrence existing, nor, to the best of
Holdings’ and the Borrower’s knowledge, is there any proceeding being conducted
or threatened by any Governmental Authority, which would reasonably be expected
to cause the termination, suspension, cancellation, or nonrenewal of any of the
Communications Licenses, or the imposition of any penalty or fine by any
Governmental Authority with respect to any of the Communications Licenses,
Holdings, the Borrower or their respective Subsidiaries, in each case which
would have a Material Adverse Effect;

(c) There is no (i) outstanding decree, decision, judgment, or order that has
been issued by the FCC, State PUCs, or LFAs against Holdings, the Borrower, any
of their respective Subsidiaries or the Communications Licenses or (ii) notice
of violation, order to show cause, complaint, investigation or other
administrative or judicial proceeding pending or, to the best of Holdings’ and
the Borrower’s knowledge, threatened by or before the FCC, State PUC, or LFAs
against Holdings, the Borrower, any of their respective Subsidiaries or the
Communications Licenses that, assuming an unfavorable decision, ruling or
finding, in the case of each of (i) or (ii) above, would have a Material Adverse
Effect;

 

-82-



--------------------------------------------------------------------------------

(d) Except as set forth in Schedule 3.22, no consent, approval, authorization,
order or waiver of, or filing with, the FCC, State PUCs, or LFAs is required
under the Communications Laws to be obtained or made by Holdings, the Borrower
or any of their respective Subsidiaries for the execution, delivery and
performance of this Agreement or the transactions contemplated herein and
therein; and

(e) Holdings, the Borrower and their respective Subsidiaries each have filed
with the FCC, State PUCs (to the extent required by the applicable State PUC),
and LFAs (to the extent required by the applicable LFA), all necessary reports,
documents, instruments, information, or applications required to be filed
pursuant to the Communications Laws, and have paid all fees required to be paid
pursuant to the Communications Laws, except as would not have a Material Adverse
Effect.

Section 3.23 Beneficial Ownership Certificate. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all material respects.

ARTICLE IV

CONDITIONS

Section 4.01 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Note in favor of each Lender
requesting a Note, the Security Documents (other than the Mortgages and any
other item referred to on Schedule 5.17) and the Guaranty Agreements, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto and
shall be in full force and effect, and no Default or Event of Default shall
exist hereunder or thereunder.

(b) Specified Investment Agreement Representations. The Specified Investment
Agreement Representations shall be true and correct on and as of the Closing
Date; provided that to the extent such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date.

(c) Specified Representations. The Specified Representations shall be true and
correct in all material respects (but in all respects if any such representation
or warranty is qualified by “material” or “Material Adverse Effect”) on and as
of the Closing Date.

(d) No Material Adverse Effect. Since the date of the Investment Agreement,
there shall not have been any Company Material Adverse Effect.

(e) Officer’s Certificate. A certificate from an Authorized Officer of Holdings
and the Borrower certifying that the conditions in Sections 4.01(b), (c) and
(d) have been satisfied.

(f) Closing Date Investment. The Initial Closing (as defined in the Investment
Agreement) shall have been consummated or shall be consummated substantially
simultaneously with the closing under this Agreement on the terms described in
the Investment Agreement, without giving effect to any amendment, waiver,
consent or other modification thereof by the Sponsor that is materially adverse
to the interests of the Lenders (in their capacities as such) unless it is
approved by the Arrangers (which approval shall not be unreasonably withheld,
delayed or conditioned).

(g) Closing Date Refinancing. The Closing Date Refinancing shall have been, or
substantially concurrently with the initial Borrowing hereunder shall be,
consummated.

(h) Certificate of Secretary of each Loan Party. A certificate of an Authorized
Officer of each Loan Party certifying as to the incumbency and genuineness of
the signature of each officer of such

 

-83-



--------------------------------------------------------------------------------

Loan Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Loan Party and all amendments thereto, certified by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Loan Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Loan
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) evidence of the identity, authority
and capacity of each Authorized Officer thereof authorized to act as an
Authorized Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date.

(i) Certificates of Good Standing. Certificates dated as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

(j) Solvency Certificate. The Lenders shall have received a solvency certificate
substantially in the form of Exhibit K and signed by a Financial Officer of the
Borrower or Holdings (at the Borrower’s option) confirming the solvency of
Holdings and its Subsidiaries on a consolidated basis after giving effect to the
Closing Date Transactions on the Closing Date.

(k) Opinions of Counsel. Opinions of counsel to the Loan Parties addressed to
the Administrative Agent and the Lenders with respect to the Loan Parties, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).

(l) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received (or
been given authority to file) all filings and recordations that are necessary to
perfect the security interests of the Administrative Agent, on behalf of the
Secured Parties, in the Collateral

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(m) Historical Financial Statements. The Arrangers shall have received copies of
the Historical Financial Statements.

(n) Fees and Expenses. All fees required to be paid on the Closing Date pursuant
to the Commitment Letter and the Fee Letter and reasonable and documented
out-of-pocket expenses required to be paid on the Closing Date pursuant to the
Commitment Letter with respect to expenses, to the extent invoiced at least
three Business Days prior to the Closing Date, shall have been paid, or shall be
paid substantially concurrently with, the initial Borrowings hereunder (which
amounts may be offset against the proceeds of the Loans).

(o) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request from the Borrower in accordance with Section 2.02.

(p) PATRIOT Act, etc. Holdings, the Borrower and each of the other Loan Parties
shall have provided to the Administrative Agent and the Lenders, at least five
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know

 

-84-



--------------------------------------------------------------------------------

your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act and a Beneficial Ownership Certificate for
any Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, in each case to the extent requested of the Borrower at
least 10 Business Days prior to the Closing Date.

(q) Notice of Account Designation. The Administrative Agent shall have received
a duly executed and completed Notice of Account Designation.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, the Administrative Agent and each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, it is understood that to the extent any security interest in the
intended Collateral or any deliverable (including those referred to in Sections
4.01(l)) related to the perfection of security interests in the intended
Collateral (other than any Collateral (a) the security interest in which may be
perfected by the filing of a Uniform Commercial Code financing statement or
(b) consisting of stock certificates in the possession of Holdings) is not or
cannot be provided and/or perfected on the Closing Date (1) without undue burden
or expense or (2) after the Borrower and Holdings have used commercially
reasonable efforts to do so, then the provision and/or perfection of such
security interest(s) or deliverable shall not constitute a condition precedent
to the availability of the Commitments on the Closing Date but, to the extent
otherwise required hereunder, shall be delivered after the Closing Date in
accordance with Section 5.17.

Section 4.02 Conditions to Each Credit Event after the Closing Date. The
agreement of each Lender (other than any Person with an Incremental Term
Commitment) to make any Loan and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (such event being called a “Credit Event”)
(excluding continuations and conversions of Loans) requested to be made by it on
any date after the Closing Date is subject to the satisfaction of the following
conditions:

(a) The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.02, 2.04 or 2.06, as applicable.

(b) The representations and warranties made by each Loan Party set forth in
Article III hereof and in the other Loan Documents shall be true and correct in
all material respects (or if qualified by materiality or reference to Material
Adverse Effect, in all respects) with the same effect as if then made (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or in all respects, as applicable) as of such earlier date).

(c) At the time of and immediately after such Credit Event, no Default shall
have occurred and be continuing or would result therefrom.

(d) In the case of a borrowing of Loans, the Administrative Agent shall have
received a Borrowing Request from the Borrower in accordance with Section 2.02.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event, as to the matters specified in
paragraphs (b) and (c) of this Section 4.02.

 

-85-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party hereby covenants and agrees with the Lenders that on or after
the Closing Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder or under any other Loan Document have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed:

Section 5.01 Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent for
distribution to each Lender copies of the following financial statements,
reports, notices and information:

(a) as soon as available and in any event within 45 days (or such shorter period
for the filing of Holdings’ Form 10-Q as may be required by the SEC) after the
end of each of the first three Fiscal Quarters of each Fiscal Year of Holdings,
commencing with the Fiscal Quarter ending March 31, 2021, a consolidated balance
sheet of Holdings as of the end of such Fiscal Quarter and consolidated
statements of earnings and cash flow of Holdings for such Fiscal Quarter and for
the same period in the prior Fiscal Year and for the period commencing at the
end of the previous Fiscal Year and ending with the end of such Fiscal Quarter,
certified by a Financial Officer of the Borrower; provided, that if at the end
of any applicable Fiscal Quarter there are any Unrestricted Subsidiaries, the
Borrower shall also furnish a reasonably detailed presentation, either on the
face of the annual financial statements delivered pursuant to this clause (a) or
in the footnotes thereto, of the financial condition and results of operations
of Holdings and its Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries;

(b) as soon as available and in any event within 90 days (or such shorter period
as may be required for the filing of Holdings’ Form 10-K by the SEC) after the
end of each Fiscal Year of Holdings, commencing with the Fiscal Year ending
December 31, 2020, a copy of the annual audit report for such Fiscal Year for
Holdings on a consolidated basis, including therein a consolidated balance sheet
of Holdings as of the end of such Fiscal Year and consolidated statements of
earnings and cash flow of Holdings for such Fiscal Year, in each case certified
(without any Impermissible Qualification) by Ernst & Young LLP or other
independent public accountants reasonably acceptable to the Administrative
Agent, together with a certificate from a Financial Officer of the Borrower (a
“Compliance Certificate”) (i) containing a computation in reasonable detail of,
and showing compliance with, the financial ratios and restrictions contained in
the Financial Covenant and computations of Available Cash and the Cumulative
Credit and (ii) to the effect that, in making the examination necessary for the
signing of such certificate, such Financial Officer has not become aware of any
Default that has occurred and is continuing, or, if such Financial Officer has
become aware of such Default, describing such Default and the steps, if any,
being taken to cure it, and concurrently with the delivery of the foregoing
financial statements, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines); provided, that if at the end of any applicable Fiscal Year there
are any Unrestricted Subsidiaries, the Borrower shall also furnish a reasonably
detailed presentation, either on the face of the annual financial statements
delivered pursuant to this clause (b) or in the footnotes thereto, of the
financial condition and results of operations of Holdings and its Subsidiaries
separate from the financial condition and results of operations of the
Unrestricted Subsidiaries;

(c) as soon as available and in any event within 45 days (or such shorter period
as may be required for the filing of Holdings’ Form 10-Q by the SEC) after the
end of each Fiscal Quarter referred to in clause (a) of this Section, a
Compliance Certificate (i) containing a computation in reasonable detail of, and
showing compliance with, the Financial Covenant and (ii) to the effect that, in
making the examination necessary for the signing of such certificate, such
Financial Officer has not become aware of any Default that has occurred and is
continuing, or, if such Financial Officer has become aware of such Default,
describing such Default and the steps, if any, being taken to cure it;

 

-86-



--------------------------------------------------------------------------------

(d) no later than 10 days prior to the commencement of each Fiscal Year of
Holdings beginning with the 2021 Fiscal Year, a detailed consolidated budget by
Fiscal Quarter for such Fiscal Year (including a projected combined balance
sheet and related statements of projected operations and cash flow as of the end
of and for each Fiscal Quarter during such Fiscal Year and a narrative
description from a Financial Officer describing such consolidated budget, in
form satisfactory to the Administrative Agent) and the succeeding Fiscal Years
through the Fiscal Year ending on or immediately after the Initial Term Loan
Maturity Date (including a projected combined balance sheet and related
statements of projected operations and cash flow as of the end of and for each
Fiscal Quarter during such Fiscal Year) and, promptly when available, any
significant revisions of such budgets;

(e) promptly upon receipt thereof, copies of all reports submitted to Holdings
or any of its Subsidiaries by independent certified public accountants in
connection with each annual, interim or special audit of the books of Holdings
or any of its Subsidiaries made by such accountants, including any management
letters submitted by such accountants to management in connection with their
annual audit, in each case, to the extent such accountants have consented
thereto;

(f) as soon as possible and in any event within three Business Days after
becoming aware of the occurrence of any Default, a statement of a Financial
Officer of the Borrower setting forth details of such Default and the action
which the Borrower has taken and proposes to take with respect thereto;

(g) as soon as possible and in any event within five Business Days after (i) the
occurrence of any adverse development with respect to any litigation, action or
proceeding that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or (ii) the commencement of any litigation,
action or proceeding that would reasonably be expected to have a Material
Adverse Effect or that purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, notice thereof and copies of all documentation
relating thereto;

(h) promptly after the sending or filing thereof, copies of all reports which
Holdings sends to any of its security holders, and all reports, registration
statements (other than on Form S-8 or any successor form) or other materials
(including affidavits with respect to reports) which Holdings or any of its
Subsidiaries or any of its officers files with the SEC or any national
securities exchange;

(i) promptly upon becoming aware of the taking of any specific actions by the
Loan Parties, their Subsidiaries or any other Person to terminate any Pension
Plan (other than a termination pursuant to Section 4041(b) of ERISA which can be
completed without the Loan Parties, their Subsidiaries or any ERISA Affiliate
having to provide more than $1.0 million in addition to the normal contribution
required for the plan year in which termination occurs to make such Pension Plan
sufficient), or the occurrence of an ERISA Event which could result in a Lien on
the assets of any Loan Party or any of their respective Subsidiaries or in the
incurrence by any Loan Party or any of their respective Subsidiaries of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect, or any increase in the contingent liability of any Loan Party or
any of their respective Subsidiaries with respect to any post-retirement Welfare
Plan benefit if the increase in such contingent liability could reasonably be
expected to have a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto;

(j) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Loan Party or any of their respective Subsidiaries or ERISA Affiliates with the
IRS with respect to each Pension Plan; (ii) the most recent actuarial valuation
report for each Pension Plan; (iii) all notices received by any Loan Party or
any of their respective Subsidiaries or ERISA Affiliates from a Multiemployer
Plan sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request;

(k) as soon as possible, notice of any other development that could reasonably
be expected to have a Material Adverse Effect;

 

-87-



--------------------------------------------------------------------------------

(l) simultaneously with the delivery of financial statements pursuant to
Sections 5.01(a) and (b), certifications by the chief executive officer and the
chief financial officer or others under the Exchange Act, the Sarbanes-Oxley Act
of 2002, as amended, and/or the rules and regulations of the SEC, without any
exceptions or qualifications; and

(m) such other information respecting the condition or operations, financial or
otherwise, of any Loan Party or any of their respective Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably request
(including, without limitation any information and documentation required by
bank regulatory authorities under applicable “Know Your Customer” rules and
regulations, the PATRIOT Act and the Beneficial Ownership Regulation).

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.01(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 9.01; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
in writing that the Borrower deliver such paper copies until such time as a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
and each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Sections 5.01(b) and 5.01(c) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Holdings or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to Holdings or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

Section 5.02 Compliance with Laws, etc. The Loan Parties will, and will cause
each of their Subsidiaries to, comply in all respects with all Applicable Laws,
rules, regulations and orders, except where such noncompliance, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, such compliance to include, subject to the foregoing (without
limitation):

(a) the maintenance and preservation of their existence and their qualification
as a foreign corporation, limited liability company or partnership (or
comparable foreign qualification, if applicable, in the case of any other form
of legal entity), and

 

-88-



--------------------------------------------------------------------------------

(b) the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon them or upon their property except as
provided in Section 5.14.

Section 5.03 Maintenance of Properties. Holdings and each of its Subsidiaries
will maintain, preserve, protect and keep its material properties and material
assets in good repair, working order and condition, and make necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03 shall prevent Holdings or any such Subsidiary from
discontinuing the operation and maintenance of any of its properties if such
discontinuance is, in the reasonable commercial judgment of such Person,
desirable in the conduct of its business and does not in the aggregate have a
Material Adverse Effect.

Section 5.04 Insurance. Holdings and each of its Subsidiaries will maintain or
cause to be maintained with financially sound and responsible insurance
companies (a) insurance with respect to their properties material to the
business of Holdings and its Subsidiaries against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations (including, without limitation, (i) physical hazard insurance on an
“all risk” basis, (ii) commercial general liability against claims for bodily
injury, death or property damage covering any and all claims, (iii) explosion
insurance in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance, (v) worker’s compensation
insurance as may be required by any Applicable Law, (vi) with respect to each
Mortgaged Property, flood insurance in such amount as the Administrative Agent
may from time to time require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency) and otherwise comply with the Flood Insurance Laws, as
amended from time to time and (vii) such other insurance against risks as the
Administrative Agent may from time to time require) and (b) all insurance
required to be maintained pursuant to the Security Documents, and will, upon
request of the Administrative Agent, furnish to each Lender at reasonable
intervals a certificate of an Authorized Officer of the Borrower setting forth
the nature and extent of all insurance maintained by Holdings and its
Subsidiaries in accordance with this Section. Each such insurance policy shall
provide that (i) it may not be cancelled or otherwise terminated without at
least thirty (30) days’ (or, in the case of non-payment of premium, ten
(10) days’) prior written notice to the Administrative Agent (and to the extent
any such policy is cancelled, modified or renewed, the Borrower shall deliver a
copy of the renewal or replacement policy (or other evidence thereof) to the
Administrative Agent, or insurance certificate with respect thereto, together
with evidence satisfactory to the Administrative Agent of the payment of the
premium therefor); (ii) the Administrative Agent is permitted to pay any premium
therefor within ten (10) days after receipt of any notice stating that such
premium has not been paid when due; (iii) all losses thereunder shall be payable
notwithstanding any act or negligence of Holdings or any of its Subsidiaries or
its agents or employees which otherwise might have resulted in a forfeiture of
all or a part of such insurance payments; (iv) to the extent such insurance
policy constitutes property insurance, all losses payable thereunder in an
amount in excess of $1.0 million shall be payable to the Administrative Agent,
as an additional insured and as lender loss payee, pursuant to a standard
non-contributory New York mortgagee endorsement and shall be in an amount at
least sufficient to prevent coinsurance liability; provided that the
Administrative Agent, as lender loss payee pursuant to the foregoing, shall not
agree to the adjustment of any claim without the consent of the Borrower (such
consent not to be unreasonably withheld or delayed); and (v) with respect to
liability insurance, the Administrative Agent shall be named as an additional
insured. Notwithstanding the inclusion in each insurance policy of the provision
described in clause (ii) of the immediately preceding sentence, in the event
Holdings or any of its Subsidiaries gives the Administrative Agent written
notice that it does not intend to pay any premium relating to any insurance
policy when due, the Administrative Agent shall not exercise its right to pay
such premium so long as such Person delivers to the Administrative Agent a
replacement insurance policy or insurance certificate evidencing that such
replacement policy or certificate provides the same insurance coverage required
under this Section 5.04 as the policy being replaced by such Person with no
lapse in such coverage. The Administrative Agent shall within 90 days hereof (or
such longer period as the Administrative Agent shall agree in its reasonable
discretion) receive, evidence of payment of all insurance premiums for the
current policy year of each policy (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all policies for property hazard insurance and as additional insured on all
policies for liability insurance), and if requested by the Administrative Agent,
copies of such insurance policies.

 

-89-



--------------------------------------------------------------------------------

Section 5.05 Books and Records; Visitation Rights. Holdings and each of its
Subsidiaries will keep books and records which accurately reflect its business
affairs in all material respects and material transactions and permit the
Administrative Agent or its representatives, at reasonable times and intervals
and upon reasonable notice, to visit all of its offices, to discuss its
financial matters with its officers and independent public accountants and, upon
the reasonable request of the Administrative Agent or a Lender, to examine (and,
at the expense of the Borrower, photocopy extracts from) any of its books or
other corporate or partnership records.

Section 5.06 Environmental Covenant. Each of the Loan Parties will and will
cause each of its Subsidiaries to:

(a) use and operate all of its facilities and properties in compliance with all
Environmental Laws except for such noncompliance which, singly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
keep all Environmental Permits in effect and remain in compliance therewith and
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except for any non-effectiveness or noncompliance that would not
reasonably be expected to have a Material Adverse Effect;

(b) promptly notify the Administrative Agent and provide copies of all written
inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto;

(c) in the event of the presence of any Hazardous Material on any Mortgaged
Property which is in violation of any Environmental Law or which could
reasonably be expected to have Environmental Liability which violation or
Environmental Liability could reasonably be expected to have a Material Adverse
Effect, the applicable Loan Parties, upon discovery thereof, shall take all
necessary steps to initiate and expeditiously complete all response, corrective
and other action to mitigate any such adverse effect in accordance with and to
the extent required by applicable Environmental Laws, and shall keep the
Administrative Agent informed of their actions;

(d) at the written request of the Administrative Agent or the Requisite Lenders,
which request shall specify in reasonable detail the basis therefor, the Loan
Parties will provide, at such Loan Parties’ sole cost and expense, an
environmental site assessment report concerning any Mortgaged Property now or
hereafter owned or, to the extent such assessment can be obtained without
violating the applicable lease, leased by such Person, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the potential cost
of any Remedial Action in connection with such Hazardous Materials on, at, under
or emanating from such Mortgaged Property pursuant to any applicable
Environmental Law; provided that such request may be made only if (i) there has
occurred and is continuing an Event of Default or (ii) the Administrative Agent
or the Requisite Lenders reasonably believe that a Loan Party or any such
Mortgaged Property is not in compliance with Environmental Law and such
noncompliance could reasonably be expected to have a Material Adverse Effect, or
that circumstances exist that could reasonably be expected to form the basis of
an Environmental Claim against such Person or to result in Environmental
Liability, in each case that could reasonably be expected to have a Material
Adverse Effect (in such events as are listed in this subparagraph, the
environmental site assessment shall be focused upon the noncompliance or other
circumstances as applicable). If any Loan Party fails to provide the same within
90 days after such request was made, the Administrative Agent may order the
same, and each Loan Party shall grant and hereby grants to the Administrative
Agent and the Requisite Lenders and their agents access to such Mortgaged
Property (to the extent, in the case of any leased property, such access can be
granted without violating the applicable lease) and specifically grants the
Administrative Agent and the Requisite Lenders an irrevocable non-exclusive
license, subject to the rights of tenants, to perform such an assessment, all at
such Person’s sole cost and expense; and

(e) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 5.06.

 

-90-



--------------------------------------------------------------------------------

Section 5.07 Information Regarding Collateral.

(a) Each Loan Party will furnish to the Administrative Agent prompt written
notice of any change (i) in such Loan Party’s legal name, (ii) unless such Loan
Party is a “registered organization” within the meaning of the UCC, in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or its organizational
identification number or (v) in any Loan Party’s jurisdiction of organization.
Each Loan Party agrees not to effect or permit any change referred to in the
preceding sentence unless (i) it shall have given the Administrative Agent
thirty (30) days’ prior written notice (or such shorter notice as may be agreed
to by the Administrative Agent) and (ii) all filings have been made under the
UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. Each Loan Party also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to clause (b) of Section 5.01, the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer and the chief legal officer (or individual having the analogous title)
of the Borrower (i) setting forth the information required pursuant to the
Schedules to each of the Security Agreement and the Pledge Agreement or
confirming that there has been no change in such information since the Closing
Date or the date of the most recent Schedule updates delivered pursuant to this
Section and (ii) certifying that all UCC financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

Section 5.08 Existence; Conduct of Business. Each Loan Party will, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its and its Material Subsidiaries’ legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business except (other than with
regard to any such Loan Party’s existence and good standing under the laws of
the jurisdiction of its incorporation or organization, as the case may be) any
failure which would not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

Section 5.09 Performance of Obligations. Each Loan Party will and will cause its
Subsidiaries to perform all of their respective obligations under the terms of
each mortgage, indenture, security agreement, other debt instrument and material
contract by which they are bound or to which they are a party except for such
noncompliance as in the aggregate would not have a Material Adverse Effect.

Section 5.10 Casualty and Condemnation. Each Loan Party (a) will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any Collateral in an amount in excess of $10.0 million or the
commencement of any action or proceeding for the Taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

Section 5.11 Pledge of Additional Collateral. Within 30 days (as such date may
be extended by the Administrative Agent in its sole discretion) after the
acquisition of assets (other than Excluded Assets (as defined in the Security
Agreement)) of the type that would have constituted Collateral on the Closing
Date pursuant to the Security Documents (the “Additional Collateral”), each
appropriate Loan Party will take all necessary action, including the filing of
appropriate financing statements under the provisions of the UCC, applicable
domestic or local laws, rules or regulations in each of the offices where such
filing is necessary or appropriate, or amending or

 

-91-



--------------------------------------------------------------------------------

confirming the Guaranty Agreement and the Security Documents, to grant to the
Administrative Agent for its benefit and the benefit of the Secured Parties a
perfected Lien, subject to Permitted Liens in such Collateral pursuant to and to
the full extent required by the Security Documents and this Agreement. In the
event that any Loan Party acquires any additional Material Real Property (other
than Excluded Assets (as defined in the Security Agreement)), within ninety
(90) days of such acquisition (or such later date as agreed to by the
Administrative Agent in its sole discretion), the appropriate Loan Party will
take such actions and execute and deliver such documents (including, without
limitation, a Mortgage and the other related documents listed on Schedule 5.17
hereto) to encumber any such Real Property for the benefit of the Secured
Parties. All actions taken by the parties in connection with the pledge of
Additional Collateral, including, without limitation, the reasonable and
documented costs of the Administrative Agent and counsel for the Administrative
Agent, shall be for the account of the Borrower, which shall pay all sums due
promptly following written demand therefor.

Section 5.12 Further Assurances. The Loan Parties will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
the delivery of appropriate opinions of counsel), which may be required under
any Applicable Law, or which the Administrative Agent or the Requisite Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

Section 5.13 Use of Proceeds. The Borrower covenants and agrees that (a) the
proceeds of the Revolving Commitments will be used (x) on the Closing Date,
subject to the limitations set forth in, Section 2.01(a)(ii) and (y) after the
Closing Date, for working capital and general corporate purposes of Holdings and
its Subsidiaries, including the payment of certain fees and expenses incurred in
connection with transactions contemplated hereby, (b) the proceeds of the
Initial Term Loan will be used on the Closing Date to effect the Closing Date
Refinancing and to finance the payment of fees and expenses in connection with
such refinancing and the credit facilities established by this Agreement and
(c) it will not request any Loan or Letter of Credit, and shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit, directly or indirectly, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 5.14 Payment of Taxes and Other Claims. Each Loan Party and its
respective Subsidiaries will pay and discharge all material Taxes imposed upon
it or upon its income or profits, or upon any Properties belonging to it, that
are due and payable, and all lawful claims which, if unpaid, might become a Lien
or charge upon any Properties of such Loan Party or any of its respective
Subsidiaries or cause a failure or forfeiture of title thereto; provided that
neither such Loan Party nor any of its respective Subsidiaries shall be required
to pay any such Tax or claim that is being contested in good faith and by proper
proceedings diligently conducted, which proceedings have the effect of
preventing the forfeiture or sale of the Property or asset that may become
subject to such Lien, if it has maintained adequate reserves with respect
thereto in accordance with GAAP; provided, further, that, with respect to any
Taxes that are being contested, any such contest of any Tax with respect to
Collateral shall satisfy the Contested Collateral Lien Conditions.

Section 5.15 Equal Security for Loans and Notes. If any Loan Party shall create
or assume any Lien upon any of its property or assets, whether now owned or
hereafter acquired, other than Permitted Liens (unless prior written consent to
the creation or assumption thereof shall have been obtained from the
Administrative Agent and the Requisite Lenders), it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other assets or Property thereby secured as
long as any such assets or Property shall be secured; provided that this
covenant shall not be construed as consent by the Administrative Agent and the
Requisite Lenders to any violation by any Loan Party of the provisions of
Section 6.02.

 

-92-



--------------------------------------------------------------------------------

Section 5.16 Guarantees. In the event that any Person becomes a Wholly Owned
Domestic Subsidiary after the Closing Date (other than an Excluded Subsidiary),
the Borrower will promptly notify the Administrative Agent of that fact and
within thirty (30) days (as such time may be extended by the Administrative
Agent in its sole discretion) cause such Wholly Owned Domestic Subsidiary to
execute and deliver to the Administrative Agent a counterpart of the Guaranty
Agreement and deliver to the Administrative Agent a counterpart of each of the
Security Agreement and the Pledge Agreement and to take all such further actions
and execute all such further documents and instruments as may be necessary or,
in the reasonable opinion of the Administrative Agent, desirable to create in
favor of the Administrative Agent, for the benefit itself and of the Secured
Parties, a valid and perfected Lien on all of the Property and assets of such
Wholly Owned Domestic Subsidiary described in the applicable forms of the
Security Documents subject to Permitted Liens.

Section 5.17 Covenants Regarding Post-Closing Deliveries. Each applicable Loan
Party will execute and deliver the documents and complete the tasks set forth on
Schedule 5.17, in each case within the time limits specified on such schedule.

Section 5.18 Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws
and Sanctions. Holdings will (a) maintain in effect and enforce policies and
procedures designed to ensure compliance by Holdings, the Borrower and their
respective Subsidiaries and their respective directors, officers, employees and
agents with all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions and (b) at any time that Holdings’ common stock is not publicly traded
on a national securities exchange, (i) notify the Administrative Agent and each
Lender that previously received a Beneficial Ownership Certification (or a
certification that the Borrower qualifies for an express exclusion to the “legal
entity customer” definition under the Beneficial Ownership Regulation) of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (ii) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any information or documentation requested
by it for purposes of complying with the Beneficial Ownership Regulation.

Section 5.19 Lender Calls. Not later than ten (10) Business Days after the
delivery of the financial statements provided for in Sections 5.01(a) and (b)
(or such later date as agreed by the Administrative Agent), the Borrower will
hold quarterly conference calls for the Lenders to discuss the financial
position and results of operations of Holdings and its Subsidiaries for the
previous Fiscal Quarter; provided that, if Holdings holds a conference call open
to the public or analysts or holders of its (or any of its Subsidiaries’ or any
of its direct or indirect parent companies’) Equity Interests or Indebtedness to
discuss the financial position and results of operations of Holdings and its
Subsidiaries for the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Sections 5.01(a) and (b) above, such
conference call (for the avoidance of doubt, including if such conference call
only pertains to matters available or distributed to “public side” Lenders) will
be deemed to satisfy the requirements of this Section 5.19 so long as the
Lenders are provided access to such conference call and the ability to ask
questions thereon.

Section 5.20 Ratings. The Borrower shall use commercially reasonable efforts to
obtain and to maintain (a) public ratings (but not to obtain a specific rating)
from Moody’s and S&P for the Initial Term Loans and (b) public corporate credit
ratings and corporate family ratings (but, in each case, not to obtain a
specific rating) from Moody’s and S&P in respect of the Borrower or (at the
Borrower’s option) Holdings.

Section 5.21 CoBank Equity and Security.

(a) So long as CoBank, ACB is a Lender hereunder, the Borrower will acquire
equity in CoBank, ACB in such amounts and at such times as CoBank, ACB may
require in accordance with CoBank, ACB’s bylaws and capital plan (as each may be
amended from time to time), except that the maximum amount of equity that the
Borrower may be required to purchase in CoBank, ACB in connection with the Loans
made by CoBank, ACB may not exceed the maximum amount permitted by the bylaws
and the capital plan at the time this Agreement is entered into. The Borrower
acknowledges receipt of a copy of (i) CoBank, ACB’s most recent annual report,
and if more recent, CoBank, ACB’s latest quarterly report, (ii) CoBank, ACB’s
Notice to Prospective Stockholders and (iii) CoBank, ACB’s bylaws and capital
plan, which describe the nature of all of the Bank Equity Interests acquired

 

-93-



--------------------------------------------------------------------------------

in connection with its patronage loan from CoBank, ACB as well as capitalization
requirements, and agrees to be bound by the terms thereof.

(b) Each party hereto acknowledges that CoBank, ACB’s bylaws, capital plan and
similar documents (as each may be amended from time to time) shall govern
(x) the rights and obligations of the parties with respect to the Bank Equity
Interests and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with CoBank, ACB (y) the
Borrower’s eligibility for patronage distributions from CoBank, ACB (in the form
of Bank Equity Interests and cash) and (z) patronage distributions, if any, in
the event of a sale of a participation interest. CoBank, ACB reserves the right
to assign or sell participations in all or any part of its Commitments or
outstanding Loans hereunder on a non-patronage basis (and/or to a Lender that
pays no patronage or pays patronage that is lower than the patronage paid by
CoBank, ACB) in accordance with Section 9.10.

(c) Each party hereto acknowledges that CoBank, ACB has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
Bank Equity Interests of CoBank, ACB that the Borrower may now own or hereafter
acquire, which statutory lien shall be for CoBank, ACB’s sole and exclusive
benefit. The Bank Equity Interests shall not constitute security for the
Obligations due to any other Lender. To the extent that any of the Loan
Documents create a Lien on Bank Equity Interests or on patronage accrued by
CoBank, ACB for the account of the Borrower (including, in each case, proceeds
thereof), such Lien shall be for CoBank, ACB’s sole and exclusive benefit and
shall not be subject to pro rata sharing hereunder. Neither Bank Equity
Interests nor any accrued patronage shall be offset against the obligations
hereunder except that, in the event of an Event of Default, CoBank, ACB may
elect, solely at its discretion, to apply the cash portion of any patronage
distribution (including accrued but unpaid distributions) or retirement of
equity to amounts owed to CoBank, ACB or its affiliates due under this
Agreement. The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower.
CoBank, ACB shall not have an obligation to retire the Bank Equity Interests
upon any Default, either for application to the Obligations or otherwise.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all Fees and other amounts payable hereunder or under
any other Loan Document have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Loan Parties agrees with the Lenders that:

Section 6.01 Indebtedness; Certain Equity Securities.

(a) The Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, create, incur or assume (including by way of Guarantee)
any Indebtedness, except:

(i) Indebtedness incurred and outstanding under the Loan Documents and any
Permitted Refinancing thereof;

(ii) Indebtedness in respect of the Senior Secured Notes and any Permitted
Refinancing thereof;

(iii) (x) Indebtedness assumed or incurred in connection with any Permitted
Acquisition or similar permitted Investment in unlimited amounts if (1) such
Indebtedness would otherwise be permitted to be incurred as, and satisfy the
requirements of, clause (2) of Permitted Ratio Debt after giving pro forma
effect to the assumption or incurrence thereof and the use of proceeds thereof
or (2) immediately after giving pro forma effect to the assumption or incurrence
thereof and the use of proceeds thereof but without netting the proceeds
thereof, (i) in the case that such Indebtedness is secured by Liens on assets of
Holdings or any of its Subsidiaries, the Consolidated Senior Secured Leverage
Ratio shall not exceed the Consolidated Senior Secured Leverage Ratio in effect
immediately prior to the making of such Permitted

 

-94-



--------------------------------------------------------------------------------

Acquisition or similar Investment (and such Indebtedness) or (ii) in the case
that such Indebtedness is not secured by Liens on assets of Holdings or any of
its Subsidiaries, the Total Net Leverage Ratio shall not exceed the Total Net
Leverage Ratio in effect immediately prior to the making of such Permitted
Acquisition or similar Investment (and such Indebtedness) and (3) in the case
that such Indebtedness was incurred in contemplation of the applicable Permitted
Acquisition or similar permitted Investment, such Indebtedness satisfies the
requirements of clauses (3), (4) and (5) of the definition of Permitted Ratio
Debt; provided that any Indebtedness assumed or incurred by Subsidiaries that
are not Loan Parties pursuant to this clause (iii), together with any
Indebtedness incurred by Subsidiaries that are not Loan Parties pursuant to
Sections 6.01(a)(iv), 6.01(a)(xx) and 6.01(a)(xxi), does not exceed in the
aggregate at any time outstanding the greater of (1) $250.0 million and (2) 7.5%
of Total Assets (determined at the time such Indebtedness is assumed or
incurred) and (y) any Permitted Refinancing thereof;

(iv) (A) Indebtedness (I) secured by the Collateral on a pari passu basis with
the Obligations (“Incremental Equivalent First Lien Debt”), (II) secured by the
Collateral on a junior lien basis with the Initial Term Loans and the Revolving
Facility (“Incremental Equivalent Junior Lien Debt”), (III) secured solely by
assets that are not Collateral (“Incremental Equivalent Non-Collateral Debt”) or
(IV) that is unsecured (“Incremental Equivalent Unsecured Debt” and, together
with Incremental Equivalent First Lien Debt, Incremental Equivalent Junior Lien
Debt and Incremental Equivalent Non-Collateral Debt, “Incremental Equivalent
Debt”), in an aggregate principal amount under this clause (iv), together with
the aggregate amount of all Incremental Facilities, not to exceed the Available
Incremental Amount (calculated assuming that all Indebtedness incurred pursuant
to this clause (iv) is secured Indebtedness for so long as it is outstanding
(whether or not such Indebtedness is in fact so secured)); provided that
immediately prior to and immediately after giving pro forma effect thereto and
to the use of the proceeds thereof (but without netting the proceeds thereof):
(1) there exists no Event of Default or Event of Termination; (2) such
Indebtedness shall (x) in the case of Incremental Equivalent First Lien Debt,
have a maturity date that is after the Latest Maturity Date at the time such
Indebtedness is incurred and (y) in the case of Incremental Equivalent Junior
Lien Debt, Incremental Equivalent Non-Collateral Debt and Incremental Equivalent
Unsecured Debt, have a maturity date that is at least ninety-one (91) days after
the Latest Maturity Date at the time such Indebtedness is incurred; provided
that the foregoing requirements of this clause (2) shall not apply to the extent
such Indebtedness constitutes a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (2) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges; (3) such Indebtedness shall not have a have a Weighted
Average Life to Maturity shorter than the longest remaining Weighted Average
Life to Maturity of any then existing tranche of Term Loans; provided, that the
foregoing requirements of this clause (3) shall not apply to the extent such
Indebtedness constitutes a customary bridge facility, so long as the long-term
Indebtedness into which such customary bridge facility is to be converted or
exchanged satisfies the requirements of this clause (3) and such conversion or
exchange is subject only to conditions customary for similar conversions or
exchanges; (4) in the case of Incremental Equivalent Junior Lien Debt, the Other
Debt Representative for such Indebtedness shall be subject to a Junior Lien
Intercreditor Agreement and, in the case of Incremental Equivalent First Lien
Debt, the Other Debt Representative for such Indebtedness shall be subject to a
First Lien Intercreditor Agreement; (5) after giving effect to the incurrence of
any Incremental Equivalent Debt and the use of proceeds therefrom, the Borrower
would be in pro forma compliance with the Financial Covenant (whether or not
then in effect) as of the most recent date for which financial statements have
been delivered pursuant to Section 5.01; (6) in the case of Incremental
Equivalent First Lien Debt in the form of syndicated term loans, such
Indebtedness shall be subject to MFN Protection as if such Indebtedness were an
Incremental Term Loan and (7) any Indebtedness assumed or incurred by
Subsidiaries that are not Loan Parties pursuant to this clause (iv), together
with any Indebtedness incurred by Subsidiaries that are not Loan Parties
pursuant to Sections 6.01(a)(iii), 6.01(a)(xx) and 6.01(a)(xxi), does not exceed
in the aggregate at any time outstanding the greater of (1) $250.0 million and
(2) 7.5% of Total Assets (determined at the time such Indebtedness is assumed or
incurred) and (B) any Permitted Refinancing thereof;

(v) (x) Indebtedness existing on the Closing Date and set forth on Schedule
6.01(a)(v) and (y) any Permitted Refinancing thereof;

 

-95-



--------------------------------------------------------------------------------

(vi) Indebtedness owed by Holdings, Borrower or any Subsidiary to Holdings, the
Borrower or any Subsidiary as a result of any Investment permitted under
Section 6.04(iii); provided that such Indebtedness is represented by a note and
is pledged to the Administrative Agent pursuant to, and to the extent required
by, the Security Documents;

(vii) Guarantees by Holdings, the Borrower or any Subsidiary Loan Party of
Indebtedness of Holdings or any Subsidiary Loan Party, in each case, to the
extent such Indebtedness would have been permitted to be incurred hereunder
directly by such Loan Party and, if such Indebtedness is subordinated in right
of payment to the Obligations under the Loan Documents, such Guarantee is as
subordinated in right of payment to the Obligations on the same terms;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of such Loan Party or such Subsidiary
receiving notice thereof;

(ix) (x) Indebtedness of any Loan Party in an aggregate outstanding principal
amount not in excess of the greater of (A) $200.0 million and (B) 6.0% of Total
Assets (determined at the time such Indebtedness is incurred or issued and
(y) any Permitted Refinancing thereof (it is acknowledged and agreed that this
clause may be used to incur secured Incremental Facilities pursuant to, and in
accordance with, Section 2.21(g));

(x) [reserved];

(xi) (x) Indebtedness incurred to finance the acquisition, construction or
improvement of any assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased Weighted Average Life to Maturity thereof; provided
that (A) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (B) no
Default shall have occurred or be continuing or would result therefrom, both
immediately prior to and immediately after giving effect thereto, and (C) the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(xi) shall not exceed the greater of (1) $50.0 million and (2) 2% of Total
Assets (determined at the time such Indebtedness is incurred or issued) and
(y) any Permitted Refinancing thereof;

(xii) Indebtedness under Hedging Agreements entered into in the ordinary course
of business and not for speculative purposes;

(xiii) Indebtedness owed to (including obligations in respect of letters of
credit for the benefit of) any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to Holdings or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such Person;

(xiv) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, completion guarantees and similar obligations and trade-related
letters of credit, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(xv) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

 

-96-



--------------------------------------------------------------------------------

(xvi) obligations arising from or representing deferred compensation to
employees of Holdings, the Borrower or any Subsidiary that constitute or are
deemed to be Indebtedness under GAAP and that are incurred in the ordinary
course of business;

(xvii) [reserved];

(xviii) [reserved];

(xix) (x) Indebtedness of the Loan Parties assumed in one or more Permitted
Acquisitions in an aggregate principal amount not to exceed $25.0 million
outstanding at any time to the extent such Indebtedness was not incurred in
connection with or in contemplation of such Permitted Acquisition and (y) any
Permitted Refinancing thereof (it is acknowledged and agreed that this clause
may be used to incur secured Incremental Facilities pursuant to, and in
accordance with, Section 2.21(g)); and

(xx) Permitted Ratio Debt and any Permitted Refinancing thereof;

(xxi) (x) Indebtedness of Subsidiaries that are not Loan Parties so long as the
aggregate amount of Indebtedness incurred pursuant to this Section 6.01(a)(xxi)
by Subsidiaries that are not Loan Parties, together with any Indebtedness
incurred by Subsidiaries that are not Loan Parties pursuant to Sections
6.01(a)(iii), 6.01(c)(iv) and 6.01(a)(xx), does not exceed at any time
outstanding the greater of (I) $250.0 million and (II) 7.5% of Total Assets
(determined at the time such Indebtedness is assumed or incurred) and (y) any
Permitted Refinancing thereof;

(xxii) Indebtedness incurred by joint ventures in an aggregate amount at any
time outstanding that does not exceed $25.0 million;

(xxiii) any Investment Transaction and any Indebtedness incurred pursuant
thereto or in connection therewith and any Permitted Refinancing thereof; and

(xxiv) any Indebtedness incurred by Holdings, the Borrower or any Subsidiary
arising from any Sale and Leaseback Transaction that is permitted under
Section 6.06 and any Permitted Refinancing in respect thereof.

(b) The Loan Parties will not, nor will they permit any of their Subsidiaries
to, directly or indirectly, issue any Preferred Stock or other Equity Interest
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, in either case at the option of
the holder thereof) or otherwise (i) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) is or may become
redeemable or repurchaseable at the option of the holder thereof, in whole or in
part including upon the occurrence of any contingency (unless the terms of such
Equity Interests provide that, upon the happening of such contingency, no such
redemption, repurchase or similar payment with respect to such Equity Interests
shall be required until either all Obligations have been paid in full and there
are no outstanding Commitments or such redemption, repurchase or similar
requirement would be permitted by the terms of this Agreement), or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or Equity Interests not permitted by this Section 6.01(b), in each case, on or
prior to the 91st day after the Initial Term Loan Maturity Date. The foregoing
shall not prohibit any Investment Transaction (including, without limitation,
the issuance of any Preferred Stock or other Equity Interest pursuant thereto or
in connection therewith or any accrual of interest or payment due on account of
or pursuant thereto).

Section 6.02 Liens. The Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, create, incur or assume any Lien on any
Property or asset now owned or hereafter acquired by them (herein collectively
referred to as “Permitted Liens”):

(i) (a) Liens in favor of the Administrative Agent for the benefit of itself and
the other Secured Parties under the Security Documents and (b) Liens on cash or
deposits granted in favor of the

 

-97-



--------------------------------------------------------------------------------

Swingline Lender or the Issuing Bank to Cash Collateralize any Defaulting
Lender’s participation in Letters of Credit or Swingline Loans;

(ii) Liens on assets existing at the time of acquisition thereof by Holdings,
the Borrower or any Subsidiary; provided that such Liens were not incurred in
connection with, or in contemplation of, such acquisition and do not extend to
any assets of Holdings, the Borrower or any Subsidiary other than the specific
assets so acquired;

(iii) Liens to secure the performance of statutory obligations, surety or appeal
bonds or performance bonds, landlords’, carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, attorneys’ or other like liens, in any case incurred
in the ordinary course of business and with respect to amounts not overdue by
more than 10 days or being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; provided that (A) a reserve or
other appropriate provision, if any, as is required by GAAP shall have been made
therefor, (B) if such Lien is on Collateral and such amounts are being
contested, the Contested Collateral Lien Conditions shall at all times be
satisfied and (C) such Liens relating to statutory obligations, surety or appeal
bonds or performance bonds shall only extend to or cover cash and cash
equivalents;

(iv) Liens existing on the Closing Date and set forth on Schedule 6.02(iv);

(v) Liens for Taxes, assessments or governmental charges or claims or other like
statutory Liens, in any case incurred in the ordinary course of business, that
do not secure Indebtedness for borrowed money and (A) that are not yet due and
payable or (B) that are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; provided that (1) any reserve or
other appropriate provision as shall be required in accordance with GAAP shall
have been made therefor and (2) if such Lien is on Collateral and such amounts
are being contested, the Contested Collateral Lien Conditions shall at all times
be satisfied;

(vi) Liens to secure Indebtedness (including Capital Lease Obligations) of the
type described in Section 6.01(a)(xi) covering only the assets acquired,
financed, refinanced or improved with such Indebtedness;

(vii) Liens securing Indebtedness incurred to refinance Indebtedness secured by
the Liens of the type described in clause (ii) of this Section 6.02; provided
that any such Lien shall not extend to or cover any assets not securing the
Indebtedness so refinanced;

(viii) (A) Liens in the form of zoning restrictions, easements, licenses,
reservations, covenants, conditions or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title) that
do not (1) secure Indebtedness or (2) individually or in the aggregate
materially impair the value or marketability of the real property affected
thereby or the occupation, use and enjoyment in the ordinary course of business
of Holdings or any Subsidiary at such real property and (B) with respect to
leasehold interests in real property, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of such leased property encumbering the
landlord’s or owner’s interest in such leased property;

(ix) Liens in the form of pledges or deposits securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which Holdings or
any of its Subsidiaries is a party, in each case, made in the ordinary course of
business for amounts (A) not yet due and payable or (B) being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted;
provided that (1) a reserve or other appropriate provision, if any, as is
required by GAAP shall have been made therefor, (2) if such Lien is on
Collateral and such amounts are being contested, the Contested Collateral Lien
Conditions shall at all times be satisfied and (3) such Liens shall in no event
encumber any Collateral other than cash and cash equivalents;

 

-98-



--------------------------------------------------------------------------------

(x) Liens resulting from operation of law with respect to any judgments, awards
or orders to the extent that such judgments, awards or orders do not cause or
constitute a Default under this Agreement; provided that if any such Liens are
on Collateral and such amounts are being contested, the Contested Collateral
Lien Conditions shall at all times be satisfied;

(xi) Liens in the form of licenses, leases or subleases granted or created by
Holdings, the Borrower or any of its Subsidiaries, which licenses, leases or
subleases do not interfere, individually or in the aggregate, in any material
respect with the business of Holdings, the Borrower or such Subsidiary or
individually or in the aggregate materially impair the use (for its intended
purpose) or the value of the property subject thereto; provided that any such
Lien shall not extend to or cover any assets of any Person that is not the
subject of any such license, lease or sublease;

(xii) Liens on fixtures or personal property held by or granted to landlords
pursuant to leases to the extent that such Liens are not yet due and payable;

(xiii) [reserved];

(xiv) CoBank’s statutory Lien on the Borrower’s Bank Equity Interests;

(xv) Liens of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Commercial Code in effect in the relevant jurisdiction and
Liens of any depository bank in connection with statutory, common law and
contractual rights of setoff and recompense of any deposit account of Holdings
and its Subsidiaries;

(xvi) Liens securing Indebtedness incurred in connection with any Permitted
Acquisition or similar permitted Investment pursuant to Section 6.01(a)(iii)
which such Indebtedness is incurred in reliance on a Consolidated Senior Secured
Leverage Ratio test under Section 6.01(a)(iii); provided that with respect to
any such Liens on Collateral that are pari passu with the Liens securing the
Obligations, the applicable Other Debt Representative for such Indebtedness
shall be subject to a First Lien Intercreditor Agreement and, in the case of any
such Liens on Collateral that are junior to the Liens securing the Obligations,
the applicable Other Debt Representative for such Indebtedness shall be subject
to a Junior Lien Intercreditor Agreement;

(xvii) to the extent constituting a Lien, Liens arising from precautionary UCC
financing statement or similar filings by operating lease lessors;

(xviii) Liens on the assets of Subsidiaries that are not Loan Parties; provided,
that such Liens secure obligations of such Subsidiaries that are permitted
hereunder;

(xix) Liens on assets that do not constitute Collateral; provided, that such
Liens secure obligations that are permitted hereunder;

(xx) Liens on the Collateral; provided that (i) immediately after giving pro
forma effect to the incurrence or assumption thereof (and the other transactions
consummated concurrently therewith) the Consolidated Senior Secured Leverage
Ratio calculated on a pro forma basis is no greater than 3.70 to 1.00 calculated
on a pro forma basis and (ii) in the case of any such Liens on Collateral that
are pari passu with the Liens securing the Obligations, the applicable Other
Debt Representative for such Indebtedness shall be subject to a First Lien
Intercreditor Agreement and, in the case of any such Liens on Collateral that
are junior to the Liens securing the Obligations, the applicable Other Debt
Representative for such Indebtedness shall be subject to a Junior Lien
Intercreditor Agreement;

(xxi) Liens securing obligations under the Senior Secured Notes Indenture and
the other Senior Secured Notes Documents incurred pursuant to
Section 6.01(a)(ii); provided that the collateral agent under the Senior Secured
Notes Documents (or other applicable representative thereof on behalf of the
holders of

 

-99-



--------------------------------------------------------------------------------

such Indebtedness) shall have entered into with the Administrative Agent the
First Lien Intercreditor Agreement;

(xxii) other Liens securing Indebtedness in an aggregate amount at any time
outstanding not to exceed the greater of (I) $200.0 million and (II) 6.0% of
Total Assets (determined at the time such Lien is incurred or assumed);

(xxiii) Liens to secure any Indebtedness issued or incurred as a Permitted
Refinancing of any Indebtedness secured by any Lien permitted by this
Section 6.02; provided that such Liens do not extend to any property or assets
other than the property or assets that secure the Indebtedness being refinanced;
and

(xxiv) Liens securing obligations in respect of Sale and Leaseback Transactions;
provided, that such Liens do not apply to any property or assets of Holdings or
any Subsidiary other than the property or assets sold in the applicable Sale and
Leaseback Transaction, and accessions and additions thereto, proceeds and
products thereof, customary security deposits and related property.

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock, the payment of dividends on Preferred Stock in the form of
additional shares of Preferred Stock of the same class, accretion of original
issue discount or liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies or increases.

Section 6.03 Fundamental Changes; Line of Business.

(a) The Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with them, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any Wholly
Owned Subsidiary may merge into the Borrower or Holdings in a transaction in
which the Borrower or Holdings, as applicable, is the surviving entity, (ii) any
Wholly Owned Subsidiary may merge with or into any Wholly Owned Subsidiary in a
transaction in which the surviving entity is a Wholly Owned Subsidiary (and if
any party to such merger is a Subsidiary Loan Party, the surviving entity is a
Subsidiary Loan Party), and (iii) any Subsidiary may merge with or into an
entity in a Permitted Acquisition in a transaction in which the surviving entity
is (A) a Loan Party or (B) a Wholly Owned Subsidiary of the Borrower which shall
become a Loan Party in accordance with Sections 5.11, 5.12 and 5.16 (to the
extent required thereby); provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Administrative Agent to expressly assume the obligations of
each non-surviving entity under each of the Loan Documents and to maintain the
perfection of or perfect, as the case may be, protect and preserve the Liens on
the Collateral granted to the Administrative Agent pursuant to the Security
Documents and otherwise comply with the provisions of Sections 5.11 and 5.12, in
each case, on the terms set forth therein and to the extent applicable.

(b) Notwithstanding the foregoing, (x) any Subsidiary of Holdings may Dispose of
any or all of its assets (upon voluntary liquidation or dissolution or
otherwise) to Holdings, the Borrower or a Subsidiary Loan Party; provided that
in connection with the foregoing (1) the appropriate Loan Parties shall take all
actions necessary or reasonably requested by the Administrative Agent to
maintain the perfection of or perfect, as the case may be, protect and preserve
the Liens on the Collateral granted to the Administrative Agent pursuant to the
Security Documents and otherwise comply with the provisions of Sections 5.11 and
5.12, in each case, on the terms set forth therein and to the extent applicable
and (2) such Dispositions shall not be for more than the Fair Market Value of
the assets being Disposed of and (y) any Subsidiary which is not a Subsidiary
Loan Party may dispose of assets to any other Subsidiary which is not a
Subsidiary Loan Party.

(c) Holdings will not, and will not permit any of its Subsidiaries to, directly
or indirectly, engage in any business other than businesses of the type
conducted by Holdings and its Subsidiaries on the date of this

 

-100-



--------------------------------------------------------------------------------

Agreement and businesses reasonably related thereto and extensions thereof and
other businesses specified on Schedule 6.03(c).

(d) [Reserved].

(e) Notwithstanding anything to the contrary herein, this Section 6.03 shall not
prohibit the Loan Parties and their Subsidiaries from making or disposing of any
Investment permitted under Section 6.04.

(f) Notwithstanding anything to the contrary herein, this Section 6.03 shall not
prohibit any (i) Investment Transaction or (ii) any Investment not prohibited by
Section 6.04 or any disposition not prohibited by Section 6.06.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The Loan
Parties will not and will permit any of their Subsidiaries to, directly or
indirectly, purchase or acquire (including pursuant to any merger with any
Person that was not a Wholly Owned Subsidiary prior to such merger) any Equity
Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make any
loans or advances to, Guarantee any obligations of, or make any investment or
any other interest in, any other Person, or make upfront payments or provide
other credit support for any Person or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (each of the foregoing, an “Investment” and
collectively, “Investments”), except:

(i) Cash Equivalents;

(ii) Investments existing on the Closing Date (or in respect of which a binding
commitment to make such investment existed on the Closing Date of this
Agreement) and set forth on Schedule 6.04(ii);

(iii) Investments (x) by Loan Parties or any of their Subsidiaries in Subsidiary
Loan Parties, the Borrower or Holdings, (y) by Subsidiaries that are not Loan
Parties in other Subsidiaries that are not Loan Parties and (z) by Loan Parties
in Subsidiaries that are not Loan Parties; provided, that in the case of this
clause (z) the amount of such Investments at any time outstanding shall not
exceed $150.0 million; provided, further, that any Investment held by a Loan
Party pursuant to this clause (iii) shall be pledged pursuant to, and to the
extent required by, the Security Documents;

(iv) Investments constituting Indebtedness permitted by Sections 6.01(a)(xii);

(v) Guarantees constituting Indebtedness permitted by Section 6.01(a)(vii);

(vi) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(vii) loans and advances to employees of Holdings and its Subsidiaries in the
ordinary course of business or consistent with past practice (including, without
limitation, for travel, entertainment and relocation expenses) not to exceed
$5.0 million in the aggregate at any time outstanding;

(viii) so long as no Default shall have occurred or be continuing or would
result therefrom, both immediately prior to and immediately after giving effect
thereto, other Investments having an aggregate Fair Market Value (at the time
made and without giving effect to subsequent changes in value), taken together
with all other loans, advances or investments made pursuant to this clause
(viii) then outstanding that is not in excess of the greater of (A)
$150.0 million and (B) 4.5% of Total Assets;

(ix) Investments received in connection with Dispositions permitted under
Section 6.03(b) and Section 6.05;

 

-101-



--------------------------------------------------------------------------------

(x) accounts receivable of a Loan Party or any Subsidiary established in the
ordinary course of business;

(xi) Investments out of Available Proceeds;

(xii) Permitted Acquisitions;

(xiii) Investments in Bank Equity Interests;

(xiv) Investments in an amount not to exceed the Cumulative Credit at the time
any such Investment is made;

(xv) Investments resulting from Restricted Payments permitted by Section 6.07;
and

(xvi) Investments in joint ventures and Unrestricted Subsidiaries having an
aggregate Fair Market Value (at the time made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (xvi) since the Closing Date, not to exceed (x)
$50.0 million plus (y) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value or to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents)); and

(xvii) any Investment Transaction and any Investments made pursuant thereto or
in connection therewith;

provided that notwithstanding anything to the contrary herein none of Holdings,
the Borrower or any Subsidiary may make any Investment in an Unrestricted
Subsidiary in the form of intellectual property that is material to Holdings and
its Subsidiaries, taken as a whole.

Section 6.05 Asset Sales. The Loan Parties will not, and will not permit any of
their Subsidiaries to, directly or indirectly, sell, transfer or otherwise
dispose of any asset, including any Equity Interest owned by them, nor will
Holdings permit any of its Subsidiaries to, directly or indirectly, issue any
additional Equity Interest in such Subsidiary, except:

(a) sales of inventory or used, surplus, obsolete, outdated, inefficient or worn
out equipment and other property in the ordinary course of business;

(b) sales, transfers and dispositions to Holdings, the Borrower or any
Subsidiary Loan Party; provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Administrative Agent to maintain the perfection of or perfect,
as the case may be, protect and preserve the Liens on the Collateral granted to
the Administrative Agent pursuant to the Security Documents and otherwise comply
with the provisions of Sections 5.11 and 5.12, in each case, on the terms set
forth therein and to the extent applicable;

(c) the lease or sublease of Real Property in the ordinary course of business
and not constituting a Sale and Leaseback Transaction;

(d) sales of Cash Equivalents on ordinary business terms;

(e) Liens permitted by Section 6.02, Investments permitted under Section 6.04
and transactions permitted by Section 6.03;

 

-102-



--------------------------------------------------------------------------------

(f) sales of accounts receivable of a Loan Party that are past due in the
ordinary course of business;

(g) licensing and cross-licensing arrangements involving any technology or other
intellectual property of a Loan Party or a Subsidiary which does not materially
restrict the ability of such Loan Party or Subsidiary to use the technology or
other intellectual property so licensed;

(h) Dispositions of property; provided that (1) at the time of such Disposition,
no Default shall exist or would result from such Disposition, (2) such
Disposition is for Fair Market Value, (3) with respect to any individual
Disposition pursuant to this clause (viii) for a purchase price in excess of
$5.0 million, or Dispositions pursuant to this clause (viii) with an aggregate
purchase price in excess of $25.0 million, Holdings, the Borrower or the
applicable Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents; provided, that for the purposes of this
clause (viii)(2), the following shall be deemed to be cash: (A) any liabilities
(as shown on Holdings’, the Borrower’s or the applicable Subsidiary’s, as
applicable, most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings, the Borrower or such Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the applicable Disposition
and for which Holdings, the Borrower and all of its Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by Holdings, the Borrower or the applicable Subsidiary from such
transferee that are converted by Holdings, the Borrower or such Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) any Designated Non-Cash Consideration received by Holdings, the Borrower
or any of its Subsidiaries in such Disposition having an aggregate Fair Market
Value (determined as of the closing of the applicable Disposition for which such
Designated Non-Cash Consideration is received), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed the greater of $100.0 million and 3% of
Total Assets (with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) and (4) the Net Proceeds thereof are applied in
accordance with Section 2.5(c)(ii);

(i) Permitted Asset Swaps;

(j) sales, transfers or dispositions by any Subsidiary that is not a Loan Party
to any other Subsidiary that is not a Loan Party; and

(k) any Investment Transaction and any Disposition made pursuant thereto or in
connection therewith;

provided that notwithstanding anything to the contrary herein none of Holdings,
the Borrower or any Subsidiary shall contribute or Dispose of to any
Unrestricted Subsidiary any intellectual property that is material to Holdings
and its Subsidiaries, taken as a whole.

Section 6.06 Sale and Leaseback Transactions. The Loan Parties will not, and
will not permit any of their Subsidiaries to, directly or indirectly, enter into
any arrangement, directly or indirectly, whereby they shall sell or transfer any
Property, real or personal, used or useful in their business, whether now owned
or hereafter acquired, and thereafter rent or lease such Property or other
Property that they intend to use for substantially the same purpose or purposes
as the Property sold or transferred (a “Sale and Leaseback Transaction”) except
for (i) the sale or transfer of such Property that is permitted by Section 6.05
and (ii) Lien arising in connection with the use of such Property by any Loan
Party or a Subsidiary is permitted by Section 6.02.

Section 6.07 Restricted Payments. The Loan Parties will not, and will not permit
any of their Subsidiaries to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, except:

 

-103-



--------------------------------------------------------------------------------

(i) Subsidiaries of Holdings may declare and pay dividends to Holdings, the
Borrower or another Subsidiary ratably with respect to their Equity Interests or
additional shares of the same class of shares as the dividend being paid;

(ii) Holdings may pay dividends consisting solely of shares of its common stock
or additional shares of the same class of shares as the dividend being paid;

(iii) Holdings may make Restricted Payments in an amount not to exceed the
Cumulative Credit at the time of the making of such Restricted Payment, in each
case so long as (x) no Event of Default shall have occurred and be continuing
and (y) the Total Net Leverage Ratio of Holdings and its Subsidiaries on a pro
forma basis after giving effect to such Restricted Payment is not greater than
4.50 to 1.00;

(iv) so long as no Default shall have occurred and is continuing or would result
therefrom, any Loan Party may purchase or redeem Equity Interests of Holdings
(including related stock appreciation rights or similar securities), the
Borrower or any of their Subsidiaries held by then present or former directors,
consultants, officers or employees of Holdings, the Borrower or any of their
Subsidiaries pursuant to the terms of any employee equity subscription
agreement, stock option agreement or similar agreement; provided that the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests in any Fiscal Year pursuant to this clause (iv) will not exceed
$3.0 million, with unused amounts in any Fiscal Year being carried over to
succeeding fiscal years subject to a maximum of $4.0 million in any Fiscal Year;

(v) noncash repurchases of Equity Interests (A) deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options or (B) for payment of withholding Taxes upon vesting of any such
Equity Interests consisting of restricted shares or performance shares;

(vi) the defeasance, redemption, repurchase or other acquisition of Indebtedness
subordinated to the Obligations with the net cash proceeds from a substantially
concurrent Incurrence (other than to Holdings or to a Subsidiary thereof) of
Permitted Refinancing;

(vii) the repurchase of any Subordinated Debt at a purchase price provided
therein in the event of an Asset Sale; provided that, in each case, prior to the
repurchase, the Borrower has complied with and applied the proceeds of such
asset sale in accordance with Section 2.05(c)(ii) hereof;

(viii) the declaration and payment of dividends or making of distributions to,
or the making of loans to, any direct or indirect parent entity of Holdings in
amounts required for any direct or indirect parent entity to pay, in each case
without duplication: (a) franchise taxes, and other fees and related expenses,
required to maintain their corporate existence; and (b) for any taxable period,
for which Holdings and/or any of its Subsidiaries are members of a consolidated,
combined or similar income tax group for U.S. federal and/or applicable state
and local tax purposes of which a direct or indirect parent entity of Holdings
is the common parent (a “Tax Group”), the portion of any U.S. federal, state,
and local income Taxes of such Tax Group that are attributable to the taxable
income of Holdings and its applicable Subsidiaries and, to the extent of amounts
actually received from any of Holdings’ Unrestricted Subsidiaries for such
purposes, that are attributable to the taxable income of such Unrestricted
Subsidiaries of Holdings; provided that in each case, the aggregate amount of
such payments with respect to any taxable period does not exceed the amount of
such Taxes that Holdings and/or its applicable Subsidiaries and/or Unrestricted
Subsidiaries (as applicable) would have paid for such taxable period had
Holdings and/or its applicable Subsidiaries been a stand-alone taxpayer (or a
stand-alone group) for all applicable taxable periods;

(ix) Holdings may make Restricted Payments from Available Proceeds so long as no
Event of Default shall have occurred and be continuing;

 

-104-



--------------------------------------------------------------------------------

(x) Holdings may make distributions to any direct or indirect parent entity to
pay fees and expenses required to maintain its existence, and bonus and other
benefits payable to their officers and employees, expenses of members of the
board of directors and other general corporate administrative and overhead
expenses actually incurred in the ordinary course of business by such parent
entity;

(xi) other Restricted Payments in an aggregate amount not to exceed
$100.0 million; and

(xii) any Investment Transaction and any Restricted Payment made pursuant
thereto or in connection therewith (including, for the avoidance of doubt, the
accrual of additional principal under the Subordinated Notes in lieu of the
payment of interest in cash thereupon and the accrual of dividends and other
amounts under the Series A preferred stock issued in connection therewith).

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.07 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Agreement.

Section 6.08 Transactions with Affiliates. The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates involving aggregate payments or Fair
Market Value in respect of each such transaction or series of related
transactions in excess of $25,000,000, unless such transactions are in the
ordinary course of such Loan Party’s or such Subsidiary’s business and are at
prices and on terms and conditions not less favorable to the Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, except:

(i) transactions between or among Holdings, the Borrower and/or any one or more
of their respective Subsidiaries;

(ii) any Restricted Payment permitted by Section 6.07 and any transaction
permitted by Section 6.03;

(iii) fees and compensation, benefits and incentive arrangements paid or
provided to, and any indemnity provided on behalf of, officers, directors or
employees of Holdings or any of its Subsidiaries as determined in good faith by
the board of directors of Holdings;

(iv) loans and advances to employees of Holdings or any of its Subsidiaries
permitted by Section 6.04(vii);

(v) transactions pursuant to the agreements set forth on Schedule 6.08(v) as
such agreements are in effect on the Closing Date and as amended in accordance
with Section 6.10;

(vi) in the case of any joint venture in which Holdings or any Subsidiary has an
interest, so long as the other party or parties to the joint venture which are
not Affiliates of Holdings or any Subsidiary own at least 50% of the equity of
such joint venture, transactions between such joint venture and Holdings or any
Subsidiary that are at prices and on terms and conditions not less favorable to
Holdings or any Subsidiary than could be obtained on an arm’s length basis from
unrelated third parties; and

(vii) any Investment Transaction and the performance of all obligations and
agreements thereunder or entered into in connection therewith, including,
without limitation, the payment of all fees, expenses, bonuses and awards
related to or contemplated by the Investment Transactions.

Section 6.09 Restrictive Agreements. The Loan Parties will not, and will not
permit any Subsidiary to, directly or indirectly, enter into or incur any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of any Loan Party or any Subsidiary to create, incur or permit to exist
any Lien upon any of its Property or assets to secure the Obligations, or
(b) the ability of any Subsidiary to pay dividends or other distributions with

 

-105-



--------------------------------------------------------------------------------

respect to any of its Equity Interests or to make or repay loans or advances to
Holdings or any other Subsidiary to Guarantee Indebtedness of the Borrower or
any other Subsidiary Loan Party under the Loan Documents or to transfer property
to Holdings or any of its Subsidiaries; provided that the foregoing shall not
apply to:

(i) conditions imposed by law (including orders of State PUCs) or by any Loan
Document;

(ii) solely in the case of clause (a), assets encumbered by Permitted Liens as
long as such restriction applies only to the asset encumbered by such Permitted
Lien;

(iii) restrictions and conditions existing on the Closing Date not otherwise
excepted from this Section 6.09 identified on Schedule 6.09(iii) (but shall not
apply to any amendment or modification expanding the scope of any such
restriction or condition);

(iv) limitations in any Indebtedness permitted to be incurred pursuant to
Section 6.01 or any agreements relating to the Investment Transactions;

(v) any agreement in effect at the time any Person becomes a Subsidiary of
Holdings; provided that such agreement was not entered into in contemplation of
such Person becoming a Subsidiary;

(vi) customary restrictions and conditions contained in agreements relating to
the sale of assets pending such sale; provided such restrictions and conditions
apply only to the assets to be sold and such sale is permitted hereunder; and

(vii) solely in the case of clause (a), customary provisions in leases and
contracts in the ordinary course of business between and among Holdings and its
Subsidiaries and their customers and other contracts restricting the assignment
thereof.

Section 6.10 Amendments or Waivers of Certain Documents.

(a) The Loan Parties will not, and will not permit any Subsidiary to, directly
or indirectly, amend or otherwise change (or waive) the terms of any Organic
Document in a manner that is materially adverse to the Lenders.

(b) Holdings and the Borrower will not amend, modify or grant a waiver under the
Investment Agreement that is materially adverse to the Lenders solely with
respect to (i) the amount of, or conditions to making, the Second Purchase Price
Payment (as defined in the Investment Agreement), (ii) the form or terms of the
Subordinated Notes, (iii) the form or terms of the Series A Preferred Stock (as
defined in the Investment Agreement) or (iv) any other condition to consummating
the Second Closing (as defined in the Investment Agreement); provided that
(x) this Section 6.10(b) shall not apply following consummation of the Second
Closing (as defined in the Investment Agreement) and (y) neither the Lenders nor
the Administrative Agent shall have any rights with respect to this
Section 6.10(b) for any past breaches of this Section 6.10(b) on or after the
date that is 60 days after the Second Closing (as defined in the Investment
Agreement) and (z) in no event shall this Section 6.10(b) restrict Holdings or
the Borrower from filling in blanks and brackets and similar items in forms of
documents appended to the Investment Agreement in a manner agreed by the parties
thereto.

Section 6.11 Consolidated First Lien Leverage Ratio. With respect to the
Revolving Commitments only, the Borrower will not permit the Consolidated First
Lien Leverage Ratio as of the last day of any Fiscal Quarter (beginning with the
end of the first full Fiscal Quarter ending after the Closing Date), solely to
the extent that on such date the Testing Threshold is met, to exceed 5.85 to
1.00.

 

-106-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Listing of Events of Default. Each of the following events or
occurrences described in this Section 7.01 shall constitute (i) an “Event of
Default”, if any Loans, LC Disbursements or Letters of Credit are outstanding,
and (ii) an “Event of Termination”, if no Loans, LC Disbursements or Letters of
Credit are outstanding:

(a) The Borrower shall default (i) in the payment when due of any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement,
(ii) in the payment when due of any interest on any Loan (and such default shall
continue unremedied for a period of five Business Days), or (iii) in the payment
when due of any Fee described in Section 2.10 or of any other previously
invoiced amount (other than an amount described in clauses (i) and (ii)) payable
under this Agreement or any other Loan Document (and such default shall continue
unremedied for a period of five Business Days).

(b) Any representation or warranty of any Loan Party made or deemed to be made
hereunder or in any other Loan Document or any other writing or certificate
furnished by or on behalf of any Loan Party to the Administrative Agent, the
Issuing Bank or any Lender for the purposes of or in connection with this
Agreement or any such other Loan Document is or shall be incorrect in any
material respect (or, if qualified by materiality or reference to Material
Adverse Effect, in all respects) when made or deemed made.

(c) The Borrower shall default in the due performance and observance of any of
its obligations under clause (f), (g), (i) or (k) of Section 5.01 or any Loan
Party or any of their Subsidiaries shall fail to comply with clause (a) of
Section 5.02, Section 5.17 or Article VI; provided, that notwithstanding this
clause (c), no breach or default by the Borrower under Section 6.11 will
constitute an Event of Default with respect to any Term Loans or Credit
Agreement Refinancing Indebtedness (unless consisting of revolving credit
facilities) unless and until the Requisite Revolving Lenders have accelerated
the Revolving Loans, terminated the Revolving Commitments and demanded repayment
of, or otherwise accelerated, the Indebtedness or other obligations in respect
of the Revolving Commitments; it being understood and agreed that any breach of
Section 6.11 is subject to cure as provided in Section 7.02.

(d) Any Loan Party shall default in the due performance and observance of any
agreement (other than those specified in paragraphs (a) through (c) above)
contained herein or in any other Loan Document, and such default shall continue
unremedied for a period of 30 days after the date written notice of such default
is delivered by the Administrative Agent to the Borrower or by any Loan Party to
the Administrative Agent pursuant to Section 5.01(f).

(e) A default shall occur (i) in the payment when due (subject to any applicable
grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.

(f) Any judgment or order (or combination of judgments and orders) for the
payment of money equal to or in excess of $50.0 million individually or in the
aggregate shall be rendered against Holdings or any of its Subsidiaries (or any
combination thereof) and

(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and not stayed;

 

-107-



--------------------------------------------------------------------------------

(ii) such judgment has not been stayed, vacated or discharged within 60 days of
entry; or

(iii) there shall be any period (after any applicable statutory grace period) of
10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect and
such judgment is not fully insured against by a policy or policies of insurance
(with reasonable or standard deductible provisions) issued by an insurer other
than an Affiliate of the Borrower.

(g) Any of the following events shall occur:

(i) the taking of any specific actions by a Loan Party, any ERISA Affiliate or
any other Person to terminate a Pension Plan if, as a result of such
termination, a Loan Party or any ERISA Affiliate could expect to incur a
liability or obligation to such Pension Plan which could reasonably be expected
to have a Material Adverse Effect; or

(ii) an ERISA Event, or termination, withdrawal or noncompliance with Applicable
Law or plan terms with respect to Foreign Plans, shall have occurred that gives
rise to a Lien on the assets of any Loan Party or a Subsidiary or, when taken
together with all other ERISA Events and terminations, withdrawals and
noncompliance with respect to Foreign Plans that have occurred, could reasonably
be expected to have a Material Adverse Effect.

(h) Any Change in Control shall occur.

(i) Any Loan Party or any of their Subsidiaries shall:

(i) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any Loan Party or any of such
Subsidiaries or substantially all of the property of any thereof, or make a
general assignment for the benefit of creditors;

(ii) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for any Loan Party or any of such Subsidiaries or for a substantial
part of the property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged or stayed within 60 days, provided that
each Loan Party and each such Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents;

(iii) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding (except to the extent permitted by Section 6.03(b)), in respect of
any Loan Party or any such Subsidiary and, if any such case or proceeding is not
commenced by such Loan Party or such Subsidiary, such case or proceeding shall
be consented to or acquiesced in by such Loan Party or such Subsidiary or shall
result in the entry of an order for relief or shall remain for 60 days
undismissed and unstayed; provided that each Loan Party and each such Subsidiary
hereby expressly authorizes the Administrative Agent and each Lender to appear
in any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Loan Documents; or

(iv) take any corporate or partnership action (or comparable action, in the case
of any other form of legal entity) authorizing, or in furtherance of, any of the
foregoing.

(j) The obligations of Holdings or any Subsidiary Loan Party under the Guaranty
Agreement, as applicable, shall cease to be in full force and effect or any such
Loan Party shall repudiate its obligations thereunder.

 

-108-



--------------------------------------------------------------------------------

(k) Any security interest or other Lien created by any Security Document with
respect to a material portion of the Collateral shall cease to be, or shall be
asserted in writing by the Borrower or any other Loan Party not to be, a valid
and perfected security interest or Lien, respectively, (having the priority
required by this Agreement or the relevant Security Document) in the securities,
assets or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file UCC continuation
statements and except with respect to any real property to the extent that such
loss with respect to such real property is covered by a lender’s title insurance
policy and the Administrative Agent shall be reasonably satisfied with the
credit of such insurer.

Section 7.02 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower shall fail to comply with the requirements of
Section 6.11 as of the last day of any Fiscal Quarter, at any time after the
beginning of such Fiscal Quarter until the expiration of the 10th Business Day
subsequent to the date on which the financial statements with respect to such
Fiscal Quarter (or the Fiscal Year ended on the last day of such Fiscal Quarter)
are required to be delivered pursuant to Sections 5.01(a) or (b), as applicable
(such date, the “Cure Expiration Date”), Holdings shall have the right to issue
Equity Interests (which shall be common equity or otherwise in a form reasonably
acceptable to the Administrative Agent) for cash or otherwise receive cash
contributions to the capital of Holdings (collectively, the “Cure Right”), and
upon the receipt by Holdings of the net proceeds of such issuance or such
contribution that are not otherwise applied (the “Cure Amount”), Consolidated
EBITDA as used in the calculation of the Consolidated First Lien Leverage Ratio
for purposes of Section 6.11 shall be recalculated giving effect to the
following pro forma adjustment:

(i) Consolidated EBITDA shall be increased with respect to such applicable
Fiscal Quarter and any four Fiscal Quarter period that contains such Fiscal
Quarter, solely for the purpose of measuring the Consolidated First Lien
Leverage Ratio for purposes of Section 6.11 and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of Holdings and
the Subsidiaries (and without giving pro forma effect to any actual repayment of
any Indebtedness during such Fiscal Quarter with any portion of the Cure
Amount), in each case, with respect to such Fiscal Quarter only), the Borrower
shall then be in compliance with the requirements of Section 6.11, the Borrower
shall be deemed to have satisfied the requirements of Section 6.11 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach of or
default under Section 6.11 that had occurred shall be deemed cured for the
purposes of this Agreement;

(b) Notwithstanding anything herein to the contrary, (i) in each four
consecutive Fiscal Quarter period of Holdings there shall be at least two Fiscal
Quarters in which the Cure Right is not exercised, (ii) during the term of this
Agreement, the Cure Right shall not be exercised more than five times, (iii) for
purposes of this Section 7.02, the Cure Amount shall be no greater than the
amount required for purposes of complying with Section 6.11 and any amounts in
excess thereof shall not be deemed to be a Cure Amount and (iv) there shall be
no pro forma reduction in Indebtedness with the proceeds of any Cure Amount for
determining compliance Section 6.11 for the four Fiscal Quarter period ended as
of the end of the Fiscal Quarter for which the Cure Amount was made (but any
such reduction shall be given effect in calculations of Section 6.11 in
subsequent Fiscal Quarters). Notwithstanding any other provision in this
Agreement to the contrary, the Cure Amount received pursuant to any exercise of
the Cure Right shall be disregarded for all purposes other than determining
compliance with Section 6.11 and, for the avoidance of doubt, shall not increase
the Cumulative Credit.

(c) Notwithstanding anything herein to the contrary, after receipt of the notice
described in the proviso to clause (a) above, neither the Administrative Agent
nor any Lender shall exercise the right to accelerate the Loans under the credit
facilities described herein or terminate the Commitments and none of the
Administrative Agent, any Lender or any other Secured Party shall exercise any
right to foreclose on or take possession of the

 

-109-



--------------------------------------------------------------------------------

Collateral or exercise any remedy solely on the basis of an Event of Default
having occurred and being continuing with respect to Section 6.11, in each case,
at any time prior to the Cure Expiration Date (except to the extent that
Holdings has confirmed in writing that it does not intend to provide the Cure
Amount). No Revolving Lender shall be required to make any Loan and no Issuing
Bank will be required to issue, amend, renew or extend any Letter of Credit in
respect of its Revolving Commitments during the ten (10) Business Day period
referred to above unless Holdings has received the proceeds of the Cure Amount.

Section 7.03 Action if Bankruptcy. If any Event of Default described in clauses
(i) through (v) of Section 7.01(i) shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations (other than
Hedging Obligations and Cash Management Obligations) shall automatically be and
become immediately due and payable, without notice or demand, all of which are
hereby waived by the Borrower.

Section 7.04 Action if Financial Covenant Event of Default. If any Event of
Default or Event of Termination described in Section 7.01(c) shall occur as a
result of a breach or default by the Borrower under Section 6.11 then, during
the continuance of such Event of Default or Event of Termination, the
Administrative Agent, upon the direction of the Requisite Revolving Lenders (but
not the Requisite Lenders or any other Lender or group of Lenders), shall by
written notice to the Borrower and each Lender, as applicable, (i) declare all
or any portion of the outstanding principal amount of the Revolving Loans to be
due and payable (whereupon the full unpaid amount of such Revolving Loans which
shall be so declared due and payable, without further notice, demand or
presentment) and/or (ii) declare the Revolving Commitments (if not theretofore
terminated) to be terminated (whereupon the Revolving Commitments shall
terminate), and/or (iii) require that the Borrower immediately Cash
Collateralize the LC Exposure then outstanding; provided that no such
declaration may occur with respect to any action taken, and publicly reported or
reported to the Administrative Agent or the Lenders, more than two years prior
to such declaration; provided, further, that such two year limitation shall not
apply if the Administrative Agent or the Required Lenders have commenced any
remedial action (whether as set forth in this Section 7.04 or as otherwise set
forth in the Loan Documents) in respect of any such Default or Event of Default
prior to such time.

Section 7.05 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (i) through (iv) of
Section 7.01(i) or Section 7.01(c) as a result as a breach or default by the
Borrower under Section 6.11) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Requisite Lenders, shall by written notice to the Borrower and each Lender
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations (other than Hedging Obligations and Cash Management
Obligations) to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations (other than Hedging Obligations and Cash Management
Obligations) which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment
and/or, as the case may be, the Commitments shall terminate; provided that no
such declaration may occur with respect to any action taken, and publicly
reported or reported to the Administrative Agent or the Lenders, more than two
years prior to such declaration; provided, further, that such two year
limitation shall not apply if the Administrative Agent or the Required Lenders
have commenced any remedial action (whether as set forth in this Section 7.05 or
as otherwise set forth in the Loan Documents) in respect of any such Default or
Event of Default prior to such time.

Section 7.06 Action if Event of Termination. Upon the occurrence and
continuation of any Event of Termination, the Requisite Lenders may, by notice
from the Administrative Agent to the Borrower and the Lenders (except (i) if an
Event of Termination described in clauses (i) through (iv) of Section 7.01(i)
shall have occurred, in which case the Commitments (if not theretofore
terminated) shall, without notice of any kind, automatically terminate and
(ii) if an Event of Termination described in Section Section 7.01(c) shall have
occurred as a result as a breach or default by the Borrower under Section 6.11)
declare their Commitments terminated, and upon such declaration the Lenders
shall have no further obligation to make any Loans hereunder; provided that no
such declaration may occur with respect to any action taken, and publicly
reported or reported to the Administrative Agent or the Lenders, more than two
years prior to such declaration; provided, further, that such two year
limitation shall not apply if the Administrative Agent or the Required Lenders
have commenced any remedial action (whether as set forth in this Section 7.06 or
as otherwise set forth in the Loan Documents) in respect of any such Default or
Event of Default prior to such time. Upon such termination of the Commitments,
all accrued fees and expenses shall be immediately due and payable.

 

-110-



--------------------------------------------------------------------------------

Section 7.07 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations (other
than Hedging Obligations and Cash Management Obligations) have been accelerated
pursuant to this Article VII, all payments received by the Lenders upon the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorneys’ fees, payable to
the Administrative Agent in its capacity as such and each Issuing Bank in its
capacity as such (ratably among the Administrative Agent and each Issuing Bank
in proportion to the respective amounts described in this clause First payable
to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, Hedging
Obligations and Cash Management Obligations) payable to the Lenders, including
attorneys’ fees (ratably among the Lenders in proportion to the respective
amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LC Disbursements (ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements and any Hedging Obligations
(including any termination payments and any accrued and unpaid interest thereon)
and Cash Management Obligations (ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of each Issuing Bank, to cash
collateralize any LC Exposure then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, (i) Hedging Obligations and Cash Management
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Secured Hedging Provider, as the case may be
and (ii) amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Each Cash Management Bank or
Secured Hedging Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article VIII for itself and its Affiliates as if a “Lender”
party hereto.

Section 7.08 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

 

-111-



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment and Authority. Each of the Lenders and each Issuing
Bank hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Section 8.09) are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Banks and
their respective Related Parties, and (other than with respect to Section 8.09)
neither Holdings nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as a potential
Secured Hedging Provider or Cash Management Bank) and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article VIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article VIII and Article IX (including
Section 9.03, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 8.03 Exculpatory Provisions. The Administrative Agent and its Related
Parties shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including, for the avoidance of
doubt, any action that

 

-112-



--------------------------------------------------------------------------------

may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of their
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates or any of
its Related Parties in any capacity; and

(d) shall not be required to account to any Lender or any Issuing Bank for any
sum or profit received by the Administrative Agent for its own account.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Sections 7.02, 7.03 and 7.04) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default and indicating that such notice
is a “Notice of Default” is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

The Administrative Agent and its Related Parties shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith
(including, without limitation, any report provided to it by an Issuing Bank
pursuant to Section 2.06(k)), (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders, Affiliate Lenders and
Net Short Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or prospective Lender is a Disqualified Lender, an
Affiliate Lender or a Net Short Lender or (y) have any liability with respect to
or arising out of any assignment of Loans, or disclosure of confidential
information to, any Disqualified Lender or Affiliate Lender, or any direction or
instruction given to the Administrative Agent by any Affiliate Lender or Net
Short Lender.

Section 8.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any

 

-113-



--------------------------------------------------------------------------------

and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub agent and to the Related Parties of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

Section 8.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Requisite Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Requisite Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Banks under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuing Bank directly, until such time as the
Requisite Lenders appoint a successor Administrative Agent as provided for above
in this section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Bank and the Swingline Lender. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested

 

-114-



--------------------------------------------------------------------------------

with all of the rights, powers, privileges and duties of the retiring Issuing
Bank and Swingline Lender, (ii) the retiring Issuing Bank and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

Section 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Bank expressly acknowledges that none of the Administrative
Agent, any Arranger or any of their respective Related Parties has made any
representations or warranties to it and that no act taken or failure to act by
the Administrative Agent, any Arranger or any of their respective Related
Parties, including any consent to, and acceptance of any assignment or review of
the affairs of Holdings, the Borrower and their Subsidiaries or Affiliates shall
be deemed to constitute a representation or warranty of the Administrative
Agent, any Arranger or any of their respective Related Parties to any Lender,
any Issuing Bank or any other Secured Party as to any matter, including whether
the Administrative Agent, any Arranger or any of their respective Related
Parties have disclosed material information in their (or their respective
Related Parties’) possession. Each Lender and each Issuing Bank expressly
acknowledges, represents and warrants to the Administrative Agent and each
Arranger that (a) the Loan Documents set forth the terms of a commercial lending
facility, (b) it is engaged in making, acquiring, purchasing or holding
commercial loans in the ordinary course and is entering into this Agreement and
the other Loan Documents to which it is a party as a Lender for the purpose of
making, acquiring, purchasing and/or holding the commercial loans set forth
herein as may be applicable to it, and not for the purpose of making, acquiring,
purchasing or holding any other type of financial instrument, (c) it is
sophisticated with respect to decisions to make, acquire, purchase or hold the
commercial loans applicable to it and either it or the Person exercising
discretion in making its decisions to make, acquire, purchase or hold such
commercial loans is experienced in making, acquiring, purchasing or holding
commercial loans, (d) it has, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender or any of their respective
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and appraisal of, and investigations
into, the business, prospects, operations, property, assets, liabilities,
financial and other condition and creditworthiness of Holdings, the Borrower and
their Subsidiaries, all applicable bank or other regulatory Applicable Laws
relating to the Transactions and the transactions contemplated by this Agreement
and the other Loan Documents and (e) it has made its own independent decision to
enter into this Agreement and the other Loan Documents to which it is a party
and to extend credit hereunder and thereunder. Each Lender and each Issuing Bank
also acknowledges that (i) it will, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or any of their
respective Related Parties based on such documents and information as it shall
from time to time deem appropriate, (A) continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder based on such documents and
information as it shall from time to time deem appropriate and its own
independent investigations and (B) continue to make such investigations and
inquiries as it deems necessary to inform itself as to Holdings, the Borrower
and their Subsidiaries and (ii) it will not assert any claim in contravention of
this Section 8.07.

Section 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, Arrangers, or co-arranger listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.

Section 8.09 Collateral and Guaranty Matters. Each of the Lenders (including in
its or any Affiliates’ capacities as a Secured Hedging Provider or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion (without notice to, or vote or consent of, any Secured
Hedging Provider or Cash Management Bank, in its capacity as such):

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties (whether or not on the date of such release there may be outstanding
Hedging Obligations or Cash Management Obligations) under any Loan Document
(i) upon repayment of the outstanding principal of and all accrued interest on
the Loans and reimbursement

 

-115-



--------------------------------------------------------------------------------

of all outstanding LC Disbursements, payment of all outstanding fees and
expenses hereunder, the termination of the Revolving Commitment and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold (or disposed of or to be disposed of) to a Person other than a Loan Party
as part of or in connection with any disposition permitted hereunder or under
any other Loan Document so long as the Borrower certifies to the Administrative
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) subject to Section 9.02, if
approved, authorized or ratified in writing by the Requisite Lenders, or
(iv) that becomes an Excluded Asset (as defined in the Security Agreement);

(b) to subordinate or release any Lien on any Collateral (whether or not on the
date of such subordination or release there may be outstanding Hedging
Obligations or Cash Management Obligations) granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

(c) to release any Subsidiary Loan Party (whether or not on the date of such
release there may be outstanding Hedging Obligations or Cash Management
Obligations) from its obligations under the Guaranty Agreement, the Security
Documents and any other Loan Documents (i) if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder, (ii) if such Person
becomes an Excluded Subsidiary (other than upon the basis of such Subsidiary
Loan Party becoming a non-Wholly Owned Subsidiary as a result of (x) the sale of
its Equity Interests for less than Fair Market Value or in a transaction that is
not bona fide or (y) the sale of its Equity Interests with the sole intention to
release such Subsidiary Loan Party from its Guarantee of the Obligations),
(iii) upon repayment of the outstanding principal of and all accrued interest on
the Loans and reimbursement of all outstanding LC Disbursements, payment of all
outstanding fees and expenses hereunder, the termination of the Revolving
Commitment and the expiration or termination of all Letters of Credit or
(iv) subject to Section 9.02, if approved, authorized or ratified in writing by
the Requisite Lenders.

Promptly following written request by Borrower, the Administrative Agent and the
Collateral Agent (as defined in each of the Pledge Agreement and the Security
Agreement and any other Security Document) shall (and are hereby irrevocably
authorized and directed by Lenders to) execute such documents as may be
necessary to evidence the release (or subordination) of its Liens upon such
Collateral and the release of obligations under the Guarantee Agreement, the
Security Documents and any other Loan Documents, as contemplated by this
Section 8.09.

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Loan Party from its obligations under the Guaranty Agreement, the
Security Documents and the other Loan Documents pursuant to this Section.

Section 8.10 Secured Hedging Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Secured Hedging Provider that obtains the benefits of
Section 7.05 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as the Administrative Agent or a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Cash
Management Obligations or Hedging Obligations unless the Administrative Agent
has received written notice of such Cash Management Obligations and Hedging
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Secured Hedging
Provider, as the case may be.

Section 8.11 Withholding Taxes. To the extent required by any Applicable Law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority of the United States or any other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such

 

-116-



--------------------------------------------------------------------------------

Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Loan
Party and without limiting the obligation of any applicable Loan Party to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax, together with all expenses incurred, including legal expenses, allocated
staff costs and any out of pocket expenses. In addition but without duplication,
each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.10(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability described in this Section 8.11 delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this Section 8.11. The
agreements in this Section 8.11 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. For purposes of this
Section 8.11, the term “Lender” shall include any Issuing Bank and any Swingline
Lender.

Section 8.12 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

-117-



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

If to the Borrower:    121 South 17th Street    Mattoon, Illinois 61938   
Attention: Steve Childers    Telecopy No.: (217) 234-9934    E-mail:
steve.childers@consolidated.com With copies to:    Schiff Hardin LLP    6600
Sears Tower    233 South Wacker Drive    Chicago, Illinois 60606-6473   
Attention of: Alexander Young    Telecopy No.: (312) 258-5600    E-mail:
ayoung@schiffhardin.com If to Wells Fargo as    Administrative Agent    or in
its capacity as    Issuing Bank:    Wells Fargo Bank, National Association   
MAC D1109-019    1525 West W.T. Harris Blvd.    Charlotte, NC 28262    Attention
of: Syndication Agency Services    Telephone No.: (704) 590-2706    Facsimile
No.: (844) 879-5899 With copies to:    Wells Fargo Bank, National Association   
550 South Tryon St., 7th Floor    Charlotte, NC 28202    Attention of: Paul
Ingersoll    Telephone No.: (704) 715-4742    Email:
paul.j.ingersoll@wellsfargo.com If to any Lender:    To the address set forth on
the Register

 

-118-



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said paragraph
(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to Article
II or III if such Lender or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that for both clauses (i) and
(ii) if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the office to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(e) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Banks and the
other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, any Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

 

-119-



--------------------------------------------------------------------------------

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

Section 9.02 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Requisite Lenders
(or by the Administrative Agent with the consent of the Requisite Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) [reserved];

(b) [reserved];

(c) amend, modify or waive Section 4.02 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Lenders to make Revolving Loans when such Revolving Lenders would not
otherwise be required to do so without the prior written consent of the
Requisite Revolving Lenders;

(d) extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 7.03, 7.04, 7.05 or 7.06) or
increase the amount of Loans of any Lender without the written consent of such
Lender;

(e) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding prepayments) of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(f) reduce the principal of, or the rate of interest specified herein on, any
Loan or reimbursement obligation (pursuant to Section 2.06(e)), or (subject to
clause (iv) of the second proviso to this Section) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided that only the consent of the
Requisite Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at the rate set forth in Section 2.08(c) during the continuance of
an Event of Default;

(g) change Section 2.13 or 7.07 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(h) change Sections 2.05(d) or 2.13(c) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly affected thereby;

(i) amend or otherwise modify Section 6.11 (or, solely for the purposes of
determining compliance with Section 6.11, the definition of “Consolidated First
Lien Leverage Ratio” or any component definition thereof), (y) waive or consent
to any Default or Event of Default resulting from a breach of Section 6.11 or
(z) alter the rights or remedies of the Requisite Revolving Lenders arising
pursuant to Article VII as a result of a breach of Section 6.11 without the
written consent of the Requisite Revolving Lenders; provided, however, that the
amendments, modifications, waivers and consents described in this clause
(v) shall not require the consent of any Lenders other than the Requisite
Revolving Lenders;

 

-120-



--------------------------------------------------------------------------------

(j) change any provision of this Section or the definition of “Requisite
Lenders” or “Requisite Revolving Lenders” (except as otherwise provided in
Sections 2.21 or 2.22) or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

(k) release all of the guarantors or release guarantors comprising substantially
all of the credit support for the Obligations, in either case, from the Guaranty
Agreement (other than as authorized in Section 8.09), without the written
consent of each Lender; or

(l) release all or substantially all of the Collateral (other than as authorized
in Section 8.09 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Bank in addition to the Lenders
required above, affect the rights or duties of such Issuing Bank under this
Agreement or any letter of credit application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement or any other Loan Document; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (iv) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, and (v) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error, ambiguity, defect
or inconsistency or omission of a technical or immaterial nature in any such
provision. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (x) the Revolving Commitment of such Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) (i) enter into any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, to include holders of other Indebtedness
in the benefit of the Security Documents in connection with the incurrence of
any such Indebtedness permitted hereunder to so benefit, or as required by local
law to give effect to, or protect any security interest for the benefit of the
Secured Parties, in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document, and
(ii) enter into, amend, modify or supplement the First Lien Intercreditor
Agreement or any Junior Lien Intercreditor Agreement.

Notwithstanding anything to the contrary in this Agreement, this Agreement may
be amended as provided in Section 2.12 without the consent of any Lender.

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans of any
Class (the “Refinanced Term Loans”) with a replacement term loan tranche
hereunder (the “Replacement Term Loans”); provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the then
outstanding aggregate principal amount of the Refinanced Term Loans, (b) the
weighted average interest margin for such Replacement Term Loans shall not be
higher than the weighted average interest rate margin for such Refinanced Term
Loans (in each case as reasonably determined by the Administrative Agent in
accordance with customary financial practice), (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not

 

-121-



--------------------------------------------------------------------------------

be shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans in effect immediately prior to such refinancing. Any
refinancing of any Class of Term Loans as described above shall be subject to
the prepayment provisions of Section 2.05.

Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the requisite Lenders have directed or required the
Administrative Agent to exercise any rights or remedies under Article VII (or
under any other Loan Document), any Lender (other than (x) any Lender that is a
Regulated Bank, (y) any Arranger and (z) any Revolving Lender) that, as a result
of its interest in any total return swap, total rate of return swap, credit
default swap or other derivative contract (other than any such total return
swap, total rate of return swap, credit default swap or other derivative
contract entered into pursuant to bona fide market making activities), has a net
short position that is at least 5% short with respect to the Loans and/or
Commitments (each, a “Net Short Lender”) shall, unless the Borrower otherwise
elects (in its sole discretion), have no right, in its capacity as a Lender, to
direct or require the Administrative Agent to exercise any rights or remedies
under Article VII (or under any other Loan Document) and shall be deemed, in its
capacity as a Lender, to have directed or required the Administrative Agent to
exercise any rights or remedies under Article VII (or under any other Loan
Document) in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Net Short Lenders.

For purposes of determining whether a Lender has a “net short position” on any
date of determination: (i) derivative contracts with respect to the Loans and
Commitments and such contracts that are the functional equivalent thereof shall
be counted at the notional amount thereof in Dollars, (ii) notional amounts in
other currencies shall be converted to the Dollar equivalent thereof by such
Lender in a commercially reasonable manner consistent with generally accepted
financial practices and based on the prevailing conversion rate (determined on a
mid-market basis) on the date of determination, (iii) derivative contracts in
respect of an index that includes any of the Borrower or other Loan Parties or
any instrument issued or guaranteed by the Borrower or any of the other Loan
Parties shall not be deemed to create a short position with respect to the Loans
and/or Commitments, so long as (x) such index is not created, designed,
administered or requested by such Lender and (y) the Borrower and any of the
other Loan Parties and any instrument issued or guaranteed by any of the
Borrower or any of the other Loan Parties, collectively, shall represent less
than 5% of the components of such index, (iv) derivative transactions that are
documented using either the 2014 ISDA Credit Derivatives Definitions or the 2003
ISDA Credit Derivatives Definitions (collectively, the “ISDA CDS Definitions”)
and for which the Borrower or any other Loan Party is designated as a “Reference
Entity” under the terms of such derivative transactions shall be deemed to
create (x) a short position with respect to the Loans and/or Commitments if such
Lender is a protection buyer or the equivalent thereof for such derivative
transaction and (y) a long position with respect to the Loans and/or Commitments
if such Lender is a protection seller or the equivalent thereof for such
derivative transaction, (v) credit derivative transactions or other derivatives
transactions not documented using the ISDA CDS Definitions shall be deemed to
create (x) a short position with respect to the Loans and/or Commitments if such
transactions are functionally equivalent to a transaction that offers the Lender
protection in respect of the Loans or the Commitments, or as to the credit
quality of the Borrower or any of the other Loan Parties and (y) a long position
with respect to the Loans and/or Commitments if such transactions are
functionally equivalent to a transaction pursuant to which the Lender provides
protection in respect to the Loans or the Commitments, or as to the credit
quality of the Borrower or other Loan Parties, other than, in each case, as part
of an index so long as (1) such index is not created, designed, administered or
requested by such Lender and (2) the Borrower and the other Loan Parties and any
instrument issued or guaranteed by the Borrower or any of the other Loan
Parties, collectively, shall represent less than 5% of the components of such
index, (vi) any bond, loan or other credit instrument issued or guaranteed by
the Borrower or any other Loan Party and held by the relevant Lender shall be
deemed to create a long position equal to the outstanding principal balance in
respect of such instrument, and (vii) any ownership interest in the equity of
the Borrower or any other Loan Party held by the relevant Lender shall be deemed
to create a long position equal to the higher of (A) the current market value
and (B) the price at which the Lender purchased such equity position. In
connection with any such determination, each Lender shall promptly notify the
Administrative Agent in writing that it is a Net Short Lender, or shall
otherwise be deemed to have represented and warranted to the Borrower and the
Administrative Agent that it is not a Net Short Lender (it being understood and
agreed that the Borrower and the Administrative Agent shall be entitled to rely
on each such representation and deemed representation).

 

-122-



--------------------------------------------------------------------------------

Section 9.03 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and each other Loan Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of a single counsel selected by the Administrative Agent to
each of the Administrative Agent, the Lenders (taken as a whole) and to the
extent reasonably determined by the Administrative Agent to be necessary, one
local counsel in each applicable jurisdiction and, in the case of an actual or
reasonably perceived conflict of interest where the party affected by such
conflict has notified the Borrower of the existence of such conflict and
thereafter retains its own counsel, one additional counsel per affected party),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
any Arranger, the Administrative Agent, any Lender or any Issuing Bank
(including the reasonable fees, charges and disbursements of a single counsel
selected by the Administrative Agent to the Arrangers, the Administrative Agent,
the Lenders and the Issuing Banks (taken as a whole) and to the extent
reasonably determined by the Arrangers, the Administrative Agent, the Lenders
and such Issuing Banks (taken as a whole), as applicable, to be necessary, one
local counsel selected by the Administrative Agent to the Arrangers, the
Administrative Agent, the Lenders and the Issuing Banks (taken as a whole) in
each applicable jurisdiction (and, in the case of an actual or reasonably
perceived conflict of interest where the party affected by such conflict has
notified the Borrower of the existence of such conflict and thereafter retains
its own counsel, one additional counsel per affected party), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Arranger,
the Administrative Agent (and any subagent thereof), each Lender and each
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims, penalties (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by OFAC), damages, liabilities and related
reasonable expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by Holdings or any of its Subsidiaries, or any Environmental Claim
related in any way to Holdings or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by the Borrower, its affiliates, its equityholders or creditors, any
other Loan Party, an Indemnitee or any other person, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim, penalties (including,
without limitation, any Environmental Claims or civil penalties or fines
assessed by OFAC), investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related reasonable
expenses (w) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (x) arise out of a dispute that is solely
between Lenders in their capacities as Lenders (and not in any Lender’s capacity
as Administrative Agent, Swingline Lender or Issuing Bank) and not arising out
of any act or omission of the Borrower or any of its

 

-123-



--------------------------------------------------------------------------------

Subsidiaries or Affiliates, (y) result from a claim brought by the Borrower or
any other Loan Party against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Closing Date
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing in this clause (z) shall limit the Borrower’s indemnity
and reimbursement obligations to the extent that such special, indirect,
consequential or punitive damages are included in any claim by a third party
with respect to which the applicable Indemnitee is entitled to indemnification
or reimbursement under this Section. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any subagent thereof),
any Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such subagent), such
Issuing Bank or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such subagent) or such Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such subagent) or such Issuing Bank in connection
with such capacity. The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 2.13(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each Party’s obligations under this Section shall survive the
termination of the Loan Documents and the payment of its obligations hereunder.

Section 9.04 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Bank or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Bank or such Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Bank, the Swingline Lender or any such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any
Affiliate thereof shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.23 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender or its

 

-124-



--------------------------------------------------------------------------------

Affiliate shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or any of its Affiliates as to which such right of setoff was exercised. The
rights of each Lender, each Issuing Bank, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing Bank,
the Swingline Lender or their respective Affiliates may have. Each Lender, such
Issuing Bank and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 9.05 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York
located in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Bank may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 9.06 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.07 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and

 

-125-



--------------------------------------------------------------------------------

each Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable ratable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent plus interest thereon at a
per annum rate equal to the Federal Funds Effective Rate from the date of such
demand to the date such payment is made to the Administrative Agent.

Section 9.08 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

Section 9.09 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

Section 9.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and Loans at the time owing to it (in each case with respect
to any credit facility provided for hereunder) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment

 

-126-



--------------------------------------------------------------------------------

and Assumption, as of such Trade Date) shall not be less than $1.0 million, in
the case of any assignment in respect of any Revolving Loans or Revolving
Commitments, or $1.0 million, in the case of any assignment in respect of any
Term Loans, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that, with
respect to any assignment of Term Loans, the Borrower shall be deemed to have
given its consent seven (7) Business Days after the date written notice thereof
has been delivered by the assigning Lender (through the Administrative Agent)
unless such consent is expressly refused by the Borrower prior to such seventh
(7th) Business Day.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment; (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; or (z) the assignment is made in
connection with the primary syndication of the credit facilities and during the
period commencing on the Closing Date and ending on the date that is ninety
(90) days following the Closing Date; provided that, with respect to any
assignment of Term Loans, the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of
(i) Revolving Loans or Revolving Commitments if such assignment is to a Person
that is not a Lender with a Revolving Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) Term Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to the Borrower or an Affiliate of the Borrower
made in accordance with Section 9.10(h) or Section 9.22; and

(C) the consents of the Issuing Banks and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
of Revolving Loans or Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and recording
fee in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Affiliates or Subsidiaries except in accordance
with Section 9.10(h) or Section 9.22 or (B) to any Defaulting Lender or any of
its Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons or Disqualified Lenders. No such
assignment shall be made to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person) or a Disqualified Lender.

 

-127-



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.15, 2.16, 2.17 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void except as set forth in Section 9.10(h) or
Section 9.22).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption and each Incremental Facility Amendment
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for or owned and operated for the primary benefit of, a natural person), a
Disqualified Lender or the Borrower or any of its Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.03(c) with respect to payments
made by such Lender to its Participant(s).

 

-128-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02 that directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12, 2.14, 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(g) (it being understood that the
documentation required under Section 2.16(g) shall be delivered solely to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.10; provided that such Participant (A) shall be subject to the
provisions of Sections 2.18 and 2.20 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.15 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.20 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.04 as
though it were a Lender, provided such Participant shall be subject to
Section 2.13 and Section 7.07 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Disqualified Lender List. The Administrative Agent shall furnish the list of
Disqualified Lenders provided by the Borrower (as it may be updated,
supplemented or modified from time to time) to each Lender, each prospective
assignee and each prospective Participant requesting the same in connection with
an assignment or participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

(h) Permitted Loan Purchases. Notwithstanding anything to the contrary in this
Agreement, including Section 2.13(a) (which provisions shall not be applicable
to clauses (h) or (i) of this Section 9.10), any of Holdings or its
Subsidiaries, including the Borrower, may purchase by way of assignment and
become an assignee with respect to Term Loans at any time and from time to time
from Lenders in accordance with Section 9.10(b) hereof (each, a “Permitted Loan
Purchase”); provided, that, in respect of any Permitted Loan Purchase, (A) no
Permitted Loan Purchase shall be made from the proceeds of any Revolving Loans,
(B) upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 9.10(i), (C) in connection with any
such

 

-129-



--------------------------------------------------------------------------------

Permitted Loan Purchase, any of Holdings or its Subsidiaries, including the
Borrower, and such Lender that is the assignor shall execute and deliver to the
Administrative Agent a Permitted Loan Purchase Assignment and Assumption (and
for the avoidance of doubt, (x) shall make the representations and warranties
set forth in the Permitted Loan Purchase Assignment and Assumption and (y) shall
not be required to execute and deliver an Assignment and Acceptance pursuant to
Section 9.10(b)(iv)) and shall otherwise comply with the conditions to
assignments under this Section 9.10 and (D) no Default or Event of Default would
result from such Permitted Loan Purchase.

(i) Cancellation of Indebtedness. Each Permitted Loan Purchase shall, for
purposes of this Agreement, be deemed to be an automatic and immediate
cancellation and extinguishment of such Term Loans and the Borrower shall, upon
consummation of any Permitted Loan Purchase, notify the Administrative Agent
that the Register be updated to record such event as if it were a prepayment of
such Loans.

Section 9.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ Related Parties in connection with the credit
facility established hereunder, this Agreement, the transactions contemplated
hereby or in connection with marketing of services by such Affiliate or Related
Party to Holdings, the Borrower or any of their respective Subsidiaries (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by or required to be
disclosed to, any rating agency or any regulatory or similar authority
purporting to have jurisdiction over it or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, any Issuing
Bank’s or any Lender’s regulatory compliance policy (in which case, the
Administrative Agent, such Issuing Bank or such Lender, as applicable, shall use
commercially reasonable efforts to, except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent practicable and otherwise permitted by
Applicable Law), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document (or any Hedging Agreement or Cash Management Agreement with a
Secured Hedging Provider or Cash Management Bank) or any action or proceeding
relating to this Agreement, any other Loan Document or any such Hedging
Agreement or Cash Management Agreement or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction under which payments are
to be made by reference to the Borrower and its Obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding Holdings
and its Subsidiaries, the Loans and the Loan Documents in connection with
ratings issued with respect to an Approved Fund, (g) on a confidential basis to
(i) any rating agency in connection with rating Holdings or its Subsidiaries or
the credit facility established hereby or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility established hereby, (h) with the consent of
the Borrower, (i) to deal terms and other information customarily reported to
Thomson Reuters, other bank market data collectors and similar service providers
to the lending industry and service providers to the Administrative Agent and
the Lenders in connection with the administration of the Loan Documents, (j) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a third party that is not, to such
Person’s knowledge, subject to confidential obligations to the Borrower or
(k) to the extent that such information is independently developed by such
Person, or (l) for purposes of establishing a “due diligence” defense. For
purposes of this Section, “Information” means all information received from
Holdings or any of its Subsidiaries relating to Holdings or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by Holdings or

 

-130-



--------------------------------------------------------------------------------

any of its Subsidiaries; provided that, in the case of information received from
Holdings or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 9.12 Performance of Duties. Each of the Loan Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.

Section 9.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Commitment remains in effect.

Section 9.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article IX and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

Section 9.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

Section 9.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Requisite Lenders).

Section 9.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, any Issuing Banks, the Swingline Lender and/or an Arranger
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

(b) Electronic Execution. The words “execute,” “execution,” “signed,”
“signature,” “delivery” and words of like import in or related to this
Agreement, any other Loan Document or any document, amendment, approval,
consent, waiver, modification, information, notice, certificate, report,
statement, disclosure, or authorization to be signed or delivered in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby shall be deemed to include Electronic Signatures or execution in the form
of an Electronic Record, and contract formations on electronic platforms
approved by the Administrative Agent, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. Each party hereto agrees that any Electronic Signature or execution in the
form of an Electronic Record shall be valid and binding on itself and each of
the other parties hereto to the same extent as a manual, original signature. For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the parties of a manually signed paper
which has

 

-131-



--------------------------------------------------------------------------------

been converted into electronic form (such as scanned into .pdf format), or an
electronically signed paper converted into another format, for transmission,
delivery and/or retention. Notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided that
without limiting the foregoing, (a) to the extent the Administrative Agent has
agreed to accept such Electronic Signature from any party hereto, the
Administrative Agent and the other parties hereto shall be entitled to rely on
any such Electronic Signature purportedly given by or on behalf of the executing
party without further verification and (b) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by an original manually executed counterpart thereof. Without limiting
the generality of the foregoing, each party hereto hereby (i) agrees that, for
all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and any of the Loan Parties,
electronic images of this Agreement or any other Loan Document (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (ii) waives any
argument, defense or right to contest the validity or enforceability of the Loan
Documents based solely on the lack of paper original copies of any Loan
Documents, including with respect to any signature pages thereto.

Section 9.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and the Revolving Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

Section 9.19 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”) and the Beneficial Ownership Regulation, it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the PATRIOT Act
and the Beneficial Ownership Regulation.

Section 9.20 Conflict with Other Loan Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on Holdings or its
Subsidiaries or further restricts the rights of Holdings or its Subsidiaries or
gives the Administrative Agent or Lenders additional rights shall not be deemed
to be in conflict or inconsistent with this Agreement and shall be given full
force and effect.

Section 9.21 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective

 

-132-



--------------------------------------------------------------------------------

Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Arrangers or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Administrative Agent, the Arrangers
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate. To the fullest extent permitted by law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender (in their capacities as such)
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

(b) Each Loan Party acknowledges and agrees that each Lender, the Arrangers and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of Holdings, the Borrower, any Affiliate thereof or
any other person or entity that may do business with or own securities of any of
the foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the credit facilities established hereby) and without any
duty to account therefor to any other Lender, the Arrangers, Holdings, the
Borrower or any Affiliate of the foregoing. Each Lender, the Arrangers and any
Affiliate thereof may accept fees and other consideration from Holdings, the
Borrower or any Affiliate thereof for services in connection with this
Agreement, the credit facilities established hereby or otherwise without having
to account for the same to any other Lender, the Arrangers, the Borrower or any
Affiliate of the foregoing.

Section 9.22 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings, the
Borrower and their respective Subsidiaries, (y) any Debt Fund Affiliate Lender
and or (z) a natural person or any investment vehicles established primarily for
the benefit of, or operated by, one or more natural persons (each, an “Affiliate
Lender”; it being understood that (x) neither Holdings, the Borrower, nor any of
their Subsidiaries may be Affiliate Lenders and (y) Debt Fund Affiliate Lenders
and Affiliate Lenders may be Lenders hereunder in accordance with Section 9.10,
subject in the case of Affiliate Lenders, to this Section 9.22), in connection
with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document or (iii) direction to the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, agrees that, except with respect to any amendment,
modification, waiver, consent or other action (1) described in clauses (d), (e),
(f), (g) or (h) of the first proviso of Section 9.02 or (2) that adversely
affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (1) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (2) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (3) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against the Administrative Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of the Administrative Agent or any other such Lender under the Loan
Documents, (4) purchase any Term Loan if, immediately after giving effect to
such purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 25% of the aggregate principal amount of
all Term Loans then outstanding

 

-133-



--------------------------------------------------------------------------------

or (5) purchase any Revolving Loans or Revolving Commitments. It shall be a
condition precedent to each assignment to an Affiliate Lender that such
Affiliate Lender shall have (i) represented to the assigning Lender in the
applicable Assignment and Assumption, and notified the Administrative Agent,
that it is (or will be, following the consummation of such assignment) an
Affiliate Lender and that the aggregate amount of Term Loans held by it after
giving effect to such assignments shall not exceed the amount permitted by
clause (4) of the preceding sentence, and (ii) either (x) represented in the
applicable Assignment and Assumption that it is not in possession of material
non-public information (within the meaning of United States federal and state
securities laws) with respect to Holdings, the Borrower, its Subsidiaries or
their respective securities (or, if Holdings is not at the time a public
reporting company, material information of a type that would not be reasonably
expected to be publicly available if Holdings were a public reporting company)
that (A) has not been disclosed to the assigning Lender or the Lenders generally
(other than because any such Lender does not wish to receive material non-public
information with respect to Holdings, the Borrower or its Subsidiaries (or, if
Holdings is not at the time a public reporting company, material information of
a type that would not be reasonably expected to be publicly available if
Holdings were a public reporting company)) and (B) could reasonably be expected
to have a material effect upon, or otherwise be material to, the assigning
Lender’s decision make such assignment or (y) delivered to the Administrative
Agent a Big Boy Letter from the seller.

Section 9.23 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 9.24 Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the

 

-134-



--------------------------------------------------------------------------------

Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

As used in this Section 9.24, the following terms have the following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

[Signature pages follow]

 

-135-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first written above.

 

CONSOLIDATED COMMUNICATIONS, INC., as the Borrower By:  

/s/ Steven L. Childers

  Name: Steven L. Childers   Title: CFO CONSOLIDATED COMMUNICATIONS HOLDINGS,
INC., as Holdings By:  

/s/ Steven L. Childers

  Name: Steven L. Childers   Title: CFO

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing
Bank, a Revolving Lender and Swingline Lender By:  

/s/ Paul Ingersoll

  Name: Paul Ingersoll   Title: Director

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Lender By:  

/s/ Joanne Braidi

  Name: Joanne Braidi   Title: Authorized Signatory

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Revolving Lender and an Issuing Bank By:  

/s/ Joanne Braidi

  Name: Joanne Braidi   Title: Authorized Signatory

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Initial Term Lender, a Revolving Lender and an
Issuing Bank By:  

/s/ Matthew Cheung

  Name: Matthew Cheung   Title: Vice President

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Revolving Lender and an Issuing Bank By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title: Authorized Signatory

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Lender and an Issuing Bank By:
 

/s/ Philip Tancorra

  Name: Philip Tancorra   Title: Vice President By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Revolving Lender and an Issuing Bank By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Executive Director

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COBANK, ACB, as a Revolving Lender and an Issuing Bank By:  

/s/ Lennie Blakeslee

  Name: Lennie Blakeslee   Title:   Managing Director

[Consolidated – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Revolving Lender and an Issuing
Bank By:  

/s/ Brian MacFarlane

  Name: Brian MacFarlane   Title:   Authorized Signatory

[Consolidated – Signature Page to Credit Agreement]